 

Exhibit 10.1

 

Execution Version

 



 

TERM LOAN CREDIT AGREEMENT

 

dated as of

 

August 13, 2019

 

among

 

FRANCESCA’S HOLDINGS CORPORATION

and its Subsidiaries Party Hereto,

 

the Lenders Party Hereto,

 

and

 

TIGER FINANCE, LLC,

as Administrative Agent

  

 



 

 

 

 

 

 

Table of Contents

 

    Page       ARTICLE 1 Definitions 1 Section 1.01 Defined Terms 1 Section 1.02
[Reserved] 32 Section 1.03 Terms Generally 32 Section 1.04 Accounting Terms;
GAAP 33 Section 1.05 Status of Obligations 33 ARTICLE 2 The Credits 34 Section
2.01 Term Loan Commitments 34 Section 2.02 [Reserved] 34 Section 2.03 [Reserved]
34 Section 2.04 Protective Advances 34 Section 2.05 [Reserved] 35 Section 2.06
[Reserved] 35 Section 2.07 [Reserved] 35 Section 2.08 [Reserved] 35 Section 2.09
[Reserved] 35 Section 2.10 Repayment and Amortization of Loans; Evidence of Debt
35 Section 2.11 Prepayment of Loans 36 Section 2.12 Fees 37 Section 2.13
Interest 38 Section 2.14 Alternate Rate of Interest; Illegality 39 Section 2.15
Increased Costs 40 Section 2.16 Break Funding Payments 41 Section 2.17
Withholding of Taxes; Gross-Up 42 Section 2.18 Payments Generally; Allocation of
Proceeds; Sharing of Set-offs 46 Section 2.19 Mitigation Obligations;
Replacement of Lenders 48 Section 2.20 [Reserved] 49 Section 2.21 Returned
Payments 49 Section 2.22 [Reserved] 49 ARTICLE 3 Representations and Warranties
49 Section 3.01 Organization; Powers 49 Section 3.02 Authorization;
Enforceability 49 Section 3.03 Governmental Approvals; No Conflicts 50 Section
3.04 Financial Condition; No Material Adverse Change 50 Section 3.05 Properties
50 Section 3.06 Litigation and Environmental Matters 51 Section 3.07 Compliance
with Laws and Agreements; No Default 51 Section 3.08 Investment Company Status
51 Section 3.09 Taxes 51 Section 3.10 ERISA 52 Section 3.11 Disclosure 52
Section 3.12 Material Agreements 52 Section 3.13 Solvency 52 Section 3.14
Insurance 53 Section 3.15 Capitalization and Subsidiaries 53

 

 

 

 

Section 3.16 Security Interest in Collateral 53 Section 3.17 Employment Matters
53 Section 3.18 Federal Reserve Regulations 53 Section 3.19 Use of Proceeds 53
Section 3.20 No Burdensome Restrictions 54 Section 3.21 Anti-Corruption Laws and
Sanctions 54 Section 3.22 Common Enterprise 54 Section 3.23 EEA Financial
Institutions 54 ARTICLE 4 Conditions 54 Section 4.01 Effective Date 54 ARTICLE 5
Affirmative Covenants 58 Section 5.01 Financial Statements; Term Loan Borrowing
Base and Other Information 58 Section 5.02 Notices of Material Events 64 Section
5.03 Existence; Conduct of Business 65 Section 5.04 Payment of Obligations 65
Section 5.05 Maintenance of Properties 65 Section 5.06 Books and Records;
Inspection Rights 65 Section 5.07 Compliance with Laws and Material Contractual
Obligations 67 Section 5.08 Use of Proceeds 67 Section 5.09 Accuracy of
Information 68 Section 5.10 Insurance 68 Section 5.11 Casualty and Condemnation
68 Section 5.12 Appraisals 68 Section 5.13 Depository Banks 69 Section 5.14
Additional Collateral; Further Assurances 69 Section 5.15 Post-Closing
Obligations 71 ARTICLE 6 Negative Covenants 71 Section 6.01 Indebtedness 71
Section 6.02 Liens 73 Section 6.03 Fundamental Changes 75 Section 6.04
Investments, Loans, Advances, Guarantees, and Acquisitions 76 Section 6.05 Asset
Sales 77 Section 6.06 Sale and Leaseback Transactions 79 Section 6.07 Swap
Agreement 79 Section 6.08 Restricted Payments; Certain Payments of Indebtedness
79 Section 6.09 Transactions with Affiliates 80 Section 6.10 Restrictive
Agreements 81 Section 6.11 Amendment of Material Documents 82 Section 6.12
Combined Borrowing Base 82 Section 6.13 Capital Expenditures 82 ARTICLE 7 Events
of Default 82 ARTICLE 8 The Administrative Agent 86 Section 8.01 Appointment 86
Section 8.02 Rights as a Lender 86 Section 8.03 Duties and Obligations 87
Section 8.04 Reliance 87 Section 8.05 Actions through Sub-Agents 87 Section 8.06
Resignation 88

 

 

 

 

Section 8.07 Non-Reliance 89 Section 8.08 [Reserved] 89 Section 8.09 Not
Partners or Co-Venturers; Administrative Agent as Representative of the Secured
Parties 89 Section 8.10 [Reserved] 90 ARTICLE 9 Miscellaneous 90 Section 9.01
Notices 90 Section 9.02 Waivers; Amendments 93 Section 9.03 Expenses; Indemnity;
Damage Waiver 95 Section 9.04 Successors and Assigns 97 Section 9.05 Survival
102 Section 9.06 Counterparts; Integration; Effectiveness; Electronic Execution
102 Section 9.07 Severability 102 Section 9.08 Right of Setoff 103 Section 9.09
Governing Law; Jurisdiction; Consent to Service of Process 103 Section 9.10
Waiver of Jury Trial 104 Section 9.11 Headings 104 Section 9.12 Confidentiality
104 Section 9.13 Several Obligations; Nonreliance; Violation of Law 105 Section
9.14 USA PATRIOT Act 105 Section 9.15 Disclosure 106 Section 9.16 Appointment
for Perfection 106 Section 9.17 Interest Rate Limitation 106 Section 9.18
Marketing Consent 106 Section 9.19 Acknowledgement and Consent to Bail-In of EEA
Financial Institutions 106 Section 9.20 No Fiduciary Duty, Etc. 107 ARTICLE 10
Loan Guaranty 108 Section 10.01 Guaranty 108 Section 10.02 Guaranty of Payment
108 Section 10.03 No Discharge or Diminishment of Loan Guaranty 108 Section
10.04 Defenses Waived 109 Section 10.05 Rights of Subrogation 110 Section 10.06
Reinstatement; Stay of Acceleration 110 Section 10.07 Information 110 Section
10.08 Termination 110 Section 10.09 Taxes 110 Section 10.10 Maximum Liability
111 Section 10.11 Contribution 111 Section 10.12 Liability Cumulative 112
Section 10.13 [Reserved] 112 ARTICLE 11 The Borrower Representative 112 Section
11.01 Appointment; Nature of Relationship 112 Section 11.02 Powers 112 Section
11.03 Employment of Agents 112 Section 11.04 Notices 113 Section 11.05 Successor
Borrower Representative 113 Section 11.06 Execution of Loan Documents; Borrowing
Base Certificate 113 Section 11.07 Reporting 113

 

 

 

 

SCHEDULES:

 

Commitment Schedule

Schedule 3.05 – Properties

Schedule 3.06 – Disclosed Matters

Schedule 3.14 – Insurance

Schedule 3.15 – Capitalization and Subsidiaries

Schedule 5.15 – Post-Closing Obligations

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.04 – Existing Investments

Schedule 6.10 – Existing Restrictions

 

EXHIBITS:

 

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Borrowing Base Certificate

Exhibit C – Form of Compliance Certificate

Exhibit D – Joinder Agreement

Exhibit E-1 – U.S. Tax Certificate (For Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit E-2 – U.S. Tax Certificate (For Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit E-3 – U.S. Tax Certificate (For Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit E-4 – U.S. Tax Certificate (For Foreign Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)

 

 

 



 

TERM LOAN CREDIT AGREEMENT

 

This TERM LOAN CREDIT AGREEMENT, dated as of August 13, 2019 (as it may be
amended or otherwise modified from time to time, this “Agreement”), is among
Francesca’s Holdings Corporation, a Delaware corporation, the other Loan Parties
party hereto, the Lenders party hereto, and Tiger Finance, LLC, as the
Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE 1



Definitions

 

Section 1.01     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

 

“Account” has the meaning assigned to such term in the Security Agreement, and
includes any Credit Card Account.

 

“Account Debtor” means any Person obligated on an Account.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Loan Party (a) acquires
any business (including a business unit or all, or substantially all, of a
business unit of a Person) or all or substantially all of the assets of any
Person, whether through purchase of assets, merger, or otherwise or (b) directly
or indirectly acquires (in one transaction or as the most recent transaction in
a series of transactions) at least a majority (in number of votes) of the Equity
Interests of a Person that have ordinary voting power for the election of
directors or other similar management personnel of a Person (other than Equity
Interests having such power only by reason of the happening of a contingency) or
a majority of the outstanding Equity Interests of a Person.

 

“Administrative Agent” means Tiger Finance, LLC (including its successors and
assigns), in its capacity as administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.

 

“Aggregate Term Loan Exposure” means, at any time, the aggregate Term Loan
Exposure of all the Lenders at such time.

 

 1 

 



 

“Alternate Base Rate” means, for any day (or if such day is not a Business Day,
the immediately preceding Business Day), a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day, plus ½ of 1.00%, and (c) the LIBO Rate for a one month Interest Period
on such day, plus 1.00%. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the NYFRB Rate, or the LIBO Rate will be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate,
or the LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14, then the Alternate Base
Rate will be the greater of clause (a) and clause (b) preceding and will be
determined without reference to clause (c) preceding. For the avoidance of
doubt, if the Alternate Base Rate is less than zero, such rate will be deemed to
be zero for purposes of this Agreement.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to FHC, any Borrower, or any of their Subsidiaries from
time to time concerning or relating to bribery or corruption.

 

“Applicable Agent” means, until the Payment in Full of the Revolver Debt, the
Revolver Agent and, thereafter, the Administrative Agent.

 

“Applicable Margin” means with respect to Term Loans, eight percent (8.0%).

 

“Applicable Percentage” means, at any time and with respect to any Lender, (a) a
percentage equal to a fraction the numerator of which is the Term Loan Exposure
held by such Lender at such time and the denominator of which is the Aggregate
Term Loan Exposure held by all Lenders at such time.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors, or similar Person charged with the reorganization or liquidation of
its business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event will not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permits such Person (or such Governmental Authority
or instrumentality), to reject, repudiate, disavow, or disaffirm any contracts
or agreements made by such Person.

 

 2 

 



 

“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.

 

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

 

“Borrower” or “Borrowers” means, individually or collectively, FCI, FSC, any
other Person a party hereto as a Borrower, and their respective successors and
assigns.

 

“Borrower Representative” has the meaning assigned to such term in
Section 11.01.

 

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit B or another form that is acceptable to the
Administrative Agent and the Revolver Agent in their sole discretion.

 

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in Section 6.10(a)or Section 6.10(b).

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Term Loan that
bears interest at the LIBO Rate, the term “Business Day” excludes any day on
which banks are not open for general business in London.

 

“Capital Expenditures” means, without duplication, any expenditure for any
purchase or other acquisition of any asset that would be classified as a fixed
or capital asset on a consolidated balance sheet of FHC and its Subsidiaries
prepared in accordance with GAAP, excluding the purchase price of equipment
purchased during such period to the extent the consideration therefor consists
of any combination of (a) used, obsolete, worn out, or surplus equipment traded
in at the time of such purchase and (b) the proceeds of a sale of used,
obsolete, worn out, or surplus equipment, in each case, in the ordinary course
of business.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
will be the capitalized amount thereof determined in accordance with GAAP.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of Equity Interests representing
more than 35.0% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of FHC on a fully diluted basis, (b) the
acquisition of direct or indirect Control of FHC by any Person or group, or
(c) FHC ceases to own, directly or indirectly, free and clear of all Liens or
other encumbrances (other than Liens permitted under clause (n) of the
definition of Permitted Encumbrances), 100% of the outstanding voting Equity
Interests of each of the Loan Parties on a fully diluted basis.

 

 3 

 



 

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption of or taking effect of
any law, rule, regulation, or treaty; (b) any change in any law, rule,
regulation, or treaty or in the administration, interpretation, or application
thereof by any Governmental Authority; or (c) compliance by any Lender (or, for
purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s holding company, if any) with any request, guideline, requirement, or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that notwithstanding
anything herein to the contrary, (y) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements, or
directives thereunder or issued in connection therewith or in the implementation
thereof and (z) all requests, rules, guidelines, requirements, or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority), or the United
States or foreign regulatory authorities, in each case pursuant to Basel III,
will in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, issued, or implemented.

 

“Charges” has the meaning assigned to such term in Section 9.17.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all property owned, leased, or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be, become, or
be intended to be, subject to a Lien in favor of the Administrative Agent, on
behalf of itself, the Lenders, and the other Secured Parties, to secure the
Secured Obligations.

 

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.

 

“Collateral Documents” means, collectively, the Security Agreement, and any
other agreements, instruments, and documents executed in connection with this
Agreement that are intended to create, perfect, or evidence Liens to secure the
Secured Obligations, including, without limitation, all other security
agreements, pledge agreements, mortgages, deeds of trust, loan agreements,
notes, guarantees, subordination agreements, pledges, powers of attorney,
consents, assignments, contracts, fee letters, notices, leases, financing
statements, and all other written matter whether heretofore, now, or hereafter
executed by any Loan Party and delivered to the Administrative Agent.

 

“Collection Account” has the meaning assigned to such term in the Security
Agreement.

 

“Combined Borrowing Base” means, as of any date of determination, the lesser of
(i) the sum of (x) the Revolver Loan Cap, plus (y) Aggregate Term Loan Exposure
or (ii) the Term Loan Borrowing Base.

 

 4 

 



 

“Combined Borrowing Base Availability” means, as of any date of determination,
the sum of (i) the Combined Borrowing Base, minus (ii) Combined Exposure.

 

“Combined Exposure” means, as of any date of determination, the sum of (i)
Revolver Exposure, plus (ii) Aggregate Term Loan Exposure.

 

“Commitment Schedule” means the Schedule attached hereto identified as such.

 

“Communications” has the meaning assigned to such term in Section 9.01(d).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract, or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Card Account” means an Account or any “payment intangible” (as defined
in the UCC) together with all income, payments, and proceeds thereof, owed by a
major credit or debit card issuer (including Visa, MasterCard, American Express,
and such other issuers approved by the Administrative Agent) to a Borrower
resulting from charges by a customer of such Borrower on credit or debit cards
issued by such issuer in connection with the sale of goods by such Borrower, or
services performed by such Borrower, in each case in the ordinary course of its
business.

 

“Credit Party” means the Administrative Agent or any other Lender.

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time, or both would, unless cured or waived, become
an Event of Default.

 

“Deposit Account Control Agreement” has the meaning assigned to such term in the
Security Agreement.

 

“Disclosed Matters” means the actions, suits, proceedings, and environmental
matters disclosed in Schedule 3.06.

 

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”

 

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

 5 

 



 

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

 

“Document” has the meaning assigned to such term in the Security Agreement.

 

“dollars” or “$” refers to lawful money of the U.S.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of any state
of the U.S., including the District of Columbia.

 

“Dominion Event Date” means (a) the date of the occurrence of any Event of
Default or (b) any date on which Liquidity is less than $15,000,000.

 

“Dominion Period” means any period of time beginning on a Dominion Event Date
and continuing through a Dominion Termination Date, if any.

 

“Dominion Termination Date” means, the first day after any period of three full
fiscal months of the Borrowers occurring after a Dominion Event Date, during
which (a) no Event of Default exists and (b) (x) Liquidity on each day during
such period is greater than or equal to $15,000,000, and (y) Borrowers’ sales
revenues for such three fiscal month period are greater than or equal to 85% of
the amount set forth for such period in the Sales Plan.

 

“EBITDAR” means, for any period, Net Income for such period, plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
expense for such period, (iv) Rentals (to the extent paid in cash), (v) any
other non-cash charges for such period (but excluding any non-cash charge in
respect of an item that was included in Net Income in a prior period) and
(vi) each of the following, to the extent not in excess in the aggregate of 5.0%
of the amount determined for any period of Net Income, plus the amounts
specified in clause (i) through clause (v) preceding, (A) any extraordinary,
unusual or non-recurring charges, expenses, and losses for such period, (B) cash
expenses, costs, and charges incurred in connection with closure of retail
locations, (C) the cash amount of any fees, expenses, and charges related to the
documentation and closing of this Agreement, the Revolver Loan Agreement or any
other debt or equity issuance or offering, (D) the cash amount of any fees,
expenses, and charges related to the documentation and closing of any Permitted
Acquisition (but excluding any payment of the purchase price or other amount
that constitutes any consideration paid in connection therewith) whether or not
consummated, and (E) business optimization expenses and other restructuring
charges and reserves, minus (b) without duplication and to the extent included
in Net Income, any extraordinary gains and any non-cash items of income for such
period, all calculated for the Loan Parties on a consolidated basis in
accordance with GAAP.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country that is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country that is a subsidiary of an
institution described in clause (a) or clause (b) of this definition and is
subject to consolidated supervision with its parent.

 

 6 

 



 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate, or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for such Borrower, Intralinks®, ClearPar®, Debt Domain, Syndtrak,
and any other Internet or extranet-based site, whether such electronic system is
owned, operated, or hosted by the Administrative Agent and any of its Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system.

 

“Eligible Acquired Asset Amount” means 66⅔% of the Eligible Acquired Asset
Collateral that constitutes Credit Card Accounts and Inventory (valued at the
lower of cost or market value, determined on a first-in-first-out basis) as set
forth in the consolidated balance sheets of the relevant acquired entities (or,
in the case of an asset acquisition, the seller’s balance sheet) as of the date
with respect to which the most recent Borrowing Base Certificate has been
delivered, and applying eligibility and reserve criteria consistent with those
applied to Eligible Credit Accounts and Eligible Inventory, provided that such
Credit Card Accounts and Inventory shall be of like kind and quality of the
current Eligible Credit Accounts and Eligible Inventory included in the most
recent Term Loan Borrowing Base.

 

“Eligible Acquired Asset Collateral” means any Credit Card Accounts or Inventory
(valued at the lower of cost or market value, determined on a first-in-first-out
basis) acquired by any Loan Party in a Permitted Acquisition that is not
Eligible Credit Card Accounts or Eligible Inventory, as applicable, solely
because the Applicable Agent has not conducted a field examination or has not
received an Inventory appraisal with respect thereto. In the event any such
Credit Card Accounts or Inventory are not the subject of a field examination or
Inventory appraisal (x) within 45 days of the acquisition thereof if such
Permitted Acquisition was for consideration greater than $500,000 or (y) within
90 days of the acquisition thereof if such Permitted Acquisition was for
consideration less than $500,000, such Credit Card Accounts and Inventory will,
unless the Applicable Agent agrees otherwise, cease to be Eligible Acquired
Asset Collateral.

 

 7 

 



 

“Eligible Credit Card Account” means at the time of any determination thereof,
any Credit Card Account that satisfies the following criteria at the time of
creation and continues to meet such criteria at the time of such determination:
such Credit Card Account (i) is owned by a Borrower; (ii) has been earned by
performance and represents the bona fide amount due to the applicable Borrower
from a credit card issuer or credit card processor, and in each case originated
in the ordinary course of business of the applicable Borrower; (iii) unless owed
by Visa, MasterCard, American Express Company, or Discover, is acceptable to the
Applicable Agent in its Permitted Discretion; and (iv) is not ineligible for
inclusion in the calculation of the Term Loan Borrowing Base pursuant to any of
clause (a) through clause (m) following. Without limiting the foregoing, to
qualify as an Eligible Credit Card Account, a Credit Card Account must indicate
no Person other than a Borrower as payee or remittance party. In determining the
amount to be so included, the face amount of a Credit Card Account will be
reduced by, without duplication, to the extent not reflected in such face amount
or otherwise excluded below, (y) the amount of all accrued and actual discounts,
claims, credits or credits pending, promotional program allowances, price
adjustments, finance charges, or other allowances (including any amount that the
applicable Borrower may be obligated to rebate to a customer, a credit card
issuer or a credit card processor pursuant to the terms of any agreement or
understanding (written or oral)) and (z) the aggregate amount of all cash
received in respect of such Credit Card Account but not yet applied by the
applicable Borrower to reduce the amount of such Credit Card Account. Except as
otherwise agreed by the Applicable Agent in its Permitted Discretion, a Credit
Card Account will not be and Eligible Credit Card Account if:

 

(a)          such Credit Card Account does not constitute an Account or “payment
intangible” (as defined in the UCC);

 

(b)          such Credit Card Account has been outstanding for more than five
Business Days from the date of the applicable sale to a customer of a Borrower;

 

(c)          a Borrower does not have good, valid, and marketable title, free
and clear of any Lien to such Credit Card Account other than Liens in favor of
the Revolver Agent and the Administrative Agent;

 

(d)          such Credit Card Account is not subject to a perfected senior Lien
in favor of the Administrative Agent (junior in priority only to Liens permitted
under clause (n) of the definition of Permitted Encumbrances), for the benefit
of the Lenders (it being the intent that chargebacks in the ordinary course by
such processors will not be deemed a violation of this clause (d));

 

(e)          such Credit Card Account is disputed, is with recourse, or is
subject to a claim, counterclaim, offset, or chargeback that has been asserted
(to the extent of such claim, counterclaim, offset, or chargeback);

 

(f)          the credit card issuer or the credit card processor with respect to
such Credit Card Account has the right under certain circumstances to require
the applicable Borrower to repurchase such Credit Card Account from such credit
card issuer or credit card processor (it being the intent that chargebacks in
the ordinary course by such processors will not be deemed a violation of this
clause (f));

 

 8 

 



 

(g)          such Credit Card Account is due from a credit card issuer or credit
card processor that has (i) applied for, suffered, or consented to the
appointment of any receiver, custodian, trustee, or liquidator of its assets,
(ii) had possession of all or a material part of its property taken by any
receiver, custodian, trustee, or liquidator, (iii) filed, or had filed against
it, any request or petition for liquidation, reorganization, arrangement,
adjustment of debts, adjudication as bankrupt, winding-up, or voluntary or
involuntary case under any state or federal bankruptcy laws, (iv)  admitted in
writing its inability, or is generally unable to, pay its debts as they become
due, (v) become insolvent, (vi) ceased operation of its business, or (vii) taken
any corporate action, legal proceedings, or other procedure or step is taken in
relation to (A) the suspension of payments, a moratorium of any indebtedness,
winding up, dissolution, administration, or reorganization (by way of voluntary
arrangements, scheme of arrangement, or otherwise), (B) a composition,
compromise, assignment, or arrangement with any creditor, (C) the appointment of
a liquidator, receiver, administrative receiver, administrator, compulsory
manager, or other similar officer in respect of such Account Debtor or any of
their assets, or (D) enforcement of any Lien over any assets of such Account
Debtor, or any analogous procedure or step is taken in any jurisdiction;

 

(h)          such Credit Card Account is not a valid, legally enforceable
obligation of the applicable credit card issuer or credit card processor with
respect thereto;

 

(i)          such Credit Card Account does not conform to all representations,
warranties, or other provisions in the Loan Documents relating to Credit Card
Accounts;

 

(j)          such Credit Card Account is due from a credit card issuer or credit
card processor that is not located in the U.S.;

 

(k)          is owed in any currency other than U.S. dollars;

 

(l)          such Credit Card Account is evidenced by “chattel paper” (as
defined in the UCC) or an “instrument” (as defined in the UCC) of any kind
unless such chattel paper or instrument is in the possession of the
Administrative Agent, and to the extent necessary or appropriate, endorsed to
the Administrative Agent; or

 

(m)          the Applicable Agent determines, in its Permitted Discretion, and
provides three days prior written notice to the Borrower Representative that,
such Credit Card Account is uncertain of collection or is otherwise unacceptable
for inclusion as an Eligible Credit Card Account.

 

In the event that a Credit Card Account of a Borrower that was previously an
Eligible Credit Card Account ceases to be an Eligible Credit Card Account, the
applicable Borrower or the Borrower Representative will notify the
Administrative Agent thereof on and at the time of submission of the next
Borrowing Base Certificate.

 

“Eligible Inventory” means, at any time, the Inventory of a Borrower other than
Inventory:

 

(a)          that is not subject to a perfected senior Lien in favor of the
Administrative Agent (junior in priority only to Liens permitted under clause
(n) of the definition of Permitted Encumbrances);

 

 9 

 



 

(b)          that is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent, (ii) Liens permitted under clause (n) of the definition of
Permitted Encumbrances, and (iii) other Permitted Encumbrances that do not have
priority over the Lien in favor of the Administrative Agent;

 

(c)          that is, in the Applicable Agent’s opinion in its Permitted
Discretion, slow moving, obsolete, unmerchantable, defective, used, unfit for
sale, not salable at prices approximating at least the cost of such Inventory in
the ordinary course of business, or unacceptable due to age, type, category,
and/or quantity;

 

(d)          with respect to which any covenant, representation, or warranty
relating to such Inventory contained in this Agreement or in the Security
Agreement has been breached or is not true and that does not conform to all
applicable standards imposed by any Governmental Authority;

 

(e)          in which any Person other than a Borrower (i) has any direct or
indirect ownership, interest, or title or (ii) is indicated on any purchase
order or invoice with respect to such Inventory as having or purporting to have
an interest therein;

 

(f)          that is not finished goods or that constitutes work-in-process, raw
materials, spare or replacement parts, subassemblies, packaging and shipping
material, manufacturing supplies, samples, prototypes, displays or display
items, bill-and-hold or ship-in-place goods, goods that are returned or marked
for return, repossessed goods, defective or damaged goods, goods held on
consignment, or goods that are not of a type held for sale in the ordinary
course of business;

 

(g)          that is not located in the U.S. or is in transit with a common
carrier from vendors and suppliers;

 

(h)          that is located in any location leased by such Borrower unless
(i) the lessor has delivered to the Applicable Agent a Collateral Access
Agreement, (ii) a Reserve for rent, charges, and other amounts due or to become
due with respect to such facility has been established by the Applicable Agent,
or (iii) the Applicable Agent has determined in its Permitted Discretion that a
Reserve for rent, charges, and other amounts due or to become due with respect
to such facility is not warranted at such time;

 

(i)          that is located in any third party warehouse or is in the
possession of a bailee (other than a third party processor) and is not evidenced
by a Document, unless (i) such warehouseman or bailee has delivered to the
Applicable Agent a Collateral Access Agreement and such other documentation as
the Applicable Agent may require or (ii) an appropriate Reserve has been
established by the Applicable Agent in its Permitted Discretion;

 

(j)          that is being processed offsite at a third party location or
outside processor, or is in-transit to or from such third party location or
outside processor;

 

(k)          that is a discontinued product or component thereof;

 

 10 

 



 

(l)            that is the subject of a consignment by a Borrower as consignor;

 

(m)          that is perishable;

 

(n)          that contains or bears any intellectual property rights licensed to
such Borrower unless the Applicable Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor, (ii) violating any contract with such licensor, or (iii) incurring any
liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such Inventory under the then-current licensing agreement;

 

(o)          that is not reflected in a current perpetual inventory report of
such Borrower;

 

(p)          for which reclamation rights have been asserted by the seller;

 

(q)          that has been acquired from a Sanctioned Person; or

 

(r)          that the Applicable Agent determines in its Permitted Discretion,
and provides three days prior written notice to the Borrower Representative, is
unacceptable for inclusion as Eligible Inventory.

 

In the event that Inventory of a Borrower that was previously Eligible Inventory
ceases to be Eligible Inventory hereunder, such Borrower or the Borrower
Representative will notify the Administrative Agent thereof on and at the time
of submission to the Administrative Agent of the next Borrowing Base
Certificate.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation, or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material, or to
health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties, or indemnities), of any Borrower or Subsidiary directly or indirectly
resulting from or based upon (a) any violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment, or disposal of
any Hazardous Materials, (c) any exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials into the environment,
or (e) any contract, agreement, or other consensual arrangement pursuant to
which liability is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust, or other equity ownership interests in a Person, and any warrants,
options, or other rights entitling the holder thereof to purchase or acquire any
of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

 11 

 



 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived), (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived, (c) the filing pursuant to Section
412(c) of the Code or Section 302(c) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan, (d) the incurrence by any
Borrower or any ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan, (e) the receipt by any Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan, (f) the incurrence by any Borrower or any ERISA Affiliate
of any liability with respect to the withdrawal or partial withdrawal of any
Borrower or any ERISA Affiliate from any Plan or Multiemployer Plan, or (g) the
receipt by any Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from any Borrower or any ERISA Affiliate of any notice,
concerning the imposition upon any Borrower or any ERISA Affiliate of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, in critical status, or in reorganization, within the meaning of Title
IV of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Event of Default” has the meaning assigned to such term in Article 7.

 

“Excluded Subsidiary” means (a) any Domestic Subsidiary that is a Subsidiary of
a Foreign Subsidiary and (b) any Domestic Subsidiary all of whose assets consist
of Capital Stock of one or more “controlled foreign corporations” within the
meaning of Section 957 of the Code.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Term Loan or Term Loan
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Term Loan or Term Loan Commitment (other than
pursuant to an assignment request by the Borrowers under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Term Loan or Term Loan Commitment or to such Lender
immediately before it changed its lending office; (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f); and (d) any withholding
Taxes imposed under FATCA.

 

 12 

 



 

“F-LLC” means Francesca’s LLC, a Delaware limited liability company, and its
successors and assigns.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rule, or convention among Governmental Authorities implementing
such sections of the Code.

 

“FCI” means Francesca’s Collections, Inc., a Texas corporation, and its
successors and assigns.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB sets forth on its public website from
time to time) and published on the next succeeding Business Day by the NYFRB as
the federal funds effective rate, provided that, if the Federal Funds Effective
Rate is less than zero, such rate will be deemed to be zero for the purposes of
this Agreement.

 

“Fee Letter” means that certain fee letter dated as of August 13, 2019 among
Administrative Agent and the Loan Parties.

 

“FHC” means Francesca’s Holdings Corporation, a Delaware corporation, and its
successors and assigns.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, or controller of a Borrower.

 

“Fiscal Quarter” means each three fiscal month period of FHC based on the 4-5-4
retail fiscal calendar and ending on or about April 30, July 31, October 31, or
the Saturday closest to January 31 of each calendar year.

 

“Fiscal Year” means the twelve fiscal month period of FHC ending on the Saturday
closest to January 31 of each calendar year.

 

“Fixed Charge Coverage Ratio” means, at any date, the ratio of (a) EBITDAR,
minus Unfinanced Capital Expenditures, divided by (b) Fixed Charges, all
calculated for the period of twelve consecutive fiscal months ended on such date
(or, if such date is not the last day of a fiscal month, ended on the last day
of the fiscal month most recently ended prior to such date).

 

“Fixed Charges” means, for any period, without duplication, the sum of cash
Interest Expense, plus Rentals paid in cash, plus prepayments and scheduled
principal payments on Indebtedness (excluding the Revolver Loans unless such
principal payment of the Revolver Loans is accompanied by a permanent reduction
in the commitments under the Revolver Loan Agreement, but including the Term
Loans) actually made in cash, plus expenses for taxes paid in cash, plus
Restricted Payments paid in cash, plus Capital Lease Obligation payments, all
calculated for the Loan Parties on a consolidated basis in accordance with GAAP.

 

 13 

 



 

“Flood Laws” has the meaning assigned to such term in Section 8.10.

 

“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person and (b) if a Borrower is not
a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FSC” means Francesca’s Services Corporation, a Texas corporation, and its
successors and assigns.

 

“Funding Account” has the meaning assigned to such term in Section 4.01(h).

 

“GAAP” means generally accepted accounting principles in the U.S.

 

“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank, or other
entity exercising executive, legislative, judicial, taxing, regulatory, or
administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities, or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital, or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee does not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

 

“Guarantors” means all Loan Guarantors and any non-Loan Parties who have
delivered an Obligation Guaranty (if any), and the term “Guarantor” means each
or any one of them individually.

 

 14 

 



 

“Hazardous Materials” means: (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the United States Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum, petroleum-related, or a petroleum by-product, asbestos
or asbestos-containing material, polychlorinated biphenyls, flammable,
explosive, radioactive, freon gas, radon, or a pesticide, herbicide, or any
other agricultural chemical.

 

“Immaterial Subsidiary” means, at any time, a Subsidiary of Loan Party that has
(a) total assets that are, together with the total assets of all other
Immaterial Subsidiaries and Excluded Subsidiaries in the aggregate, less than
5.0% of consolidated total assets of FHC and its Subsidiaries and (b) total
EBITDAR that is, together with the EBITDAR of all other Immaterial Subsidiaries
and Excluded Subsidiaries in the aggregate, less than 5.0% of consolidated total
EBITDAR of FHC and its Subsidiaries.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes, or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(k) liquidated obligations under any earn-out (which for all purposes of this
Agreement will be valued at the maximum potential amount payable with respect to
such earn-out), (l) any other Off-Balance Sheet Liability, and (m) obligations,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced, or acquired (including all renewals, extensions, and modifications
thereof and substitutions therefor), under (i) any and all Swap Agreements and
(ii) any and all cancellations, buy backs, reversals, terminations, or
assignments of any Swap Agreement transaction. The Indebtedness of any Person
includes the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

 

“Information” has the meaning assigned to such term in Section 9.12.

 

 15 

 



 

“Intercreditor Agreement” means the Intercreditor Agreement dated as of the
Effective Date between the Administrative Agent and the Revolver Agent, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

 

“Interest Expense” means, for any period, total interest expense (including that
attributable to Capital Lease Obligations) of the Loan Parties for such period
with respect to all outstanding Indebtedness of the Loan Parties (including all
commissions, discounts, and other fees and charges owed with respect to letters
of credit and bankers’ acceptances and net costs under Swap Agreements in
respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP), calculated on a consolidated basis for the Loan
Parties for such period in accordance with GAAP.

 

“Interest Payment Date” means (i) the first Business Day of each month,
commencing with the first such date to occur after the Effective Date and
continuing to the Maturity Date, and (ii) the Maturity Date.

 

“Interest Period” means each period commencing on an Interest Payment Date (or,
in the case of the initial Interest Period, commencing on the Effective Date)
and ending on the immediately succeeding Interest Payment Date.

 

“Inventory” has the meaning assigned to such term in the Security Agreement.

 

“Inventory Advance Rate” means (i) for the period commencing on September 15,
2019 through and including November 15, 2019, 99.0%, (ii) to the extent Combined
Borrowing Base Availability is greater than $15,000,000 for the ninety (90) day
period immediately preceding (x) September 15, 2020, for the period commencing
on September 15, 2020 through and including November 15, 2020, 97.0%, or (y)
September 15, 2021, for the period commencing on September 15, 2021 through and
including November 15, 2021, 97.0%, and (iii) for all other periods, 95.0%.

 

“IRS” means the United States Internal Revenue Service.

 

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit D.

 

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

 

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that has become a Lender hereunder pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a Lender hereunder
pursuant to an Assignment and Assumption.

 

“LIBO Rate” means, the London interbank offered rate as published in the “Money
Rates” section of The Wall Street Journal for a period equal in length to the
Interest Period (or, in the event such rate does not appear therein, any other
national publication that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that if the
LIBO Rate is less than zero, such rate will be deemed to be zero for the
purposes of this Agreement.

 

 16 

 

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge, or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease, or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset, and (c) in the case of securities, any purchase option, call, or
similar right of a third party with respect to such securities.

 

“Liquidity” means, on any date of determination, an amount equal to the sum of
(i) Combined Borrowing Base Availability, plus (ii) Qualified Cash, less (iii)
the amount of all unpaid judgments rendered against the Loan Parties (other than
judgments covered by insurance as to which the insurer has acknowledged coverage
in writing), provided, that the amount of Qualified Cash included in the
calculation of Liquidity on any date of determination shall not exceed 80% of
total Liquidity on any such date.

 

“Loan Documents” means, collectively, this Agreement, the Intercreditor
Agreement, the Perfection Certificate, any promissory notes issued pursuant to
this Agreement, the Collateral Documents, the Loan Guaranty, each Obligation
Guaranty (if any), and all other agreements, instruments, documents, and
certificates identified in Section 4.01 executed and delivered to, or in favor
of, the Administrative Agent or any Lender and including all other pledges,
powers of attorney, consents, assignments, contracts, and notices. Any reference
in this Agreement or any other Loan Document to a Loan Document will include all
appendices, exhibits, or schedules thereto, and all amendments, restatements,
supplements, or other modifications thereto, and will refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

 

“Loan Guarantor” means (a) each Borrower at any time party hereto with respect
to the Secured Obligations of the other Borrowers, (b) FHC, (c) F-LLC, and
(d) any other Loan Party at any time party hereto that is not a Borrower.

 

“Loan Guaranty” means Article 10 of this Agreement.

 

“Loan Parties” means, collectively, the Borrowers, the Loan Guarantors, any
other Person that becomes a party to this Agreement pursuant to a Joinder
Agreement, and their respective successors and assigns, and the term “Loan
Party” means any one of them or all of them individually, as the context may
require.

 

“Loans” means the Term Loans made by the Lenders pursuant to this Agreement and
including any Protective Advances.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition, financial or otherwise, of the Loan Parties
taken as a whole, (b) the ability of any Loan Party to perform any of its
obligations under the Loan Documents to which it is a party, (c) the Collateral,
or the validity or enforceability of the Administrative Agent’s Liens (on behalf
of itself and other Secured Parties) on the Collateral, or the priority of such
Liens, or (d) the rights of or remedies available to the Administrative Agent or
the Lenders under any of the Loan Documents.

 

 17 

 



 

“Material Indebtedness” means Indebtedness (other than the (i) Term Loans and
(ii) Indebtedness owing to any trade creditor or landlord, unless such trade
creditor or landlord commences an enforcement action (including, without
limitation any lock out or other self-help remedies commenced by a Loan Party’s
landlord) against a Loan Party in respect of such Indebtedness) of any one or
more of the Loan Parties in an aggregate principal amount exceeding (x) $500,000
during a Dominion Period or (y) $2,500,000 at all other times.

 

“Maturity Date” means August 13, 2022.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Income” means, for any period, the consolidated net income (or loss) of the
Loan Parties, determined on a consolidated basis in accordance with GAAP;
provided that the following will be excluded from the determination of Net
Income (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with any Loan Party,
(b) the income (or deficit) of any Person (other than a Subsidiary) in which any
Loan Party has an ownership interest, except to the extent that any such income
is actually received by a Loan Party in the form of dividends or similar
distributions, and (c) the undistributed earnings of any Subsidiary to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any contractual
obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary.

 

“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof as determined in a manner acceptable to
the Administrative Agent in its Permitted Discretion by an appraiser acceptable
to the Administrative Agent in its Permitted Discretion, net of all costs of
liquidation thereof, provided, that prior to Payment in Full of the Revolver
Debt, the Net Orderly Liquidation Value of the Borrowers’ Inventory shall in all
cases be the Net Orderly Liquidation Value of such Inventory as most recently
determined by the appraiser (unless the Administrative Agent has selected a
different appraiser pursuant to the terms of the Intercreditor Agreement)
retained by the Revolver Agent pursuant to the Revolver Loan Agreement.

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
by any Loan Party in respect of such event including (i) any cash received in
respect of any non-cash proceeds (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but excluding any interest
payments), but only as and when received, (ii) in the case of a casualty,
insurance proceeds, and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments, minus (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid to third parties (other than
Affiliates) in connection with such event, (ii) in the case of a sale, transfer,
or other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or a condemnation or similar proceeding), the amount
of all payments required to be made as a result of such event to repay
Indebtedness (other than Loans) secured by such asset or otherwise subject to
mandatory prepayment as a result of such event, and (iii) the amount of all
taxes paid (or reasonably estimated to be payable) and the amount of any
reserves established to fund contingent liabilities reasonably estimated to be
payable, in each case during the year that such event occurred or the next
succeeding year and that are directly attributable to such event (as determined
reasonably and in good faith by a Financial Officer of the Borrower
Representative).

 

 18 

 



 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Banking Day, for the immediately preceding
Banking Day); provided that if none of such rates are published for any day that
is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a Federal funds broker of recognized standing selected by the
Administrative Agent; provided, further, that if any of the aforesaid rates are
less than zero, such rate will be deemed to be zero for purposes of this
Agreement.

 

“Obligated Party” has the meaning assigned to such term in Section 10.02.

 

“Obligation Guaranty” means any Guarantee of all or any portion of the Secured
Obligations executed and delivered to the Administrative Agent for the benefit
of the Secured Parties by a guarantor who is not a Loan Party.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Term Loans, all accrued and unpaid fees (including the Prepayment Premium)
and all expenses, reimbursements, indemnities, and other obligations and
indebtedness (including interest and fees accruing during the pendency of any
bankruptcy, insolvency, receivership, or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), obligations and liabilities of
any of the Loan Parties to any of the Lenders, the Administrative Agent or any
indemnified party, individually or collectively, existing on the Effective Date
or arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law, or otherwise, arising or
incurred under this Agreement or any of the other Loan Documents or in respect
of any of the Term Loans made or other instruments at any time evidencing any
thereof.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability, or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability, or obligation arising with respect to any other
transaction that is the functional equivalent of or takes the place of borrowing
but that does not constitute a liability on the balance sheet of such Person
(other than operating leases).

 

 19 

 



 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Term Loan or any Loan
Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight borrowings at the LIBO Rate by
U.S.-managed banking offices of depository institutions (as such composite rate
are determined by the NYFRB as set forth on its public website from time to
time) and published on the next succeeding Business Day by the NYFRB as an
overnight bank funding rate (from and after such date as the NYFRB commences to
publish such composite rate).

 

“Paid in Full” or “Payment in Full” means, (a) the indefeasible payment in full
in cash of all outstanding Term Loans, together with accrued and unpaid interest
thereon, (b) the indefeasible payment in full in cash of all accrued and unpaid
fees owing to the Administrative Agent and/or Lender under the Loan Documents,
and (c) the indefeasible payment in full in cash of all reimbursable expenses
and other Secured Obligations (other than Unliquidated Obligations for which no
claim has been made and other obligations expressly stated to survive such
payment and termination of this Agreement), together with accrued and unpaid
interest thereon.

 

“Payment in Full of the Revolver Debt” has the meaning assigned to the term
“Paid in Full” or “Payment in Full” in the Revolver Loan Agreement as in effect
on the Effective Date.

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“Payment Condition” is deemed to be satisfied in connection with a Restricted
Payment, a Permitted Investment, a Permitted Acquisition, the making of Capital
Expenditures or the repayment of Indebtedness if:

 

(a)          no Event of Default has occurred and is continuing or would result
immediately after giving effect to such Restricted Payment, Permitted
Investment, Permitted Acquisition, Capital Expenditure or repayment of
Indebtedness;

 

 20 

 



 

(b)          immediately after giving effect to and at all times during the
30-day period immediately prior to such Restricted Payment, Permitted
Investment, Permitted Acquisition, Capital Expenditure or repayment of
Indebtedness, and after giving effect to all amounts to be paid (other than
Equity Interests of the applicable Loan Party delivered to the seller(s) in any
such Permitted Acquisition) in connection with such Restricted Payment,
Permitted Investment, Permitted Acquisition, Capital Expenditure or repayment of
Indebtedness as having been paid in cash at the time of making such Restricted
Payment, Permitted Investment, Permitted Acquisition, Capital Expenditure or
repayment of Indebtedness (other than Equity Interests of the applicable Loan
Party delivered to the seller(s) in any such Permitted Acquisition) the
Borrowers have (i) Liquidity calculated on a pro forma basis after giving effect
to such Restricted Payment, Permitted Investment, Permitted Acquisition, Capital
Expenditure or repayment of Indebtedness, of not less than $40,000,000 and
(ii) a Fixed Charge Coverage Ratio for the most recently completed Fiscal
Quarter calculated on a pro forma basis after giving effect to such Restricted
Payment, Permitted Investment, Permitted Acquisition, Capital Expenditure or
repayment of Indebtedness, of not less than 1.00 to 1.00;

 

(c)          the Borrower Representative has delivered to the Administrative
Agent a certificate in form and substance reasonably satisfactory to the
Administrative Agent certifying as to the items described in clause (a) and
clause (b) preceding and attaching calculations in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders for clause (b), as
applicable; and

 

(d)          such Restricted Payment, Permitted Investment, Permitted
Acquisition, Capital Expenditure or repayment of Indebtedness is permitted under
the Revolver Loan Agreement as in effect on the date hereof.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means the Perfection Certificate dated as of the
Effective Date by the Loan Parties in favor of Administrative Agent.

 

“Permitted Acquisition” means any Acquisition by any Loan Party in a transaction
that satisfies each of the following requirements:

 

(a)          such Acquisition is not a hostile or contested acquisition;

 

(b)          the business acquired in connection with such Acquisition is
(i) located in the U.S., (ii) organized under applicable U.S. and state laws,
and (iii) not engaged, directly or indirectly, in any line of business other
than the businesses in which the Loan Parties are engaged on the Effective Date
and any business activities that are substantially similar, related, or
incidental thereto;

 

(c)          both before and after giving effect to such Acquisition, each of
the representations and warranties in the Loan Documents is true and correct in
all material respects (except (i) any such representation or warranty that
relates to a specified prior date and (ii) to the extent the Lenders have been
notified in writing by the Loan Parties that any representation or warranty is
not correct and the Lenders have explicitly waived in writing compliance with
such representation or warranty) and no Default exists, will exist, or would
result therefrom;

 

 21 

 

  

(d)          as soon as available, but not less than 10 days prior to such
Acquisition, the Borrower Representative has provided the Administrative Agent
(i) notice of such Acquisition and (ii) a copy of all business and financial
information reasonably requested by the Administrative Agent, including pro
forma financial statements, statements of cash flow, and Availability
projections;

 

(e)          if such Acquisition is an acquisition of the Equity Interests of a
Person, such Acquisition is structured so that the acquired Person becomes a
Wholly-Owned Subsidiary of a Borrower and a Loan Party pursuant to the terms of
this Agreement;

 

(f)          if such Acquisition is an acquisition of assets, such Acquisition
is structured so that a Borrower acquires such assets;

 

(g)          if such Acquisition is an acquisition of Equity Interests, such
Acquisition will not result in any violation of Regulation U;

 

(h)          if such Acquisition involves a merger or a consolidation involving
a Borrower or any other Loan Party or a newly created Subsidiary thereof, such
Borrower, Loan Party, or newly created Subsidiary, as applicable, is the
surviving entity;

 

(i)           no Loan Party, as a result of or in connection with any such
Acquisition, assumes or incurs any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could have a
Material Adverse Effect;

 

(j)           in connection with an Acquisition of the Equity Interests of any
Person, all Liens on property of such Person are terminated unless the
Administrative Agent and the Lenders in their sole discretion consent otherwise,
and in connection with an Acquisition of the assets of any Person, all Liens on
such assets are terminated;

 

(k)          all actions required to be taken with respect to any newly acquired
or formed Wholly-Owned Subsidiary of a Loan Party required under Section 5.14
have been taken;

 

(l)          the Payment Conditions must have been satisfied; and

 

(m)          the Borrower Representative has delivered to the Administrative
Agent the final executed material documentation relating to such Acquisition
within 15 Business Days following the consummation thereof.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

 22 

 



 

“Permitted Encumbrances” means:

 

(a)          Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;

 

(b)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

 

(c)          pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance, and other social
security laws or regulations;

 

(d)          deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds, and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(e)          judgment Liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article 7;

 

(f)          Liens arising solely by virtue of any statutory or common law
provision relating to a banker’s liens, rights of set-off, or similar rights,
including Liens of a collection bank on items in the course of collection
arising under Section 4-208 of the UCC or any similar Requirement of Law of any
foreign jurisdiction, and Liens representing contractual rights of set-off
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness or (ii) relating to pooled
deposit or sweep accounts of any Loan Party to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of any Loan
Party;

 

(g)          Liens consisting of leases, licenses, or subleases granted by a
Loan Party on its real property (in each case other than any lease required to
be accounted for in accordance with GAAP as a capital lease) do not, in the
aggregate, materially impair the value of such real property or materially
interfere with the ordinary conduct of the business conducted and proposed to be
conducted at such real property;

 

(h)          Liens on real property arising by reason of servicing agreements,
development agreements, site plan agreements, and other similar encumbrances
incurred in the ordinary course of business and title defects or irregularities
that are of a minor nature and that, in the aggregate, do not interfere in any
material respect with the ordinary conduct of the business of a Borrower or any
Subsidiary;

 

(i)          Liens of landlords (i) arising by statute or, except with respect
to Inventory, under any lease or related contractual obligation entered into in
the ordinary course of business, (ii) on fixtures and other movable tangible
property (excluding Inventory) located on the real property leased or subleased
from such landlord;

 

 23 

 



 

(j)           Liens on real property disclosed by the title insurance policies
with respect thereto, including easements, zoning restrictions, rights-of-way,
and similar encumbrances on real property imposed by law or arising in the
ordinary course of business, and any replacement, extension, or renewal of any
such Lien; provided that such replacement, extension, or renewal Lien does not
cover any property other than the property that was subject to such Lien prior
to such replacement, extension, or renewal; and provided, further, that such
Liens do not secure any Indebtedness, do not materially detract from the value
of the affected property, are of a minor nature and, in the aggregate, do not
materially interfere with the ordinary conduct of the business of any Loan
Party;

 

(k)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(l)           Liens solely on any cash earnest money deposits made by any Loan
Party in connection with any letter of intent or purchase agreement permitted
hereunder;

 

(m)         Liens arising from precautionary UCC financing statement filings
regarding operating leases; and

 

(n)         Liens in favor of the Revolver Agent securing the Revolver Debt to
the extent such Liens are subject to the Intercreditor Agreement;

 

provided that the term “Permitted Encumbrances” does not include any Lien
securing Indebtedness, except with respect to clause (e) and clause (n)
preceding.

 

“Permitted Investments” means:

 

(a)          direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the U.S. (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
U.S.), in each case maturing within one year from the date of acquisition
thereof;

 

(b)          investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

 

(c)          investments in certificates of deposit, bankers’ acceptances, and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the U.S. or any state thereof that has a combined capital and surplus
and undivided profits of not less than $500,000,000;

 

(d)          fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) preceding and entered into
with a financial institution satisfying the criteria described in clause (c)
preceding; and

 

(e)          money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s, and (iii) have portfolio
assets of at least $5,000,000,000.

 

 24 

 



 

“Permitted Payment Restriction” means any consensual encumbrance or restriction
(each, a “restriction”) on the ability of any Subsidiary that is not a Loan
Party (the “subject Subsidiary”) to pay dividends or make any other
distributions on its equity interest to FHC or any Subsidiary, which restriction
satisfies all of the following conditions: (a) such restriction becomes
effective only upon the occurrence of (i) specified events under subject
Subsidiary’s certificate of incorporation, bylaws, other governing documents or
any joint venture or similar agreements or (ii) an “event of default” with
respect to “Indebtedness” (as defined in the agreement governing such
Indebtedness) that was incurred by the subject Subsidiary in compliance with
Section 6.01 and (b) such restriction would not materially impair the Borrowers’
ability to make scheduled payments of interest and principal payments on the
Loans, as determined in good faith by the Board of Directors of FHC, provided
that the Borrower Representative will reasonably promptly notify the
Administrative Agent from time to time after any such determination is made.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority,
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” means Debt Domain, Intralinks, Syndtrak, or a substantially similar
electronic transmission system.

 

“Prepayment Event” means:

 

(a)          any sale, transfer, or other disposition (including pursuant to a
sale and leaseback transaction) of any property or asset of any Loan Party,
other than dispositions described in Section 6.05(a);

 

(b)          any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party with a fair value immediately prior to such event equal
to or greater than $500,000;

 

(c)          the issuance by FHC of any Equity Interests, or the receipt by FHC
of any capital contribution; and

 

(d)          the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01.

 

“Prepayment Premium” has the meaning assigned to such term in the Fee Letter.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal offices in New
York City. Each change in the Prime Rate will be effective from and including
the date such change is publicly announced as being effective.

 

 25 

 



 

“Projections” has the meaning assigned to such term in Section 5.01(f).

 

“Protective Advance” has the meaning assigned to such term in Section 2.04.

 

“Purchase Money Indebtedness” means Indebtedness for the purchase price or cost
of construction, repair, or improvement of any property.

 

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and cash equivalents of the Loan Parties and their
Subsidiaries that is in deposit accounts or in securities accounts, or any
combination thereof, and which such deposit account or securities account is the
subject of a Deposit Account Control Agreement, less the amount of any
outstanding checks or automated clearing house transfers issued by the
Borrowers.

 

“Recipient” means, as applicable, (a) the Administrative Agent, and (b) any
Lender, or any combination thereof (as the context requires).

 

“Refinance Indebtedness” has the meaning assigned to such term in
Section 6.01(f).

 

“Register” has the meaning assigned to such term in Section 9.04(b).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives, and advisors of
such Person and such Person’s Affiliates.

 

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing, or
dumping of any substance into the environment.

 

“Rentals” means, for any period, the aggregate fixed amounts payable by the Loan
Parties under any operating leases, calculated on a consolidated basis for the
Loan Parties for such period in accordance with GAAP.

 

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations, or audits pertaining to
the assets of the Borrowers from information furnished by or on behalf of the
Borrowers, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

 

“Required Lenders” means, at any time, Lenders having Term Loan Exposure
representing at least 66.67% of the sum of the Aggregate Term Loan Exposure at
such time; provided that, as long as there are fewer than three Lenders,
Required Lenders will mean all Lenders.

 

 26 

 



 

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation, and bylaws or other
organizational or governing documents of such Person and (b) any statute, law
(including common law), treaty, rule, regulation, code, ordinance, order,
decree, writ, judgment, injunction, or determination of any arbitrator or court
or other Governmental Authority (including Environmental Laws), in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

“Reserves” means, any and all reserves that the Applicable Agent deems
necessary, in its Permitted Discretion, to maintain (including an availability
reserve, reserves for accrued and unpaid interest on the Secured Obligations,
reserves for rent at locations leased by any Loan Party (provided that any such
reserve for rent for any retail location will be limited to (a) except for the
retail locations described in clause (b) following, the amount of rent and other
amounts then past due and owing under the applicable lease, excluding any
amounts being disputed by a Borrower in good faith, and (b) with respect to any
retail location that is in a state that has applicable law that provides the
landlord with a Lien on any Collateral that has priority over the Lien in favor
of the Administrative Agent in such Collateral, the greater of (i) the book
value of the Inventory at such location or (ii) an amount equal to three months
of rent and other charges due or to become due under the applicable lease),
reserves for consignee’s, warehousemen’s, and bailee’s charges, reserves with
respect to gift cards issued, reserves for dilution of Credit Card Accounts,
reserves for deposits received from customers, reserves for Inventory shrinkage,
reserves for customs charges and shipping charges related to any Inventory in
transit, reserves for amounts due with respect to royalties due on any Inventory
sold, reserves for contingent liabilities of any Loan Party, reserves for
uninsured losses of any Loan Party, reserves for uninsured, underinsured,
un-indemnified or under-indemnified liabilities or potential liabilities with
respect to any litigation, and reserves for taxes, fees, assessments, and other
governmental charges) with respect to the Collateral or any Loan Party;
provided, that, notwithstanding anything contained herein to the contrary, at
any time prior to the Payment in Full of the Revolver Debt, the reserves
maintained by the Revolver Agent under the Revolver Documents shall also apply
to the Term Loan Borrowing Base and, subject to the provisions of the
Intercreditor Agreement, the Administrative Agent shall not be entitled to
establish, maintain or increase any reserves beyond those maintained by the
Revolver Agent.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities, or other property) with respect to any Equity Interests in FHC or
any Subsidiary that is not a Wholly-Owned Subsidiary (including any stock
repurchases), or any payment (whether in cash, securities, or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation, or termination of any such
Equity Interests in FHC or any Subsidiary that is not a Wholly-Owned Subsidiary
or any option, warrant, or other right to acquire any such Equity Interests in
FHC or any Subsidiary that is not a Wholly-Owned Subsidiary.

 

“Retained Cash Flow” means, with respect to the Loan Parties and their
Subsidiaries determined on a consolidated basis in accordance with GAAP, for any
period, the result of:

 

(a)          EBITDAR, minus

 

(b)          without duplication, the sum of

 

 27 

 



 

(i)           (A) total cash Interest Expense paid and (B) cash fees paid by any
Loan Party on any Indebtedness of such Loan Party permitted under this
Agreement, determined in accordance with GAAP,

 

(ii)          the cash portion of Unfinanced Capital Expenditures and Capital
Expenditures made during such period,

 

(iii)         payments of, or in respect of, taxes (to the extent paid in cash),

 

(iv)         Rentals (to the extent paid in cash),

 

(v)          all regularly scheduled, and to the extent not financed with
Indebtedness or proceeds of the issuances of Equity Interests, voluntary
prepayments of principal made in respect of Indebtedness permitted under this
Agreement;

 

(vi)         purchase price paid in connection with a Permitted Acquisition to
the extent paid in cash and not financed;

 

(vii)        Permitted Investments made in cash;

 

(viii)       Restricted Payments made in cash; and

 

(ix)         without duplication of any amounts deducted in the calculation of
Net Income, any other cash amounts added back pursuant to clause (vi) of
EBITDAR.

 

“Revolver Agent” means JPMCB in its capacity as the administrative agent under
the Revolver Documents and any successor appointed pursuant to the terms
thereof.

 

“Revolver Borrowing Base” means, the “Borrowing Base” as such term is defined in
the Revolver Loan Agreement.

 

“Revolver Commitment” for any Revolver Lender, its obligation to make Revolver
Loans and to participate in LC Exposure (as defined in the Revolver Loan
Agreement).

 

“Revolver Debt” means all “First Priority Obligations” as defined in the
Intercreditor Agreement.

 

“Revolver Documents” shall mean, collectively, the Revolver Loan Agreement, and
any other Loan Documents (as defined in the Revolver Loan Agreement) as all of
the foregoing now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated, refinanced, replaced or restructured, in accordance
with the terms of the Intercreditor Agreement, (in whole or in part and
including any agreements with, to or in favor of any other lender or group of
lenders that at any time refinances, replaces or succeeds to all or any portion
of the Revolver Debt).

 

“Revolver Exposure” means, the “Aggregate Revolving Exposure” as such term is
defined in the Revolver Loan Agreement.

 

“Revolver Lender” means, any Person party to the Revolver Loan Agreement as a
lender.

 

 28 

 



 

“Revolver Loan” means a “Loan” (as defined in the Revolver Loan Agreement).

 

“Revolver Loan Cap” means, as of any date of determination, the lesser of (i)
the Aggregate Revolving Commitment (as defined in the Revolver Loan Agreement)
as in effect on the date of this Agreement and as the same may be amended from
time to time be reduced or increased pursuant to the terms of the Revolver Loan
Agreement less the Availability Block (as defined in the Revolver Loan
Agreement) in compliance with the Intercreditor Agreement or (ii) the Revolver
Borrowing Base.

 

“Revolver Loan Agreement” shall mean the Credit Agreement, dated as of May 25,
2018, as amended on the date hereof, by that certain First Amendment to Credit
Agreement, by and among Borrowers, Guarantors, Revolver Agent and Revolver
Lenders, as the same now exists or may hereafter be further amended, modified,
supplemented, extended, renewed, refinanced, restated or replaced, in accordance
with the terms of the Intercreditor Agreement.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.

 

“Sales Plan” means that certain projected sales plan named Projected Total Sales
Based on Business Plan dated July 15, 2019 of the Loan Parties delivered by
Borrowers to the Administrative Agent.

 

“Sanctioned Country” means, at any time, a country, region, or territory that is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury , the U.S. Department of
State, the United Nations Security Council, the European Union or any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country, (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b), or (d) any Person
otherwise the subject of any Sanctions.

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

 

“SEC” means the Securities and Exchange Commission of the U.S.

 

“Secured Obligations” means all Obligations.

 

 29 

 



 

“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document, and (d) the successors and assigns of each of the
foregoing.

 

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, among the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
entered into, after the date of this Agreement by any other Loan Party (as
required by this Agreement or any other Loan Document) or any other Person for
the benefit of the Administrative Agent and the other Secured Parties, as the
same may be amended, restated, supplemented, or otherwise modified from time to
time.

 

“Statements” has the meaning assigned to such term in Section 2.18(g).

 

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations
pursuant to a subordination agreement or other written agreement in form and
substance satisfactory to the Administrative Agent.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association, or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association, or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled, or held or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any direct or indirect subsidiary of FHC or a Loan Party, as
applicable.

 

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default, or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value, or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees, or
consultants of the Borrowers or the Subsidiaries will be a Swap Agreement.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, (including backup withholding), value added taxes, or
any other goods and services, use or sales taxes, assessments, fees, or other
charges imposed by any Governmental Authority, including any interest, additions
to tax, or penalties applicable thereto.

 

 30 

 



 

“Term Loan” means a Term Loan made by a Lender to Borrower under Article 2 and
collectively, the “Term Loans”.

 

“Term Loan Borrowing Base” means, at any time, the sum of (a) 95.0% of the face
amount of the Borrowers’ Eligible Credit Card Accounts at such time, plus (b)
95.0% of the Eligible Acquired Asset Amount that constitutes Credit Card
Accounts of a Borrower at such time, plus (c) the product of, the Inventory
Advance Rate multiplied by the Net Orderly Liquidation Value percentage by
category identified in the most recent inventory appraisal received by the
Administrative Agent, multiplied by the sum of (x) Borrowers’ Eligible
Inventory, valued at the lower of cost or market value, determined on a
first-in-first-out basis and (y) the Eligible Acquired Asset Amount that
constitutes Inventory of a Borrower at such time, minus (d) Reserves. Following
Payment in Full of the Revolver Debt or in accordance with the terms and
conditions of the defined term “Reserves”, the Administrative Agent may, in its
Permitted Discretion, reduce the advance rates set forth above, adjust Reserves
or reduce one or more of the other elements used in computing the Term Loan
Borrowing Base.

 

“Term Loan Commitment” means the amount of each Lender’s Term Loan Commitment,
together with the Term Loan Commitment of such Lender to acquire participations
in Protective Advances hereunder. The initial amount of each Lender’s Term Loan
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Lender has assumed its Term Loan Commitment or
assigned a portion of its Term Loan Commitment, as applicable.

 

“Term Loan Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Term Loans at such time,
plus (b) an amount equal to its Applicable Percentage of the aggregate principal
amount of Protective Advances outstanding at such time.

 

“Transactions” means the execution, delivery, and performance by the Borrowers
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or in any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“Unfinanced Capital Expenditures” means, for any period, Capital Expenditures
made during such period that are not financed from the proceeds of any
Indebtedness (other than the Revolver Loans; it being understood and agreed
that, to the extent any Capital Expenditures are financed with Revolver Loans,
such Capital Expenditures will be deemed Unfinanced Capital Expenditures);
provided that expenditures that are accounted for as capital expenditures and
that are actually paid for by a third party (excluding any Loan Party or
Subsidiary) and for which neither any Loan Party nor any Subsidiary has provided
or is required to provide or incur, directly or indirectly, any consideration or
obligation to such third party or any other Person (whether before during or
after such period), including expenditures funded through tenants’ improvement
allowances will not be included in Unfinanced Capital Expenditures for purposes
of determining the Fixed Charge Coverage Ratio for any period.

 

 31 

 

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is (a) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it, (b) any other
obligation (including any guarantee) that is contingent in nature at such time,
or (c) an obligation to provide collateral to secure any of the foregoing types
of obligations.

 

“U.S.” means the United States of America.

 

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“Wholly-Owned Subsidiary” means, with respect to any Person (the “applicable
Person”), a subsidiary of the applicable Person, all of the outstanding Equity
Interests of which (other than director’s qualifying or other similar shares
required pursuant to any Requirement of Law) are owned by the applicable Person
or another wholly owned (using the same guidelines as herein required)
subsidiary of the applicable Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02     [Reserved].

 

Section 1.03     Terms Generally. The definitions of terms herein will apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun includes the corresponding masculine, feminine,
and neuter forms. The words “include”, “includes” and “including” will be deemed
to be followed by the phrase “without limitation”. The word “law” will be
construed as referring to all statutes, rules, regulations, codes, and other
laws (including official rulings and interpretations thereunder having the force
of law or with which affected Persons customarily comply) and all judgments,
orders, and decrees of all Governmental Authorities. Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument, or
other document herein will be construed as referring to such agreement,
instrument, or other document as from time to time amended, restated,
supplemented, or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements, or modifications set forth herein), (b)
any definition of or reference to any statute, rule, or regulation will be
construed as referring thereto as from time to time amended, supplemented, or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person will be construed to include such Person’s
successors and assigns (subject to any restrictions on assignments set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that has succeeded to any or all functions thereof, (d) the words
“herein”, “hereof”, and “hereunder”, and words of similar import, will be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits, and
Schedules will be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (f) any reference in any definition to the
phrase “at any time” or “for any period” will refer to the same time or period
for all calculations or determinations within such definition, and (g) the words
“asset” and “property” will be construed to have the same meaning and effect and
to refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts, and contract rights.

 

 32 

 





 

Section 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature will be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof there occurs any change in GAAP or in the application thereof on
the operation of any provision hereof and the Borrower Representative notifies
the Administrative Agent that the Borrowers request an amendment to any
provision hereof to eliminate the effect of such change in GAAP or in the
application thereof (or if the Administrative Agent notifies the Borrower
Representative that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
will be interpreted on the basis of GAAP as in effect and applied immediately
before such change has become effective until such notice has been withdrawn or
such provision amended in accordance herewith.

 

Section 1.05     Status of Obligations. In the event that any Borrower or any
other Loan Party at any time issues or has outstanding any Subordinated
Indebtedness, such Borrower will take or cause such other Loan Party to take all
such actions as are necessary to cause the Secured Obligations to constitute
senior indebtedness (however denominated) in respect of such Subordinated
Indebtedness and to enable the Administrative Agent and the Lenders to have and
exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Indebtedness. Without limiting the foregoing, the Secured Obligations are hereby
designated as “senior indebtedness” and as “designated senior indebtedness” and
words of similar import under and in respect of any indenture or other agreement
or instrument under which such Subordinated Indebtedness is outstanding and are
further given all such other designations as are required under the terms of any
such Subordinated Indebtedness in order that the Lenders may have and exercise
any payment blockage or other remedies available or potentially available to
holders of senior indebtedness under the terms of such Subordinated
Indebtedness.

 

 33 

 



 

ARTICLE 2

 

The Credits

 

Section 2.01         Term Loan Commitments; Reserves.

 

(a)          Subject to the terms and conditions set forth herein, each Lender
severally (and not jointly) agrees to make a Term Loan in dollars to the
Borrowers on the Effective Date in the amount of such Lender’s Term Loan
Commitment by wire transfer in accordance with the instructions provided (and
reasonably acceptable) to such Lender by the Borrower Representative, provided
that after giving effect to the funding of the Term Loans hereunder, the
aggregate outstanding principal amount of the Term Loans shall not exceed the
total aggregate amount of the Term Loan Commitments immediately prior to the
funding of the Term Loans. Amounts repaid or prepaid on the Term Loans may not
be reborrowed. Upon the funding of a Term Loan in the amount of its Term Loan
Commitment on the Effective Date, each Lender’s Term Loan Commitment shall be
reduced to zero.

 

(b)          As of the Effective Date, the Reserves are as set forth in the most
recent Borrowing Base Certificate.

 

(c)          Subject to the limitations referenced in the definition of
“Reserves” and the Intercreditor Agreement, the Administrative Agent shall have
the right, at any time and from time to time after the Effective Date in its
discretion to establish, modify or eliminate the Reserves against the Term Loan
Borrowing Base.

 

Section 2.02         [Reserved].

 

Section 2.03         [Reserved].

 

Section 2.04         Protective Advances.

 

(a)          Subject to the limitations set forth below, the Administrative
Agent is authorized by the Borrowers and the Lenders, from time to time in the
Administrative Agent’s sole discretion (but will have absolutely no obligation),
to make additional Loans to the Borrowers, on behalf of all Lenders, that the
Administrative Agent, in its Permitted Discretion, deems necessary or desirable
(i) to preserve or protect the Collateral, or any portion thereof, (ii) to
enhance the likelihood of, or maximize the amount of, repayment of the Loans and
other Obligations, or (iii) to pay any other amount chargeable to or required to
be paid by the Borrowers pursuant to the terms of this Agreement, including
payments of reimbursable expenses (including costs, fees, and expenses as
described in Section 9.03) and other sums payable under the Loan Documents (any
of such Loans are herein referred to as “Protective Advances”). The Protective
Advances will be secured by the Liens granted in favor of the Administrative
Agent in and to the Collateral and will constitute Obligations hereunder. All
Protective Advances will accrue interest at the same rate as applicable to the
Term Loans. The making of a Protective Advance on any one occasion will not
obligate the Administrative Agent to make any Protective Advance on any other
occasion. The Administrative Agent’s authorization to make Protective Advances
may be revoked at any time by the Required Lenders. Any such revocation must be
in writing and will become effective prospectively upon the Administrative
Agent’s receipt thereof. At any time, the Administrative Agent may require the
Lenders to fund their risk participations described in Section 2.04(b).

 

 34 

 



 

(b)          Upon the making of a Protective Advance by the Administrative Agent
(whether before or after the occurrence of a Default), each Lender will be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to such Lender’s Applicable Percentage. From and after the date, if
any, on which any Lender is required to fund its participation in any Protective
Advance purchased hereunder, the Administrative Agent will promptly distribute
to such Lender, such Lender’s Applicable Percentage of all payments of principal
and interest and all proceeds of Collateral received by the Administrative Agent
in respect of such Protective Advance.

 

Section 2.05         [Reserved].

 

Section 2.06         [Reserved].

 

Section 2.07         [Reserved].

Section 2.08         [Reserved].

 

Section 2.09         [Reserved].

 

Section 2.10         Repayment and Amortization of Loans; Evidence of Debt.

 

(a)          The Borrowers hereby unconditionally promise to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Term Loan on the Maturity Date and (ii) to the Administrative
Agent the then unpaid amount of each Protective Advance on the earlier of the
Maturity Date or demand by the Administrative Agent.

 

(b)          The Loan Parties shall comply at all times with Section 2.10(b) of
the Revolver Loan Agreement.

 

(c)          Each Lender will maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from the Term Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(d)          The Administrative Agent will maintain accounts in which it will
record (i) the amount of the Term Loans made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder, (iii) the amount of any Protective Advances
made by Administrative Agent hereunder, and (iv) the amount of any sum received
by the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(e)          The entries made in the accounts maintained pursuant to
Section 2.10(c) or Section 2.10(d) will be prima facie evidence of the existence
and amounts of the obligations recorded therein; provided that, the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein will not in any manner affect the obligation of the Borrowers to repay
the Term Loans in accordance with the terms of this Agreement.

 

 35 

 



 

(f)          Any Lender may request that Term Loans made by it be evidenced by a
promissory note. In such event, the Borrowers will prepare, execute, and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent. Thereafter, the Term Loans evidenced by such
promissory note and interest thereon will at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form.

 

Section 2.11         Prepayment of Loans.

 

(a)          Subject to the terms of the Revolver Loan Agreement, the Borrowers
will have the right at any time and from time to time to prepay any Term Loan in
whole or in part together with any applicable Prepayment Premium, subject to
prior notice in accordance with Section 2.11(f) and, if applicable, payment of
any break funding expenses under Section 2.16.

 

(b)          In the event of the Payment in Full of the Revolver Debt prior to
the Maturity Date or in the event that the Borrower permanently reduces the
Revolver Commitments to $10,000,000 or less, the Borrowers will immediately
prepay the Obligations in full.

 

(c)          Subject to the terms of the Revolver Loan Agreement, in the event
and on each occasion that any Net Proceeds are received by or on behalf of any
Loan Party in respect of any Prepayment Event, if such Prepayment Event occurs
during the existence of a Dominion Period, the Borrowers will, immediately after
such Net Proceeds are received by such Loan Party, prepay the Obligations as set
forth in Section 2.11(e) below in an aggregate amount equal to 100% of such Net
Proceeds. The parties acknowledge and agree that the Borrowers’ compliance with
the terms and conditions of Section 2.11(c) of the Revolver Loan Agreement as in
effect on the date hereof shall be deemed to satisfy the Borrowers’ obligations
under this Section 2.11(c).

 

(d)          [Reserved].

 

(e)          All amounts required to be prepaid pursuant to Section 2.11(c) will
be applied, first to prepay any Protective Advances that may be outstanding, pro
rata against all such Protective Advances, and second to prepay the Term Loans.

 

(f)          The Borrower Representative must notify the Administrative Agent by
telephone (confirmed by facsimile), of any prepayment hereunder not later than
11:00 a.m., New York time, three Business Days before the date of prepayment.
Each such notice will be irrevocable and must specify the prepayment date and
the principal amount of the Term Loans to be prepaid. Promptly following receipt
of any such notice, the Administrative Agent will advise the Lenders of the
contents thereof. Prepayments must be accompanied by (x) any applicable
Prepayment Premium, (y) accrued interest on the amount prepaid, and (z) break
funding payments pursuant to Section 2.16.

 

 36 

 



 

Section 2.12         Fees.

 

(a)          [Reserved].

 

(b)          [Reserved].

 

(c)          The Borrowers agree to pay to the Administrative Agent, for its own
account and/or for the account of the Lenders, fees payable in the amounts and
at the times separately agreed upon between the Borrowers and the Administrative
Agent in the Fee Letter or otherwise.

 

(d)          [Reserved].

 

(e)          All fees payable hereunder must be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution (as
applicable), to the Lenders. Fees paid will not be refundable under any
circumstances.

 

(f)          Without limiting the generality of the foregoing or anything
appearing in the Fee Letter, in the event of any voluntary prepayment or
mandatory prepayment of the Term Loans, whether in whole or in part (other than
any mandatory prepayment as a result of any involuntary disposition or transfer
of any property or asset of any Borrower or any Subsidiary resulting from any
casualty, condemnation or similar event), including, without limitation, as a
result of the acceleration of the Obligations for any reason, including because
of default, the commencement of any Bankruptcy Event or other proceeding
pursuant to any Federal, state, or foreign bankruptcy, insolvency, receivership,
or similar law now or hereafter in effect, sale, disposition or encumbrance
(including that by operation of law or otherwise) the Prepayment Premium, if
any, determined as provided in the Fee Letter and as of the date of acceleration
or prepayment will also be due and payable, and shall constitute part of the
Obligations. In view of the impracticability and extreme difficulty of
ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of each Lender’s lost profits as a result thereof, any
Prepayment Premium payable in accordance with the immediately preceding sentence
shall be presumed to be the liquidated damages sustained by each Lender as the
result of the early prepayment of the Term Loans and the Borrowers agree that it
is reasonable under the circumstances currently existing. The Prepayment
Premium, if any, shall also be payable (i) in the event the Obligations (and/or
this Agreement or any promissory notes evidencing the Obligations) are satisfied
or released by foreclosure or sale/liquidation (whether by power of judicial
proceeding), deed in lieu of foreclosure or by any other means and/or (ii) upon
the satisfaction, release, payment, restructuring, reorganization, replacement,
reinstatement, defeasance or compromise of any of the Obligations (and/or this
Agreement or any promissory notes evidencing the Obligations) in any Bankruptcy
Event or other proceeding pursuant to any Federal, state, or foreign bankruptcy,
insolvency, receivership, or similar law now or hereafter in effect, foreclosure
or sale/liquidation (whether by power of judicial proceeding or otherwise), deed
in lieu of foreclosure or by any other means or the making of a distribution of
any kind in any Bankruptcy Event to the Administrative Agent, for the account of
the Lenders, in full or partial satisfaction of the Obligations. THE BORROWERS
EXPRESSLY WAIVE THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT
PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING PREPAYMENT PREMIUM IN
CONNECTION WITH ANY SUCH ACCELERATION INCLUDING IN CONNECTION WITH ANY VOLUNTARY
OR INVOLUNTARY ACCELERATION OF THE OBLIGATIONS PURSUANT TO ANY BANKRUPTCY EVENT
OR OTHER PROCEEDING PURSUANT TO ANY FEDERAL, STATE, OR FOREIGN BANKRUPTCY,
INSOLVENCY, RECEIVERSHIP, OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR PURSUANT
TO A PLAN OF REORGANIZATION. The Borrowers expressly agree that: (A) the
Prepayment Premium is reasonable and is the product of an arm’s length
transaction between sophisticated business people, ably represented by counsel;
(B) the Prepayment Premium shall be payable notwithstanding the then prevailing
market rates at the time payment is made; (C) there has been a course of conduct
between Lenders and the Borrowers giving specific consideration in this
transaction for such agreement to pay the Prepayment Premium; and (D) the
Borrowers shall be estopped hereafter from claiming differently than as agreed
to in this paragraph. The Borrowers expressly acknowledge that their agreement
to pay the Prepayment Premium to Lenders as herein described is a material
inducement to Lenders to provide the Term Loan Commitments and make the Term
Loans.

 

 37 

 



 

Section 2.13         Interest.

 

(a)          [Reserved].

 

(b)          The Term Loans will bear interest at the LIBO Rate for each
applicable Interest Period in effect for the Term Loans, plus the Applicable
Margin, the sum of which will in no event be less than 10.0% per annum.

 

(c)          Each Protective Advance will accrue interest at the same rate as
applicable to the Term Loans.

 

(d)          Notwithstanding the foregoing, during the existence of an Event of
Default, the Administrative Agent or the Required Lenders may, at their option,
by notice to the Borrower Representative (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 9.02
requiring the consent of “each Lender affected thereby” for reductions in
interest rates), declare that (i) all Term Loans will bear interest at 2.00% per
annum, plus the rate otherwise applicable to such Term Loans as provided in this
Section or (ii) in the case of any other amount outstanding hereunder, such
amount will accrue at 2.00% per annum, plus the rate applicable to such fee or
other obligation as provided hereunder.

 

(e)          Accrued interest on the Term Loans will be payable in arrears on
each Interest Payment Date and on the Maturity Date; provided that, (i) interest
accrued pursuant to Section 2.13(d) will be payable on demand, and (ii) in the
event of any repayment or prepayment of any portion of the Term Loans, accrued
interest on the principal amount repaid or prepaid will be payable on the date
of such repayment or prepayment.

 

 38 

 



 

(f)          All interest hereunder will be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
will be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case, will be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or LIBO Rate will be determined by the Administrative Agent, and such
determination will be conclusive absent manifest error.

 

Section 2.14         Alternate Rate of Interest; Illegality.

 

(a)          If:

 

(i)          the Administrative Agent determines (which determination will be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the LIBO Rate for any Interest Period; or

 

(ii)         the Administrative Agent is advised by the Required Lenders that
the LIBO Rate for any Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Term Loans (or
its Term Loan) for such Interest Period;

 

then the Administrative Agent will give notice thereof to the Borrowers and the
Lenders through Electronic System as provided in Section 9.01 as promptly as
practicable thereafter and, until the Administrative Agent notifies the
Borrowers and the Lenders that the circumstances giving rise to such notice no
longer exist, the outstanding Term Loans made by each Lender shall thereafter
accrue interest at the Alternate Base Rate plus the Applicable Margin.

 

(b)          If any Lender determines that any Requirement of Law has made it
unlawful, or if any Governmental Authority has asserted that it is unlawful, for
any Lender or its applicable lending office to make, maintain, fund, or continue
any Term Loan bearing interest with reference to the LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrowers
through the Administrative Agent, the outstanding Term Loans made by each Lender
shall be immediately converted to Term Loans accruing interest at the Alternate
Base Rate plus the Applicable Margin until such Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist.

 

 39 

 

 

(c)          If at any time the Administrative Agent determines (which
determination will be conclusive absent manifest error) that (i) the
circumstances set forth in Section 2.14(a)(i) have arisen and such circumstances
are unlikely to be temporary or (ii) the circumstances set forth in
Section 2.14(a)(i) have not arisen but the supervisor for the administrator of
the LIBO Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Rate will no longer be used for determining interest rates
for loans, then the Administrative Agent and the Borrowers will endeavor to
establish an alternate rate of interest to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the U.S. at such time, and will enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable. Notwithstanding
anything to the contrary in Section 9.02, such amendment will become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent has not received, within five Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Until an alternate rate of interest is determined in
accordance with this Section 2.14(c) (but, in the case of the circumstances
described in clause (ii) of the first sentence of this Section 2.14(c), only to
the extent the LIBO Rate for such Interest Period is not available or published
at such time on a current basis).

 

Section 2.15         Increased Costs.

 

(a)          If any Change in Law:

 

(i)          imposes, modifies, or deems applicable any reserve, special
deposit, liquidity, or similar requirement (including any compulsory loan
requirement, insurance charge, or other assessment) against assets of, deposits
with or for the account of, or credit extended by, any Lender;

 

(ii)         imposes on any Lender or the London interbank market any other
condition, cost, or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender; or

 

(iii)        subjects any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clause (b) through clause (d) of the definition of
Excluded Taxes, and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities, or capital attributable thereto;

 

and the result of any of the foregoing is to increase the cost to such Lender or
such other Recipient of making, continuing, converting into, or maintaining any
Loan or to reduce the amount of any sum received or receivable by such Lender or
such other Recipient hereunder (whether of principal, interest, or otherwise),
then the Borrowers will pay to such Lender or such other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender or such
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)          If any Lender determines that any Change in Law regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the commitments of, or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrowers will pay to such Lender, as the case may be, such
additional amount or amounts as will compensate such Lender o or such Lender’s
holding company for any such reduction suffered.

 

 40 

 



 

(c)          A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in Section 2.15(a) or Section 2.15(b) will be delivered to the
Borrower Representative and will be conclusive absent manifest error. The
Borrowers will pay such Lender the amount shown as due on any such certificate
within ten days after receipt thereof.

 

(d)          Failure or delay on the part of any Lender to demand compensation
pursuant to this Section will not constitute a waiver of such Lender’s right to
demand such compensation; provided that, the Borrowers will not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender, as
the case may be, notifies the Borrower Representative of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefor; provided, further, that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
270-day period referred to above will be extended to include the period of
retroactive effect thereof.

 

Section 2.16         Break Funding Payments. In the event of (a) the payment of
any principal of any Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default or as a result
of any prepayment pursuant to Section 2.11), (b) the conversion of any Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue, or prepay any Loan on the date specified
in any notice delivered pursuant hereto (regardless of whether such notice may
be revoked under Section 2.09(d) and is revoked in accordance therewith), or
(d) the assignment of any Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower Representative
pursuant to Section 2.19 or Section 9.02(d), then, in any such event, the
Borrowers will compensate each Lender for the loss, cost, and expense
attributable to such event. In the case of a Loan, such loss, cost, or expense
to any Lender will be deemed to include an amount determined by such Lender to
be the excess, if any, of (i) the amount of interest that would have accrued on
the principal amount of such Loan had such event not occurred, at the LIBO Rate
that would have been applicable to such Loan, for the period from the date of
such event to the last day of the then current Interest Period therefor (or, in
the case of a failure to borrow, convert, or continue, for the period that would
have been the Interest Period for such Loan), minus (ii) the amount of interest
that would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for dollar deposits of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section will be
delivered to the Borrower Representative and will be conclusive absent manifest
error. The Borrowers will pay such Lender the amount shown as due on any such
certificate within ten days after receipt thereof.

 

 41 

 



 

Section 2.17         Withholding of Taxes; Gross-Up.

 

(a)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document will be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent will
be entitled to make such deduction or withholding and will timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party will be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)          Payment of Other Taxes by the Borrowers. The Loan Parties will
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for, Other
Taxes.

 

(c)          Evidence of Payment. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 2.17, such Loan Party will deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment, or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(d)          Indemnification by the Loan Parties. The Loan Parties will jointly
and severally indemnify each Recipient, within ten days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate
setting forth in reasonable detail the basis for and the amount of such payment
or liability delivered to any Loan Party by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, will be conclusive absent manifest error.

 

(e)          Indemnification by the Lenders. Each Lender will severally
indemnify the Administrative Agent, within ten days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 9.04(c) relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent will be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this Section 2.17(e).

 

 42 

 



 

(f)          Status of Lenders.

 

(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document will
deliver to the Borrower Representative and the Administrative Agent, at the time
or times reasonably requested by the Borrower Representative or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the Borrower
Representative or the Administrative Agent, will deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower Representative or the Administrative Agent as will enable the Borrowers
or the Administrative Agent to determine whether or not such Lender is subject
to backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution, and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), Section 2.17(f)(ii)(B), and
Section 2.17(f)(ii)(D)) will not be required if in the Lender’s reasonable
judgment such completion, execution, or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)         Without limiting the generality of the foregoing, in the event that
any Borrower is a U.S. Person,

 

(A)         any Lender that is a U.S. Person will deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), an executed IRS Form W-9 certifying that such Lender is
exempt from U.S. Federal backup withholding tax;

 

(B)         any Foreign Lender will, to the extent it is legally entitled to do
so, deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as are requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower Representative or
the Administrative Agent), whichever of the following is applicable:

 

 43 

 



 

(1)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (y) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (z) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

(2)         in the case of a Foreign Lender claiming that its extension of
credit will generate U.S. effectively connected income, an executed IRS Form
W-8ECI;

 

(3)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (y) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of a Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(z) an executed IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

 

(4)         to the extent a Foreign Lender is not the Beneficial Owner, an
executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each Beneficial Owner, as applicable; provided that, if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;

 

(C)         any Foreign Lender will, to the extent it is legally entitled to do
so, deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as are requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower Representative or
the Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrowers or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

 44 

 



 

(D)         if a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender will deliver to the Borrower Representative and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Borrower Representative or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower Representative or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA” will
include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it will update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.

 

(g)          Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it will pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.17 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party related to the receipt of such refund and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, will repay to such indemnified party the amount paid over
pursuant to this Section 2.17(g) (plus any penalties, interest, or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 2.17(g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.17(g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld, or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid. This Section 2.17(g) will not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

 45 

 



 

(h)          Survival. Each party’s obligations under this Section 2.17 will
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Term Loan Commitments, and the repayment, satisfaction or discharge of all
obligations under any Loan Document (including the Payment in Full of the
Secured Obligations).

 

(i)           Defined Terms. For purposes of this Section 2.17, the term
“applicable law” includes FATCA.

 

Section 2.18         Payments Generally; Allocation of Proceeds; Sharing of
Set-offs.

 

(a)          The Borrowers will make each payment required to be made by them
hereunder (whether of principal, interest, fees, or of amounts payable under
Section 2.15, Section 2.16, Section 2.17, or otherwise) prior to 3:00 p.m., New
York time, on the date when due, in immediately available funds, without set-off
or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments will be made to the Administrative Agent at its offices at Tiger
Finance, LLC, 60 State Street, Boston, MA 02109, and except that payments
pursuant to Section 2.15, Section 2.16, Section 2.17, and Section 9.03 must be
made directly to the Persons entitled thereto. The Administrative Agent will
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder is due on a day that is not a Business Day, the date for payment will
be extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon will be payable for the period of such
extension. All payments hereunder will be made in dollars.

 

(b)          Subject to the terms of the Intercreditor Agreement, any proceeds
of Collateral received by the Administrative Agent (i) not constituting either
(A) a specific payment of principal, interest, fees, or other sum payable under
the Loan Documents (that will be applied as specified by the Borrowers) or (B) a
mandatory prepayment (that will be applied in accordance with Section 2.11) or
(ii) during the existence of an Event of Default if the Administrative Agent so
elects or the Required Lenders so direct, will be applied ratably first, to pay
any fees, indemnities, or expense reimbursements then due to the Administrative
Agent from the Borrowers, second, to pay any fees, indemnities, or expense
reimbursements then due to the Lenders from the Borrowers, third, to pay
interest due in respect of Protective Advances, fourth, to pay the principal of
Protective Advances, fifth, to pay interest then due and payable on the Term
Loans ratably, sixth, to prepay principal on the Term Loans ratably, and
seventh, to the payment of any other Secured Obligation due to the
Administrative Agent or any Lender by the Borrowers. The Administrative Agent
and the Lenders will have the continuing and exclusive right to apply and
reverse and reapply any and all such proceeds and payments to any portion of the
Secured Obligations.

 

 46 

 



 

(c)          [Reserved].

 

(d)          If, except as otherwise expressly provided herein, any Lender, by
exercising any right of set-off or counterclaim or otherwise, obtains payment in
respect of any principal of or interest on its Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and accrued interest thereon than the proportion received by any other similarly
situated Lender, then the Lender receiving such greater proportion will purchase
(for cash at face value) participations in the Loans of other Lenders to the
extent necessary so that the benefit of all such payments will be shared by all
such Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations will be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 2.18(d) will not be construed to apply to any payment
made by the Borrowers pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrowers or any Subsidiary or Affiliate thereof
(as to which the provisions of this Section 2.18(d) will apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

 

(e)          Unless the Administrative Agent has received notice from the
Borrower Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrowers
will not make such payment, the Administrative Agent may assume that the
Borrowers have made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if the Borrowers have not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(f)          If any Lender fails to make any payment required to be made by it
under this Agreement, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations hereunder until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender hereunder. Application of amounts pursuant to
clause (i) and clause (ii) preceding will be made in any order determined by the
Administrative Agent in its discretion.

 

 47 

 



 

(g)          The Administrative Agent will from time to time provide the
Borrower Representative with account statements or invoices with respect to the
Loans and any interest or fees with respect thereto (each a “Statement”);
provided that any failure of the Administrative Agent to provide any Statement
to the Borrower Representative will not have any effect on any Loan Party’s
obligation with respect thereto or any Obligation hereunder and will not
constitute a default by the Administrative Agent under this Agreement. The
Administrative Agent is under no duty or obligation to provide Statements, that,
if provided, will be solely for the Borrowers’ convenience. Statements may
contain estimates of the amounts owed during the relevant billing period,
whether of principal, interest, fees, or other Secured Obligations. If the
Borrowers pay the full amount indicated on a Statement on or before the due date
indicated on such Statement, the Borrowers will not be in default of payment
with respect to the billing period indicated on such Statement; provided that,
acceptance by the Administrative Agent, on behalf of the Lenders, of any payment
that is less than the total amount actually due at that time (including any past
due amounts) will not constitute a waiver of the Administrative Agent’s or the
Lenders’ right to receive payment in full at another time.

 

Section 2.19         Mitigation Obligations; Replacement of Lenders.

 

(a)          If any Lender requests compensation under Section 2.15, or if the
Borrowers are required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender will use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches, or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or
Section 2.17, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)          If any Lender requests compensation under Section 2.15, or if the
Borrowers are required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then the Borrowers may, at their sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights (other than
its existing rights to payments pursuant to Section 2.15 or Section 2.17), and
obligations under this Agreement and other Loan Documents to an assignee that
will assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrowers will have received the
prior written consent of the Administrative Agent, which consent will not
unreasonably be withheld, (ii) such Lender will have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees, and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal, accrued interest, and
fees) or the Borrowers (in the case of all other amounts), and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
will not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply.

 

 48 

 



 

Section 2.20         [Reserved].

 

Section 2.21         Returned Payments. If after receipt of any payment that is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied will be revived and continued and this
Agreement will continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.21 will be and remain effective notwithstanding any contrary action
that may have been taken by the Administrative Agent or any Lender in reliance
upon such payment or application of proceeds. The provisions of this
Section 2.21 will survive the termination of this Agreement.

 

Section 2.22         [Reserved].

 

ARTICLE 3

 

Representations and Warranties

 

Each Loan Party represents and warrants to the Lenders that:

 

Section 3.01         Organization; Powers. Each Loan Party and each Subsidiary
is duly organized, validly existing, and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business, and is in good standing,
in every jurisdiction where such qualification is required.

 

Section 3.02         Authorization; Enforceability. The Transactions are within
each Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
Each Loan Document to which each Loan Party is a party has been duly executed
and delivered by such Loan Party and constitutes a legal, valid, and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium, or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

 49 

 



 

Section 3.03         Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except for filings
necessary to perfect Liens created pursuant to the Loan Documents, (b) will not
in any material respect violate any Requirement of Law applicable to any Loan
Party or any Subsidiary, (c) will not violate or result in a default under any
indenture, agreement, or other instrument binding upon any Loan Party or any
Subsidiary or the assets of any Loan Party or any Subsidiary, or give rise to a
right thereunder to require any payment to be made by any Loan Party or any
Subsidiary, except such as, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, and (d) will not
result in the creation or imposition of any Lien on any asset of any Loan Party
or any Subsidiary, except Liens created pursuant to the Loan Documents.

 

Section 3.04         Financial Condition; No Material Adverse Change.

 

(a)          FHC has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity, and cash flows as
of and for the Fiscal Year ended February 2, 2019, reported on by Ernst & Young
LLP, independent public accountants. Such financial statements present fairly,
in all material respects, the financial position and results of operations and
cash flows of FHC and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to normal year-end audit
adjustments (all of which, when taken as a whole, would not be materially
adverse) and the absence of footnotes in the case of the statements referred to
in clause (ii) above.

 

(b)          No event, change, or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since February 2,
2019.

 

Section 3.05         Properties.

 

(a)          As of the date of this Agreement, Schedule 3.05 sets forth the
address of each parcel of real property that is owned or leased by any Loan
Party. Each of such leases and subleases is valid and enforceable in accordance
with its terms and is in full force and effect, and no material default by any
party to any such lease or sublease exists except such as could not reasonably
be expected to result in a Material Adverse Effect. Each of the Loan Parties and
each of its Subsidiaries has good and indefeasible title to, or valid leasehold
interests in, all of its real and personal property, free of all Liens other
than those permitted by Section 6.02.

 

(b)          Each Loan Party and each Subsidiary owns, or is licensed to use,
all trademarks, tradenames, copyrights, and patents necessary to its business as
currently conducted, a correct and complete list of which, as of the date of
this Agreement, is set forth on Schedule 3.05, and the use thereof by each Loan
Party and each Subsidiary does not, other than such as could not reasonably be
expected to result in a Material Adverse Effect, infringe in any material
respect upon the rights of any other Person, and each Loan Party’s and each
Subsidiary’s rights thereto are not subject to any licensing agreement or
similar arrangement.

 

 50 

 



 

Section 3.06         Litigation and Environmental Matters.

 

(a)          There are no actions, suits, or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
Loan Party, threatened against or affecting any Loan Party or any Subsidiary
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect (other than the
Disclosed Matters) or (ii) that involve any Loan Document or the Transactions.

 

(b)          Except for the Disclosed Matters (i) no Loan Party or any
Subsidiary has received notice of any claim with respect to any Environmental
Liability and (ii) and except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, no Loan Party or any Subsidiary (A) has failed to
comply with any Environmental Law or to obtain, maintain, or comply with any
permit, license, or other approval required under any Environmental Law, (B) has
become subject to any Environmental Liability, (C) has received notice of any
claim with respect to any Environmental Liability, or (D) knows of any basis for
any Environmental Liability.

 

(c)          Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

 

Section 3.07         Compliance with Laws and Agreements; No Default. Except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, each Loan Party
and each Subsidiary is in compliance with (i) all Requirements of Law applicable
to it or its property and (ii) all indentures, agreements, and other instruments
binding upon it or its property. No Default has occurred and is continuing.

 

Section 3.08         Investment Company Status. No Loan Party nor any Subsidiary
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

 

Section 3.09         Taxes.

 

(a)          Each Loan Party and each Subsidiary has timely filed or caused to
be filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
such Loan Party or such Subsidiary, as applicable, has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not be
expected to result in a Material Adverse Effect. No tax liens have been filed
and no claims are being asserted with respect to any such taxes.

 

(b)          Neither this Agreement nor any other agreement, certificate,
document, or instrument executed or delivered in connection therewith by any
Loan Party or any other Person (other than the Lender), were executed or
delivered in the state of Florida, neither any Borrower nor any other Loan Party
is a Florida organization or has its executive offices or headquarters in
Florida, no officer or employee of any Loan Party has engaged in any execution,
delivery, negotiations, or other related activities with respect to this
Agreement while in the state of Florida, and there are no stamp, documentary,
mortgage, or intangibles taxes due in the state of Florida as a result of any
Loan Party entering into this Agreement.

 

 51 

 



 

Section 3.10         ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan.

 

Section 3.11         Disclosure. None of the reports, financial statements,
certificates, or other information furnished by or on behalf of any Loan Party
or any Subsidiary to the Administrative Agent or any Lender in connection with
the negotiation of this Agreement or any other Loan Document (as modified or
supplemented by other information so furnished), taken as a whole together with
FHC’s public filings, contains any material misstatement of fact or omits, as of
the date furnished, to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading in any material respect at such time; provided that, with respect to
projected financial information, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time delivered and, if such projected financial information
was delivered prior to the Effective Date, as of the Effective Date.

 

Section 3.12         Material Agreements. No Loan Party is in default in the
performance, observance, or fulfillment of any of the obligations, covenants, or
conditions contained in (a) any material agreement to which it is a party,
except where such default, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect or (b) any agreement or
instrument evidencing or governing Indebtedness that would constitute an Event
of Default under clause (f) of Article 7 if such default became an event of
default under the applicable agreement or instrument.

 

Section 3.13         Solvency.

 

(a)          Immediately after the consummation of the Transactions to occur on
the Effective Date, (i) the fair value of the assets of the Loan Parties, taken
as a whole, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise, taken as a whole, (ii) the present fair
saleable value of the property of the Loan Parties, taken as a whole, will be
greater than the amount that will be required to pay the probable liability of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured, (iii) the Loan
Parties, taken as a whole, will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured, and (iv) no Loan Party will have unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted after the Effective
Date.

 

 52 

 



 

(b)          No Loan Party intends to, nor will permit any Subsidiary to, and no
Loan Party believes that it or any Subsidiary will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing of and
amounts of cash to be received by it or any such Subsidiary and the timing of
the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.

 

Section 3.14         Insurance. Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and their Subsidiaries
as of the Effective Date. As of the Effective Date, all premiums in respect of
such insurance have been paid. Each Borrower maintains, and has caused each
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance on all their real and personal property in such amounts,
subject to such deductibles and self-insurance retentions and covering such
properties and risks as are adequate and customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

 

Section 3.15         Capitalization and Subsidiaries. Schedule 3.15 sets forth
(a) a correct and complete list of the name and relationship to FHC of each and
all of FHC’s Subsidiaries, (b) a true and complete listing (other than with
respect to FHC) of each class of each Loan Party’s authorized Equity Interests,
all of which issued Equity Interests are validly issued, outstanding, fully
paid, and non-assessable, and owned beneficially and of record by the Persons
identified on Schedule 3.15, and (c) the type of entity of FHC and each of its
Subsidiaries. All of the issued and outstanding Equity Interests owned by any
Loan Party have been (to the extent such concepts are relevant with respect to
such ownership interests) duly authorized and issued and are fully paid and
non-assessable. There are no outstanding commitments or other obligations of any
Loan Party to issue, and no options, warrants, or other rights of any Person to
acquire, any shares of any class of capital stock or other equity interests of
any Loan Party.

 

Section 3.16         Security Interest in Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all of
the Collateral in favor of the Administrative Agent, for the benefit of the
Secured Parties, and such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority over all other Liens on
the Collateral except to the extent provided in this Agreement and the other
Loan Documents.

 

Section 3.17         Employment Matters. The hours worked by and payments made
to employees of the Loan Parties and their Subsidiaries have not been in
material violation of the Fair Labor Standards Act or any other applicable
Federal, state, local, or foreign law dealing with such matters. All material,
in the aggregate and individually, payments due from any Loan Party or any
Subsidiary, or for which any claim may be made against any Loan Party or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of such
Loan Party or such Subsidiary.

 

Section 3.18         Federal Reserve Regulations. No part of the proceeds of any
Term Loan has been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U, and X.

 

Section 3.19         Use of Proceeds. The proceeds of the Term Loans have been
used and will be used, whether directly or indirectly as set forth in
Section 5.08.

 

 53 

 



 

Section 3.20         No Burdensome Restrictions. No Loan Party is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.10.

 

Section 3.21         Anti-Corruption Laws and Sanctions. Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees, and agents with Anti-Corruption Laws and applicable
Sanctions, and such Loan Party, its Subsidiaries, and their respective officers
and directors and, to the knowledge of such Loan Party, its employees and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) any Loan Party, any Subsidiary or any of
their respective directors, officers, or employees or (b) to the knowledge of
any such Loan Party or Subsidiary, any agent of such Loan Party or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. The borrowing of the
Term Loans and the use of proceeds, the consummation of the Transaction, or
other transaction contemplated by this Agreement or the other Loan Documents
will not violate Anti-Corruption Laws or applicable Sanctions.

 

Section 3.22         Common Enterprise. The successful operation and condition
of each of the Loan Parties is dependent on the continued successful performance
of the functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose, in
furtherance of its direct and/or indirect business interests, will be of direct
and/or indirect benefit to such Loan Party, and is in its best interest.

 

Section 3.23         EEA Financial Institutions. No Loan Party is an EEA
Financial Institution.

 

ARTICLE 4

 

Conditions

 

Section 4.01         Effective Date. The obligations of the Lenders to make the
Term Loans will not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02 and
subject to Section 5.15):

 

 54 

 



 

(a)          Credit Agreement and Other Loan Documents. The Administrative Agent
(or its counsel) has received (i) from each party hereto either (A) a
counterpart of this Agreement signed on behalf of such party or (B) written
evidence satisfactory to the Administrative Agent (that may include facsimile or
other electronic transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement, (ii) either (A) a
counterpart of each other Loan Document signed on behalf of each party thereto
or (B) written evidence satisfactory to the Administrative Agent (that may
include facsimile or other electronic transmission of a signed signature page
thereof) that each such party has signed a counterpart of such Loan Document,
and (iii) such other certificates, documents, instruments, and agreements as the
Administrative Agent has reasonably requested in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.10
payable to the order of each such requesting Lender and written opinions of the
Loan Parties’ counsel, addressed to the Administrative Agent and the Lenders in
form and substance satisfactory to the Administrative Agent and its counsel.

 

(b)          Financial Statements and Projections. The Lenders have received (i)
audited consolidated financial statements of FHC for the Fiscal Years ended
January 30, 2017, February 3, 2018 and February 2, 2019, (ii) copies of interim
unaudited financial statements for each month since the date of the last audited
consolidated financial statements of FHC, (ii) satisfactory projections through
FHC’s Fiscal Year ending in January 2023.

 

(c)          Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent has received (i) a certificate
of each Loan Party, dated the Effective Date and executed by an authorized
officer of such Loan Party, that (A) certifies the resolutions of its Board of
Directors, members, or other body authorizing the execution, delivery, and
performance of the Loan Documents to which it is a party, (B) identifies by name
and title and bears the signatures of the officers of such Loan Party authorized
to sign the Loan Documents to which it is a party and, in the case of each
Borrower, its Financial Officers, and (C) contains appropriate attachments,
including the certificate or articles of incorporation or organization of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party and a true and correct copy of its bylaws or
operating, management, or partnership agreement, or other organizational or
governing documents, and (ii) a good standing certificate for each Loan Party
from its jurisdiction of organization or the substantive equivalent available in
the jurisdiction of organization for each Loan Party from the appropriate
governmental officer in such jurisdiction.

 

(d)          No Default Certificate. The Administrative Agent has received a
certificate, signed by a Financial Officer of each Borrower, dated as of the
Effective Date (i) stating that no Default has occurred and is continuing,
(ii) stating that the representations and warranties contained in the Loan
Documents are true and correct as of such date, (iii) there is no litigation
that has or could be reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect, and (v) certifying as to any other
factual matters as may be reasonably requested by the Administrative Agent.

 

(e)          Fees. The Lenders and the Administrative Agent have received all
fees required to be paid, and all expenses required to be reimbursed for which
invoices have been presented (including the reasonable and documented fees and
expenses of legal counsel), on or before the Effective Date. All such amounts
will be paid by the Borrowers directly or with proceeds of Loans made on the
Effective Date and will be reflected in the funding instructions given by the
Borrower Representative to the Administrative Agent on or before the Effective
Date.

 

 55 

 



 

(f)          Lien Searches. The Administrative Agent has received the results of
a recent lien search in the jurisdiction of organization of each Loan Party, and
such search reveals no Liens on any of the assets of the Loan Parties except for
Liens permitted by Section 6.02 or discharged on or prior to the Effective Date
pursuant to a pay-off letter or other documentation satisfactory to the
Administrative Agent.

 

(g)          [Reserved].

 

(h)          Funding Account. The Administrative Agent has received a notice
setting forth the deposit account(s) of the Borrowers (the “Funding Account”) to
which the Administrative Agent is authorized by the Borrowers to transfer the
proceeds of the Term Loan pursuant to this Agreement.

 

(i)           [Reserved].

 

(j)           Control Agreements. The Administrative Agent has received each
Deposit Account Control Agreement (as defined in the Security Agreement)
required to be provided on the Effective Date pursuant to Section 4.14 of the
Security Agreement.

 

(k)          Solvency. The Administrative Agent has received a solvency
certificate signed by a Financial Officer dated the Effective Date.

 

(l)           Borrowing Base Certificate. The Administrative Agent has received
a Borrowing Base Certificate that calculates the Term Loan Borrowing Base,
Revolving Borrowing Base, Combined Borrowing Base and Combined Borrowing Base
Availability, each as of the Effective Date, together with all supporting
documentation relating thereto.

 

(m)         Closing Availability. After giving effect to the borrowing of the
Term Loans to be made on the Effective Date and the payment of all fees and
expenses due hereunder, and with all of the Loan Parties’ indebtedness,
liabilities, and obligations current, the sum of Liquidity is not less than
$20,000,000.

 

(n)          Pledged Equity Interests; Stock Powers; Pledged Notes. The Revolver
Agent as agent for the, and for the benefit of, the Administrative Agent in
connection with the Intercreditor Agreement, shall have received (i) the
certificates representing the Equity Interests pledged pursuant to the Security
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and
(ii) each promissory note (if any) pledged to the Administrative Agent pursuant
to the Security Agreement endorsed (without recourse) in blank (or accompanied
by an executed transfer form in blank) by the pledgor thereof.

 

(o)          Filings, Registrations, and Recordings. Each document (including
any UCC financing statement) required by the Collateral Documents or under law
or reasonably requested by the Administrative Agent to be filed, registered, or
recorded in order to create in favor of the Administrative Agent, for the
benefit of itself, the Lenders, and the other Secured Parties, a perfected Lien
on the Collateral described therein, prior and superior in right to any other
Person (other than with respect to Liens expressly permitted by Section 6.02),
must be in proper form for filing, registration, or recordation; provided that
until any such UCC financing statement required to be filed to perfect the
Administrative Agent’s Liens in the Collateral have been filed, the Borrowers
will not be permitted to request, and the Lenders will not be required to make,
any Term Loans under this Agreement.

 

 56 

 



 

(p)          Insurance. The Administrative Agent has received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.10
hereof and Section 4.12 of the Security Agreement; provided that endorsements to
the applicable insurance policies required under Section 4.12 of the Security
Agreement may be provided within 60 days of the Effective Date (or such later
date as the Administrative Agent may agree in its sole discretion).

 

(q)          [Reserved].

 

(r)          Tax Withholding. The Administrative Agent has received a properly
completed and signed IRS Form W-8 or W-9, as applicable, for each Loan Party.

 

(s)          [Reserved].

 

(t)          Field Examination. The Administrative Agent or its designee has
conducted a field examination of the Borrowers’ Credit Card Accounts, Inventory,
and related working capital matters and of the Borrowers’ related data
processing and other systems, the results of which are satisfactory to the
Administrative Agent in its sole discretion.

 

(u)          [Reserved].

 

(v)         Appraisal. The Administrative Agent has received an appraisal of the
Borrowers’ Inventory from one or more firms satisfactory to the Administrative
Agent, which appraisal is satisfactory to the Administrative Agent in its sole
discretion.

 

(w)          USA PATRIOT Act, Etc. The Administrative Agent and the Lenders have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, for each Loan Party.

 

(x)          Revolver Loan Agreement. The Revolver Agent and the Loan Parties
shall have entered into an amendment to the Revolver Loan Agreement in form and
substance satisfactory to the Administrative Agent, which, among other things,
(i) provides for the maturity date under the Revolver Loan Agreement to spring
90 days prior to the Maturity Date hereunder, (ii) incorporates the Combined
Borrowing Base and Combined Borrowing Base Availability thereunder and requires,
among other things, that all advances thereunder shall be made within the limits
of the Combined Borrowing Base, and (iii) permits the Term Loans, the Liens
granted under the Loan Documents in favor of the Administrative Agent for the
benefit of the Secured Parties, and the consummation of the transactions
contemplated hereby.

 

 57 

 



 

(y)          Representations and Warranties. The representations and warranties
of the Loan Parties set forth in the Loan Documents must be true and correct in
all respects as of the Effective Date (it being understood and agreed that any
representation or warranty that by its terms is made as of a specified date will
be required to be true and correct in all material respects only as of such
specified date, and that any representation or warranty that is subject to any
materiality qualifier will be required to be true and correct in all respects).

 

(z)          No Default. No Default shall have occurred and be continuing or
result from the funding of the Term Loans or from the application of the
proceeds there of as contemplated on the Effective Date.

 

(aa)        Other Documents. The Administrative Agent has received such other
documents as the Administrative Agent, any Lender, or their respective counsel
may have reasonably requested.

 

The Administrative Agent will notify the Borrowers and the Lenders of the
Effective Date, and such notice will be conclusive and binding.

 

ARTICLE 5

 

Affirmative Covenants

 

Until all of the Secured Obligations have been Paid in Full each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the other Loan Parties, with the Lenders that:

 

Section 5.01         Financial Statements; Term Loan Borrowing Base and Other
Information. The Borrowers will furnish to the Administrative Agent and each
Lender:

 

(a)          within 90 days after the end of each Fiscal Year of FHC, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all reported on by independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of FHC and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
(provided that to the extent any such information is included in Form 10-K for
FHC and its consolidated subsidiaries, delivery of such Form 10-K will satisfy
the delivery requirement specified in this clause (a) with respect to such
information);

 

 58 

 



 

(b)          within 45 days after the end of each of the first three Fiscal
Quarters of each Fiscal Year of FHC, its consolidated and consolidating balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such Fiscal Quarter and the then elapsed portion of
such Fiscal Year, setting forth in each case in comparative form the figures for
the corresponding period or periods of (or, in the case of the balance sheet, as
of the end of) the previous Fiscal Year, all certified by a Financial Officer of
the Borrower Representative as presenting fairly in all material respects the
financial condition and results of operations of FHC and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes (provided that to the extent any such information is included in Form
10-Q for FHC and its consolidated subsidiaries, delivery of such Form 10-Q will
satisfy the delivery requirement specified in this clause (b) with respect to
such information);

 

(c)          within 30 days after the end of each fiscal month of FHC, its
consolidated and consolidating balance sheet and related statements of
operations, stockholders’ equity, and cash flows as of the end of and for such
fiscal month and the then elapsed portion of the Fiscal Year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
Fiscal Year, all certified by a Financial Officer of the Borrower Representative
as presenting fairly in all material respects the financial condition and
results of operations of FHC and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

 

(d)          concurrently with any delivery of financial statements under
Section 5.01(a), Section 5.01(b), or Section 5.01(c), a Compliance Certificate
of a Financial Officer of the Borrower Representative (i) certifying, in the
case of the financial statements delivered under Section 5.01(b) or
Section 5.01(c), as presenting fairly in all material respects the financial
condition and results of operations of FHC and its consolidated Subsidiaries on
a consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes, (ii) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, (iii)
setting forth reasonably detailed calculations of the Fixed Charge Coverage
Ratio, (iv) demonstrating compliance with limitations of Capital Expenditures
set forth in Section 6.13, (v) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate, and (vi) specifying and quantifying any fees, expenses,
charges, and reserves under clause (vi) of the definition of EBITDAR to be
included for the period of the financial statements delivered concurrently with
such certificate;

 

(e)          concurrently with any delivery of financial statements under
Section 5.01(a), a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines or the customary practices of such accounting firm consistently
applied);

 

 59 

 

 

(f)          as soon as available but in any event no earlier than the end of,
and no later than 60 days following the end of, each Fiscal Year of FHC, a copy
of the plan and forecast (including a projected consolidated and consolidating
balance sheet, income statement, and cash flow statement) of FHC for each Fiscal
Quarter of the upcoming Fiscal Year (the “Projections”) in form reasonably
satisfactory to the Administrative Agent;

 

(g)          at each of the times specified in the following table, and at such
other times as may be necessary to re-determine Combined Borrowing Base
Availability, as of the applicable period then ended, a Borrowing Base
Certificate (setting forth the Revolving Borrowing Base, Term Loan Borrowing
Base and Combined Borrowing Base Availability) and supporting information in
connection therewith, together with any additional reports with respect to the
Term Loan Borrowing Base as the Administrative Agent may reasonably request:

 

 

Trigger Date/Event   Reporting
Requirement   Reset Date the existence of any Event of Default   promptly upon
the request of the Administrative Agent and continuing thereafter as requested  
90 days after such Event of Default is waived and no additional Event of Default
has occurred the Borrower Representative or any Borrower requests any Revolver
Loan or issuance of any letter of credit under the Revolver Loan Agreement  
concurrently with such request for such Revolver Loan or issuance of such letter
of credit   not applicable Liquidity is less than $15,000,000   on or before the
third Business Day of each calendar week, as of the period then ended    Three
fiscal months during which (i) Liquidity on each day during such period is
greater than or equal to $15,000,000 and (ii) sales revenues for such period are
greater than or equal to 85% of the amount set forth in the Sales Plan for such
period

 

 60 

 



 

Trigger Date/Event   Reporting
Requirement   Reset Date  Liquidity is greater than or equal to $15,000,000 but
less than $50,000,000   Within 10 Business Day of the end of each fiscal month,
as of the period then ended   not applicable Liquidity is greater than or equal
to $50,000,000   Within 15 Business Day of the end of each fiscal month, as of
the period then ended   not applicable

 

 61 

 

 

(h)          concurrently with delivery of any Borrowing Base Certificate
pursuant to clause (g) preceding and at such other times as may be requested by
the Administrative Agent, as of the period then ended, all delivered
electronically in a text formatted file acceptable to the Administrative Agent;

 

(i)          a detailed aging of the Borrowers’ Credit Card Accounts (including
a listing, as of the end of the applicable period, by credit card issuer and/or
credit card processor, of all outstanding Credit Card Accounts and all payments
and collections thereon, and a reconciliation of sales and collections with
respect thereto), prepared in a manner reasonably acceptable to the
Administrative Agent, together with a summary specifying the name and balance
due for each Account Debtor (such Account Debtors being the applicable credit
card issuer or credit card processor) of any Credit Card Account, and, if
requested by the Administrative Agent, the address for each such Account Debtor;

 

(ii)         a schedule detailing the Borrowers’ Inventory, in form satisfactory
to the Administrative Agent, (A) by location (showing Inventory in transit (if
any, but excluding any Inventory in transit between locations of a Borrower) and
any Inventory located with a third party under any consignment, bailee
arrangement, or warehouse agreement), by product type, and by volume on hand,
which Inventory will be valued at the lower of cost (determined on a first-in,
first-out basis) or market and adjusted for Reserves as the Administrative Agent
has previously indicated to the Borrower Representative are deemed by the
Administrative Agent to be appropriate, and (B) including a report of any
variances or other results of Inventory counts performed by the Borrowers since
the last Inventory schedule (including information regarding sales or other
reductions, additions, returns, credits issued by the Borrowers, and complaints
and claims made against the Borrowers);

 

 62 

 



 

(iii)        a worksheet of calculations prepared by the Borrowers to determine
Eligible Credit Card Accounts and Eligible Inventory, such worksheets detailing
the Credit Card Accounts and Inventory excluded from Eligible Credit Card
Accounts and Eligible Inventory and the reason for such exclusion;

 

(iv)        a reconciliation of the Borrowers’ Credit Card Accounts and
Inventory between (A) the amounts shown in the Borrowers’ general ledger and
financial statements and the reports delivered pursuant to clause (i) and
clause (ii) of this Section 5.01(h) and (B) the amounts and dates shown in the
reports delivered pursuant to clause (i) and clause (ii) of this Section 5.01(h)
and the Borrowing Base Certificate delivered pursuant to Section 5.01(g) as of
such date; and

 

(v)         a reconciliation of the loan balance per the Borrowers’ general
ledger to the loan balance under this Agreement.

 

(i)           as soon as available but in any event within 30 days of the end of
each fiscal month or Fiscal Quarter, as applicable, that the Borrowers are
required to deliver Borrowing Base Certificates pursuant to clause (g) preceding
and at such other times as may be requested by the Administrative Agent, as of
the fiscal month or Fiscal Quarter then ended, a schedule and aging of the
Borrowers’ accounts payable, delivered electronically in a text formatted file
acceptable to the Administrative Agent;

 

(j)           (i) at any time when Liquidity is less than $50,000,000, on or
before the third Business Day of each calendar week, as of the last Business Day
of the week then ended, a report showing Qualified Cash and Liquidity in form
and substance acceptable to Administrative Agent and (ii) at any time when
Liquidity is greater than or equal to $50,000,000, on or before the third
Business Day of each calendar month, as of the last Business Day of the calendar
month then ended, a report showing Qualified Cash and Liquidity in form and
substance acceptable to Administrative Agent;

 

(k)          promptly upon the Administrative Agent’s reasonable request:

 

(i)          copies of invoices or other similar statements issued by the
Borrowers to any credit card issuer or credit card processor in connection with
any Credit Card Accounts, credit memos, and other information related thereto;

 

(ii)         copies of purchase orders, invoices, and shipping and delivery
documents in connection with any Inventory or equipment purchased by any Loan
Party; and

 

(iii)        a schedule detailing the balance of all intercompany accounts of
the Loan Parties;

 

(l)           promptly upon the reasonable request of the Administrative Agent,
as frequently as may be reasonably requested, but in any event not more often
than delivery of any Borrowing Base Certificate, as of the period then ended,
the Borrowers’ sales journal, cash receipts journal (identifying trade and
non-trade cash receipts) and debit memo/credit memo journal;

 

 63 

 



 

(m)          promptly upon request of the Administrative Agent, copies of all
tax returns filed by any Loan Party with the U.S. Internal Revenue Service;

 

(n)          concurrently with delivery of the financial statements required to
be delivered in accordance with Section 5.01(a) and, if otherwise requested by
the Administrative Agent, within ten Business Days of the first day of October
of any calendar year, a certificate of good standing or the substantive
equivalent available in the jurisdiction of incorporation, formation, or
organization for each Loan Party from the appropriate governmental officer in
such jurisdiction;

 

(o)          concurrently with delivery of any financial statements required to
be delivered pursuant to clause (a), clause (b), or clause (c) preceding, a
detailed listing of all advances of proceeds of Loans requested by the Borrower
Representative for each Borrower during the immediately preceding calendar month
and a detailed listing of all intercompany loans made by the Borrowers during
such calendar month;

 

(p)          promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements, and other materials filed by any
Loan Party or any Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of the SEC, or with any national
securities exchange, as the case may be; provided that if any such report, proxy
statement, or other material is posted to FHC’s website, such delivery will be
deemed satisfied upon notice from the Borrower Representative to the
Administrative Agent of such posting; and

 

(q)          promptly upon receipt, copies of any written notices and amendments
received in connection with the Revolver Documents.

 

Section 5.02         Notices of Material Events. The Borrowers will furnish to
the Administrative Agent and each Lender prompt (but in any event within any
time period that may be specified below) written notice of the following:

 

(a)          the occurrence of any Event of Default;

 

(b)          receipt of any notice of any investigation by a Governmental
Authority or any litigation or proceeding commenced or threatened against any
Loan Party or any Subsidiary that (i) seeks damages in excess of (x) $2,500,000
or (y) $650,000 in the case of any investigation, litigation or proceeding that
could reasonably be expected to result in a Lien, impairment or restriction on
the Collateral, (ii) seeks injunctive relief, (iii) is asserted or instituted
against any Plan, its fiduciaries or its assets, (iv) alleges criminal
misconduct by any Loan Party or any Subsidiary, (v) alleges the violation of, or
seeks to impose remedies under, any Environmental Law or related Requirement of
Law, or seeks to impose Environmental Liability, (vi) asserts liability on the
part of any Loan Party or any Subsidiary in excess of $2,500,000 in respect of
any tax, fee, assessment, or other governmental charge, (vii) involves any
product recall, or (viii) if adversely determined could reasonably be expected
to result in a Material Adverse Effect;

 

(c)          any Lien (other than Liens permitted under Section 6.02) or claim
made or asserted against any of the Collateral;

 

 64 

 



 

(d)          any loss, damage, or destruction to the Collateral in the amount of
$500,000 or more, whether or not covered by insurance;

 

(e)          within ten Business Days of receipt thereof, any and all default
notices received by a Loan Party that (i) provide notice of any failure to make
a payment of any amount due under a lease agreement for any real property or
that constitute a threat of eviction or termination of the applicable lease
agreement and (ii)(A) any such notice is applicable to a single leased location
or public warehouse where Collateral with a book value of $100,000 or greater is
located or (B) all such notices are applicable to leased locations or public
warehouses where Collateral with an aggregate book value of $500,000 or greater
is located;

 

(f)          any default or event of default under any Material Indebtedness;

 

(g)           if at any time (i) rent owing to fifty (50) or more landlords of
Borrowers’ store locations shall be in excess of thirty (30) days in arrears or
(ii) ten percent (10%) or greater of Borrower’s trade payables shall be in
excess of sixty (60) days past due;

 

(h)          promptly upon an executive officer of the Borrower Representative
or FHC becoming aware of the occurrence of any ERISA Event that, alone or
together with any other ERISA Events that have occurred, could reasonably be
expected to result in liability of the Loan Parties and their Subsidiaries in an
aggregate amount exceeding $250,000;

 

(i)          any judgement is rendered against a Loan Party; and

 

(j)          any other development that results, or could reasonably be expected
to result, in a Material Adverse Effect.

 

Each notice delivered under this Section must be accompanied by a statement of a
Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

Section 5.03         Existence; Conduct of Business. Each Loan Party will, and
will cause each Subsidiary to, (a) do or cause to be done all things necessary
to (i) preserve, renew, and keep in full force and effect its legal existence
and the rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses, and permits in each case
material to the conduct of its business, and (ii) maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted except with respect to (A) any single location where less than
$100,000 of Inventory is located and (B) two or more locations where less than
$500,000 of Inventory in the aggregate is located, provided that, the foregoing
clause (a) will not prohibit any merger, consolidation, liquidation, or
dissolution permitted under Section 6.03 or Section 6.05 and (b) carry on and
conduct its business in substantially the same manner (as limited by Section
6.05(a) with respect to store liquidations) and in substantially the same fields
of enterprise as it is presently conducted and other fields of enterprise
reasonably related thereto.

 

 65 

 

 

Section 5.04         Payment of Obligations. Each Loan Party will, and will
cause each Subsidiary to, pay or discharge all Material Indebtedness and all
other material liabilities and obligations before the same become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (b) such Loan Party or Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, and (c) the failure to make payment with respect thereto pending such
contest (i) would not result in aggregate liabilities in excess of (x) $500,000
during a Dominion Period or (y) $2,500,000 at all other times, in each case,
other than liabilities owing to any trade creditor or landlord, unless such
trade creditor or landlord commences an enforcement action (including, without
limitation any lock out or other self-help remedies commenced by a Loan Party’s
landlord) against a Loan Party in respect of such liabilities, and none of the
Collateral would become subject to forfeiture or loss as a result of the contest
or (ii) could not reasonably be expected to result in a Material Adverse Effect;
provided that, each Loan Party will, and will cause each Subsidiary to, remit
withholding taxes and other payroll taxes to appropriate Governmental
Authorities as and when claimed to be due, notwithstanding the foregoing
exceptions.

 

Section 5.05         Maintenance of Properties. Each Loan Party will, and will
cause each Subsidiary to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted.

 

Section 5.06         Books and Records; Inspection Rights. Each Loan Party will,
and will cause each Subsidiary to, (y) keep proper books of record and account
in which full, true, and correct entries are made of all dealings and
transactions in relation to its business and activities and (z) permit any
representatives designated by the Administrative Agent or any Lender (including
employees of the Administrative Agent, any Lender, or any consultants,
accountants, lawyers, agents and appraisers retained by the Administrative
Agent), upon reasonable prior notice and during business hours, to visit and
inspect its properties, to conduct at such Loan Party’s premises, and at the
times specified below, field examinations of such Loan Party’s assets,
liabilities, books and records, including examining and making extracts from its
books and records, and to discuss its affairs, finances, and condition with its
officers and independent accountants, all at such reasonable times and as often
(except with respect to field examinations as otherwise specified in this
Section) as reasonably requested. Each Loan Party acknowledges that the
Administrative Agent, after exercising its rights of inspection and examination,
may prepare and distribute to the Lenders certain Reports pertaining to such
Loan Party’s assets for internal use by the Administrative Agent and the
Lenders. Notwithstanding any of the foregoing, the Administrative Agent may, in
its Permitted Discretion, perform field examinations pursuant to this Section as
follows:

 

(a)          if any Event of Default is in existence, the Administrative Agent
may conduct, at the Borrowers’ expense, any field examinations requested by the
Administrative Agent at such time; and

 

(b)           if:

 

(i)          Combined Borrowing Base Availability at all times during any
calendar year is greater than or equal to $12,000,000, the Administrative Agent
may conduct one field examination during such calendar year at the Borrowers’
expense;

 

 66 

 



 

(ii)         Combined Borrowing Base Availability at any time during any
calendar year is less than $12,000,000, the Administrative Agent may conduct the
field examination described in clause (i) preceding and one additional field
examination during such calendar year at the Borrowers’ expense; and

 

(iii)        notwithstanding the foregoing in clauses (i) and (ii), the
Administrative Agent may have one additional field examination conducted during
any calendar year as it in its discretion deems necessary or appropriate at its
own expense.

 

Notwithstanding the foregoing to the contrary, with respect to the rights of the
Administrative Agent to conduct field examinations pursuant to this Section
5.06, so long as the Revolver Agent is conducting all field examinations
permitted under Section 5.06 of the Revolver Loan Agreement as in effect on the
date hereof (or as amended solely to increase the frequency of such field
examinations), and sharing the results of such field examinations with the
Administrative Agent, in each case, as provided in the Intercreditor Agreement,
the Administrative Agent shall not conduct such field examinations pursuant to
this Section 5.06 (exclusive of field examinations conducted under Section
5.06(b)(iii)) (it being understood and agreed that the Administrative Agent and
Lenders shall receive and may rely on any such field examinations conducted
pursuant to the Revolver Loan Agreement).

 

Section 5.07         Compliance with Laws and Material Contractual Obligations.
Each Loan Party will, and will cause each Subsidiary to, (i) comply with each
Requirement of Law applicable to it or its property (including Environmental
Laws) except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect and
(ii) perform in all material respects its obligations under material agreements
to which it is a party. Each Loan Party will maintain in effect and enforce
policies and procedures designed to ensure compliance by such Loan Party, its
Subsidiaries and their respective directors, officers, employees, and agents
with Anti-Corruption Laws and applicable Sanctions.

 

Section 5.08         Use of Proceeds.

 

(a)          The proceeds of the Term Loans will be used only (i) to repay a
portion of the Revolver Debt, (ii) for working capital and general corporate
purposes in the ordinary course of business of the Borrowers, (iii) to pay fees
and expenses incurred by the Loan Parties in connection with entering into the
Transactions, and (iv) for any other purpose not restricted or prohibited by
this Agreement or applicable law. No part of the proceeds of the Term Loans will
be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U,
and X or to make any Acquisition.

 

 67 

 



 

(b)          No Borrower will use, and each Borrower will provide that its
Subsidiaries and its and their respective directors, officers, employees, and
agents will not use, the proceeds of the Term Loans (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (b) for the purpose of funding, financing, or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, to the extent that such activities, businesses, or
transactions would be prohibited by Sanctions if conducted by a corporation
incorporated in the United States or the European Union, or (c) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

 

Section 5.09         Accuracy of Information. The Loan Parties will ensure that
any information, including financial statements or other documents, furnished to
the Administrative Agent or the Lenders in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder contains no material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, and the
furnishing of such information will be deemed to be a representation and
warranty by the Borrowers on the date thereof as to the matters specified in
this Section 5.09; provided that, with respect to projected financial
information, the Loan Parties will only ensure that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

 

Section 5.10         Insurance. Each Loan Party will, and will cause each
Subsidiary to, maintain with financially sound and reputable carriers having a
financial strength rating of at least A- by A.M. Best Company (a) insurance in
such amounts (with no greater risk retention) and against such risks (including:
loss or damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; business interruption; and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and (b) all insurance required pursuant to the
Collateral Documents. The Borrowers will furnish to the Lenders, upon reasonable
request of the Administrative Agent, information in reasonable detail as to the
insurance so maintained.

 

Section 5.11         Casualty and Condemnation. The Borrowers will (a) furnish
to the Administrative Agent and the Lenders prompt written notice of any
casualty or other insured damage to any material portion of the Collateral or
the commencement of any action or proceeding for the taking of any material
portion of the Collateral or interest therein under power of eminent domain or
by condemnation or similar proceeding and (b) ensure that, subject to the terms
of the Intercreditor Agreement, the Net Proceeds of any such event (whether in
the form of insurance proceeds, condemnation awards, or otherwise) are collected
and applied in accordance with the applicable provisions of this Agreement and
the Collateral Documents.

 

Section 5.12         Appraisals. Each Borrower will provide the Administrative
Agent with appraisals or updates thereof of such Borrower’s Inventory, from an
appraiser selected and engaged by the Administrative Agent and prepared on a
basis satisfactory to the Administrative Agent, such appraisals and updates to
include information customary for appraisals of this type and as required by any
applicable Requirement of Law. Notwithstanding any of the foregoing, the
Administrative Agent may, in its Permitted Discretion, require an appraisal
pursuant to this Section as follows:

 

 68 

 



 

(a)          if any Event of Default is in existence, the Administrative Agent
may require, at the Borrowers’ expense, any Inventory appraisals requested by
the Administrative Agent at such time; and

 

(b)          if:

 

(i)          Combined Borrowing Base Availability at all times during such
calendar year is greater than or equal to $12,000,000, the Administrative Agent
may require one Inventory appraisal during any calendar year at the Borrowers’
expense;

 

(ii)         Combined Borrowing Base Availability at any time during such
calendar year is less than $12,000,000, the Administrative Agent may require the
Inventory appraisal described in clause (i) preceding and one additional
Inventory appraisal during any calendar year at the Borrowers’ expense; and

 

(iii)        notwithstanding the foregoing in clauses (i) and (ii), the
Administrative Agent may have one additional Inventory appraisal conducted
during any calendar year as it in its discretion deems necessary or appropriate
at its own expense.

 

Notwithstanding the foregoing to the contrary, with respect to the rights of the
Administrative Agent to conduct Inventory appraisals pursuant to this Section
5.12, so long as the Revolver Agent is conducting all appraisals permitted under
Section 5.12 of the Revolver Loan Agreement as in effect on the date hereof (or
as amended solely to increase the frequency of such appraisals), and sharing the
results of such appraisals with the Administrative Agent, in each case, as
provided in the Intercreditor Agreement, the Administrative Agent shall not
conduct such Inventory appraisals pursuant to this Section 5.12 (exclusive of
appraisals conducted under Section 5.12(b)(iii)) (it being understood and agreed
that the Administrative Agent and Lenders shall receive and may rely on any such
appraisals conducted pursuant to the Revolver Loan Agreement).

 

Section 5.13         Depository Banks. Each Loan Party will maintain JPMCB as
its principal depository bank, including for the maintenance of operating,
administrative, cash management, collection activity, and other deposit accounts
for the conduct of its business, other than (a) any bank accounts maintained at
a depositary institution other than a Revolver Lender that are subject to a
sweep into the Collection Account (as defined in the Security Agreement) for any
amounts in excess of the amount specified in Section 4.14 of the Security
Agreement and (b) the Excluded Deposit Accounts (as defined in the Security
Agreement).

 

Section 5.14         Additional Collateral; Further Assurances.

 

(a)          Subject to applicable Requirements of Law, each Loan Party will
cause each Domestic Subsidiary that is a Wholly-Owned Subsidiary, but excluding
any Excluded Subsidiary and any Immaterial Subsidiary, formed or acquired after
the date of this Agreement to become a Loan Party by executing a Joinder
Agreement. Upon execution and delivery thereof, each such Person (i) will
automatically become a Loan Guarantor hereunder and thereupon will have all of
the rights, benefits, duties, and obligations in such capacity under the Loan
Documents and (ii) will grant Liens to the Administrative Agent, for the benefit
of the Administrative Agent and the other Secured Parties, in any property of
such Loan Party that constitutes Collateral.

 

 69 

 



 

(b)          Each Loan Party will cause (i) 100% of the issued and outstanding
Equity Interests of each of its Domestic Subsidiaries, excluding any Excluded
Subsidiary, and (ii) 65.0% (or such greater percentage that, due to a change in
applicable law after the Effective Date, (A) could not reasonably be expected to
cause the undistributed earnings of such Foreign Subsidiary as determined for
U.S. federal income tax purposes to be treated as a deemed dividend to such
Foreign Subsidiary’s U.S. parent and (B) could not reasonably be expected to
cause any material adverse tax consequences) of the issued and outstanding
Equity Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in
each Foreign Subsidiary directly owned by such Loan Party to be subject at all
times to a perfected Lien (until the Payment in Full of the Revolver Debt, by
Revolver Agent as agent for the, and for the benefit of, the Administrative
Agent pursuant to the terms of the Intercreditor Agreement) in favor of the
Administrative Agent, for the benefit of the Administrative Agent and the other
Secured Parties, pursuant to the terms and conditions of the Loan Documents or
other security documents as the Administrative Agent may reasonably request and
subject to the Intercreditor Agreement.

 

(c)          Without limiting the foregoing, each Loan Party will, and will
cause each Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements, and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements, fixture filings, mortgages,
deeds of trust, and other documents and such other actions or deliveries of the
type required by Section 4.01, as applicable), that may be required by any
Requirement of Law or that the Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority (subject to the
Intercreditor Agreement) of the Liens created or intended to be created by the
Collateral Documents, all in form and substance reasonably satisfactory to the
Administrative Agent and all at the expense of the Loan Parties.

 

(d)          If any material assets are acquired by any Loan Party after the
Effective Date (other than assets constituting Collateral under the Security
Agreement that become subject to the Lien under the Security Agreement upon
acquisition thereof), the Borrower Representative will (i) notify the
Administrative Agent and the Lenders thereof and, if requested by the
Administrative Agent or the Required Lenders, cause such assets to be subjected
to a Lien securing the Secured Obligations and (ii) take, and cause each
applicable Loan Party to take, such actions as are necessary or reasonably
requested by the Administrative Agent to grant and perfect such Liens (until the
Payment in Full of the Revolver Debt, by Revolver Agent as agent for the, and
for the benefit of, the Administrative Agent pursuant to the terms of the
Intercreditor Agreement), including actions described in Section 5.14(c), all at
the expense of the Loan Parties.

 

 70 

 



 

Section 5.15         Post-Closing Obligations.

 

Notwithstanding the conditions precedent set forth in Article 4 above, Borrower
has informed Administrative Agent and the Lenders that certain items required to
be delivered to Administrative Agent or otherwise satisfied as conditions
precedent to the effectiveness of this Agreement will not be delivered to
Administrative Agent as of the date hereof. As an accommodation to Borrower,
Administrative Agent and the Lenders have agreed to make the Term Loans
available under this Agreement notwithstanding that such conditions to closing
have not been satisfied (but subject to the other conditions set forth herein).
In consideration of such accommodation, Borrower hereby agrees to take, and
cause each other Loan Party to take, each of the actions described on Schedule
5.15 attached hereto, in each case in the manner and by the dates set forth
thereon, or such later dates as may be agreed to by Administrative Agent, in its
sole discretion.

 

ARTICLE 6

 

Negative Covenants

 

Until all of the Secured Obligations have been Paid in Full, each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the other Loan Parties, with the Lenders that:

 

Section 6.01         Indebtedness. No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume, or suffer to exist any Indebtedness,
except:

 

(a)          the Secured Obligations;

 

(b)          Indebtedness existing on the date hereof and set forth in
Schedule 6.01 and extensions, renewals, refinancings, and replacements of any
such Indebtedness in accordance with clause (f) following;

 

(c)          Indebtedness of any Borrower to any Subsidiary and of any
Subsidiary to any Borrower or any other Subsidiary, provided that
(i) Indebtedness of any Subsidiary that is not a Loan Party to any Borrower or
any other Loan Party will be subject to Section 6.04 and (ii) Indebtedness of
any Loan Party to any Subsidiary that is not a Loan Party will be subordinated
to the Secured Obligations on terms reasonably satisfactory to the
Administrative Agent;

 

(d)          Guarantees by any Borrower of Indebtedness of any Subsidiary and by
any Subsidiary of Indebtedness of any Borrower or any other Subsidiary, provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01,
(ii) Guarantees by any Borrower or any other Loan Party of Indebtedness of any
Subsidiary that is not a Loan Party will be subject to Section 6.04, and
(iii) Guarantees permitted under this clause (d) will be subordinated to the
Secured Obligations on the same terms as the Indebtedness so Guaranteed is
subordinated to the Secured Obligations;

 

 71 

 



 

(e)          Indebtedness of any Borrower or any Subsidiary incurred to finance
the acquisition, construction, or improvement of any fixed or capital assets
(whether or not constituting Purchase Money Indebtedness), including Capital
Lease Obligations (but excluding any Capital Lease Obligations that originally
were classified as obligations outstanding under an operating lease and that
were subsequently reclassified as Capital Lease Obligations because of a change
in GAAP), and any Indebtedness assumed in connection with the acquisition of any
such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals, and replacements of any such Indebtedness in
accordance with clause (f) following; provided that (i) such Indebtedness is
incurred prior to or within 180 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) together with any Refinance
Indebtedness in respect thereof permitted by clause (f) following, does not
exceed (x) $5,000,000 with respect to Capital Lease Obligations at any time
outstanding and (y) $1,000,000 with respect to Purchase Money Indebtedness at
any time outstanding;

 

(f)          Indebtedness that represents extensions, renewals, refinancings, or
replacements (such Indebtedness being so extended, renewed, refinanced, or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clause (b) and clause (e) preceding and clause (i) and
clause (m) following (such Indebtedness being referred to herein as the
“Original Indebtedness”); provided that (i) such Refinance Indebtedness does not
increase the principal amount or interest rate of the Original Indebtedness
(except in an amount equal to any prepayment premiums, fees, expenses, or
similar amounts payable in respect thereof), (ii) any Liens securing such
Refinance Indebtedness are not extended to any additional property of any Loan
Party or any Subsidiary, (iii) no Loan Party or any Subsidiary that is not
originally obligated with respect to repayment of such Original Indebtedness is
required to become obligated with respect to such Refinance Indebtedness,
(iv) such Refinance Indebtedness does not result in a shortening of the average
weighted maturity of such Original Indebtedness, (v) the terms of such Refinance
Indebtedness (other than as to interest rate and fees) are not materially less
favorable to the obligor thereunder than the original terms of such Original
Indebtedness, and (vi) if such Original Indebtedness was subordinated in right
of payment to the Secured Obligations, then the terms and conditions of such
Refinance Indebtedness must include subordination terms and conditions that are
at least as favorable to the Administrative Agent and the Lenders as those that
were applicable to such Original Indebtedness;

 

(g)          Indebtedness owed to (including obligations in respect of letters
of credit, bank guarantees, and similar instruments for the benefit of) any
Person providing workers’ compensation, health, disability, or other employee
benefits or property, casualty, or liability insurance, pursuant to
reimbursement or indemnification obligations to such Person, in each case
incurred in the ordinary course of business;

 

(h)          Indebtedness of any Loan Party in respect of performance bonds,
completion bonds, bid bonds, appeal bonds, surety bonds, and similar
obligations, in each case provided in the ordinary course of business;

 

 72 

 



 

(i)          Indebtedness of any Person that becomes a Subsidiary after the date
hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) the aggregate principal amount
of Indebtedness permitted by this clause (i), together with any Refinance
Indebtedness in respect thereof permitted by clause (f) preceding, does not
exceed $5,000,000 at any time outstanding and for the avoidance of doubt, any
Liens securing such Indebtedness shall at all times subject to the limitations
of Section 6.02(k);

 

(j)          [Reserved];

 

(k)          Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft, or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business, provided that (i) such Indebtedness (other than
credit or purchase cards) is extinguished within ten Business Days of its
incurrence and (ii) such Indebtedness in respect of credit or purchase cards is
extinguished within 60 days from its incurrence;

 

(l)          Indebtedness arising from agreements of a Loan Party or any
Subsidiary providing for indemnification, adjustment of purchase or acquisition
price, or similar obligations, in each case, incurred or assumed in connection
with the disposition of any business, assets, or a Subsidiary otherwise
permitted under this Agreement, other than guaranty obligations with respect to
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets, or a Subsidiary for the purpose of financing such acquisition;

 

(m)          unsecured Indebtedness consisting of the financing of insurance
premiums in the ordinary course of business and not constituting an obligation
for money borrowed; and

 

(n)          subject to terms and conditions acceptable to Administrative Agent,
other unsecured Indebtedness in an aggregate principal amount not exceeding
$25,000,000; and

 

(o)          Indebtedness of Borrowers and Guarantors evidenced by or arising
under the Revolver Documents (as in effect on the date hereof or as permitted to
be amended, modified, supplemented, extended, renewed, refinanced, restated or
replaced pursuant to the Intercreditor Agreement).

 

Section 6.02         Liens. No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume, or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including Credit Card Accounts) or rights in respect of any
thereof, except:

 

(a)          Liens created pursuant to any Loan Document;

 

(b)          Permitted Encumbrances;

 

(c)          any Lien on any property or asset of any Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that
(i) such Lien does not apply to any other property or asset of such Borrower or
Subsidiary or any other Borrower or Subsidiary and (ii) such Lien secures only
those obligations that it secures on the date hereof, and extensions, renewals,
and replacements thereof that do not increase the outstanding principal amount
thereof;

 

 73 

 

 

(d)          Liens on fixed or capital assets acquired, constructed, or improved
by any Borrower or any Subsidiary; provided that (i) such Liens secure
Indebtedness permitted by Section 6.01(e), (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 180 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed 100% of the cost of acquiring, constructing, or
improving such fixed or capital assets, and (iv) such Liens do not apply to any
other property or assets of such Borrower or Subsidiary or any other Borrower or
Subsidiary;

 

(e)          any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by any Borrower or any Subsidiary or
existing on any property or asset (other than Accounts and Inventory) of any
Person that becomes a Loan Party after the date hereof prior to the time such
Person becomes a Loan Party; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Loan Party, as the case may be, (ii) such Lien does not apply to any other
property or assets of the Loan Party, and (iii) such Lien secures only those
obligations that it secures on the date of such acquisition or the date such
Person becomes a Loan Party, as the case may be, and extensions, renewals, and
replacements thereof that do not increase the outstanding principal amount
thereof;

 

(f)          Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the UCC in effect in the relevant jurisdiction
covering only the items being collected upon;

 

(g)          Liens arising out of Sale and Leaseback Transactions permitted by
Section 6.06;

 

(h)          any Lien on any property or asset of a Loan Party or Subsidiary
securing Indebtedness or Refinance Indebtedness, provided, that such Lien
(i) does not apply to (A) any Accounts or Inventory of the Loan Party or
subsidiary or (B) any other property or assets of the Loan Party or Subsidiary
not securing such Indebtedness at the date of the acquisition of such property
or asset (other than after acquired property subjected to a Lien securing
Indebtedness and other obligations incurred prior to such date and which
Indebtedness and other obligations are permitted hereunder that require a pledge
of after acquired property, it being understood that such requirement will not
be permitted to apply to any property to which such requirement would not have
applied but for such acquisition), (ii) such Lien is not created in
contemplation of or in connection with such acquisition, and (iii) in the case
of a Lien securing Refinance Indebtedness, if the Indebtedness being refinanced
is, prior to such refinancing, secured by any Collateral (whether equally and
ratably with, or junior to, the Secured Parties or otherwise), such Refinance
Indebtedness may be secured by such Collateral (including in respect of
Indebtedness of any Loan Party or Subsidiary) that is otherwise permitted under
this Agreement only, any Collateral owned by such Loan Party or Subsidiary
pursuant to after-acquired property clauses contained in the agreement governing
such Indebtedness being refinanced as in effect at the time of the incurrence of
such Indebtedness, to the extent any such Collateral secured such Indebtedness)
on terms no less favorable to the Secured Parties than those contained in the
documentation governing the Indebtedness being Refinanced;

 

 74 

 



 

(i)          Liens granted by a Subsidiary that is not a Loan Party in favor of
any Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;

 

(j)          Liens existing on any property or asset (other than Accounts and
Inventory) arising under a transaction that constituted an operating lease under
GAAP but that was subsequently reclassified as a capital lease because of a
change in GAAP requiring such reclassification; and

 

(k)          Liens on any property of a Loan Party or any of its Subsidiaries
securing any of their Indebtedness or their other liabilities; provided that
(i) such Liens do not attach to Accounts or Inventory, (ii) all property subject
to any such Liens does not have an aggregate value of more than $1,000,000 at
any time, (iii) the aggregate outstanding principal amount of all such
Indebtedness and other liabilities secured by any such Liens does not exceed
$1,000,000 at any time, and (iv) such Liens are subordinated to the Liens
securing the Secured Obligations on customary terms pursuant to an intercreditor
agreement satisfactory to the Administrative Agent in its Permitted Discretion.

 

Notwithstanding the foregoing, none of the Liens (other than in favor of
Revolver Agent) permitted pursuant to this Section 6.02 may at any time attach
to any Loan Party’s (1) Credit Card Accounts, other than those permitted under
clause (a) of the definition of Permitted Encumbrances and clause (a) preceding
and (2) Inventory, other than those permitted under clause (a) and clause (b) of
the definition of Permitted Encumbrances and clause (a) preceding.

 

Section 6.03         Fundamental Changes.

 

(a)          No Loan Party will, nor will it permit any Subsidiary to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Event of Default has
occurred and is continuing (i) any Subsidiary of any Borrower may merge into a
Borrower in a transaction in which such Borrower is the surviving entity,
(ii) any Loan Party (other than a Borrower) may merge into any other Loan Party
in a transaction in which the surviving entity is a Loan Party, and (iii) any
Subsidiary that is not a Loan Party may liquidate or dissolve if the Loan Party
that owns (directly or indirectly) such Subsidiary determines in good faith that
such liquidation or dissolution is in the best interests of such Loan Party and
is not materially disadvantageous to the Lenders; provided that, any such merger
involving a Person that is not a Wholly-Owned Subsidiary immediately prior to
such merger will not be permitted unless also permitted by Section 6.04.

 

(b)          No Loan Party will, nor will it permit any Subsidiary to, engage in
any business other than businesses of the type conducted by the Loan Parties on
the date hereof and businesses reasonably related thereto.

 

 75 

 



 

(c)          No Loan Party will, nor will it permit any Subsidiary to,
consummate a Division as the Dividing Person, without the prior written consent
of the Administrative Agent. Without limiting the foregoing, if any Loan Party
that is a limited liability company consummates a Division (with or without the
prior consent of Administrative Agent as required above), each Division
Successor shall be required to comply with the obligations set forth in Section
5.14 and the other further assurances obligations set forth in the Loan
Documents and become a Loan Party under this Agreement and the other Loan
Documents.

 

(d)          No Loan Party will, nor will it permit any Subsidiary to, change
its Fiscal Year from the basis in effect on the Effective Date unless such
change is necessary to conform the fiscal year of a Subsidiary to the Fiscal
Year of FHC.

 

(e)          No Loan Party will change the accounting basis upon which its
financial statements are prepared.

 

Section 6.04         Investments, Loans, Advances, Guarantees, and Acquisitions.
No Loan Party will, nor will it permit any Subsidiary to, form any subsidiary
after the Effective Date, or purchase, hold, or acquire (including pursuant to
any merger with any Person that was not a Loan Party and a Wholly-Owned
Subsidiary prior to such merger) any evidences of Indebtedness or Equity
Interests or other securities (including any option, warrant, or other right to
acquire any of the foregoing) of, make or permit to exist any loans or advances
to, Guarantee any obligations of, or make or permit to exist any investment or
any other interest in, any other Person, or purchase or otherwise acquire (in
one transaction or a series of transactions) any assets of any other Person
constituting a business unit (whether through purchase of assets, merger, or
otherwise), except:

 

(a)          Permitted Investments, subject, in the Administrative Agent’s
Permitted Discretion, to control agreements in favor of the Revolver Agent and
the Administrative Agent for the benefit of the Secured Parties or otherwise
subject to a perfected security interest in favor of the Administrative Agent
for the benefit of the Secured Parties and the Revolver Agent;

 

(b)          investments in existence on the date hereof and described in
Schedule 6.04;

 

(c)          investments by FHC in the Borrowers and by the Borrowers and the
Subsidiaries in Equity Interests in their respective Subsidiaries, provided that
(i) any such Equity Interests held by a Loan Party must be pledged pursuant to
the Security Agreement (subject to the limitations applicable to Equity
Interests of a Foreign Subsidiary referred to in Section 5.14) and (ii) the
aggregate amount of investments by Loan Parties in Subsidiaries that are not
Loan Parties (together with outstanding intercompany loans permitted under
clause (ii) to the proviso to Section 6.04(d) and outstanding Guarantees
permitted under the proviso to Section 6.04(e)) do not exceed (x) $500,000
during a Dominion Period or (y) $2,000,000 at all other times, at any time
outstanding (in each case determined without regard to any write-downs or
write-offs);

 

 76 

 



 

(d)          loans or advances made by any Loan Party to any Subsidiary and made
by any Subsidiary to a Loan Party or any other Subsidiary, provided that (i) any
such loans and advances made by a Loan Party to a Subsidiary that is not a Loan
Party must be evidenced by a promissory note pledged pursuant to the Security
Agreement and (ii) the amount of such loans and advances made by Loan Parties to
Subsidiaries that are not Loan Parties (together with outstanding investments
permitted under clause (ii) to the proviso to Section 6.04(c) and outstanding
Guarantees permitted under the proviso to Section 6.04(e)) do not exceed (x)
$500,000 during a Dominion Period or (y) $2,000,000 at all other times, at any
time outstanding (in each case determined without regard to any write-downs or
write-offs);

 

(e)          Guarantees constituting Indebtedness permitted by Section 6.01,
provided that, the aggregate principal amount of Indebtedness of Subsidiaries
that are not Loan Parties that is Guaranteed by any Loan Party (together with
outstanding investments permitted under clause (ii) to the proviso to
Section 6.04(c) and outstanding intercompany loans permitted under clause (ii)
to the proviso to Section 6.04(d)) do not exceed (x) $500,000 during a Dominion
Period or (y) $2,000,000 at all other times, at any time outstanding (in each
case determined without regard to any write-downs or write-offs);

 

(f)          loans or advances made by a Loan Party to its employees on an
arms-length basis in the ordinary course of business consistent with past
practices for travel and entertainment expenses, relocation costs, and similar
purposes up to a maximum of $500,000 in the aggregate at any one time
outstanding;

 

(g)          [Reserved];

 

(h)          investments of any Person existing at the time such Person becomes
a Subsidiary of a Borrower or consolidates or merges with a Borrower or any of
the Subsidiaries (including in connection with a Permitted Acquisition) so long
as such investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger;

 

(i)          investments received in connection with the disposition of assets
permitted by Section 6.05;

 

(j)          investments constituting deposits described in clause (c) and
clause (d) of the definition of the term “Permitted Encumbrances”; and

 

(k)          Permitted Acquisitions.

 

Section 6.05         Asset Sales. No Loan Party will, nor will it permit any
Subsidiary to, sell, transfer, lease, or otherwise dispose of any asset (in one
transaction or in a series of transactions and whether effected pursuant to a
Division or otherwise), including any Equity Interest owned by it, nor will any
Borrower permit any Subsidiary to issue any additional Equity Interest in such
Subsidiary (other than to another Borrower or another Subsidiary in compliance
with Section 6.04), except:

 

 77 

 

 

(a)          sales, transfers, and dispositions of (i) Inventory in the ordinary
course of business (for the avoidance of doubt, with respect to the conduct of
store closing, liquidation or similar sales at any of Borrowers’ retail store
locations or other liquidation of Inventory, only the liquidation of less than
(x) 40 store locations for Fiscal Year 2019 and (y) 25 store locations for each
of Fiscal Year 2020 and 2021, and only for so long as the Inventory is sold
and/or discounted in a manner that is consistent with normal course sales and
discounting practices of the Borrowers through the existing store base, and
consistent with past practices, in any period of 12 months shall be deemed
“ordinary course of business”) and (ii) used, obsolete, worn out, or surplus
equipment or property in the ordinary course of business;

 

(b)          sales, transfers, and dispositions of assets to any Borrower or any
Subsidiary, provided that any such sales, transfers, or dispositions involving a
Subsidiary that is not a Loan Party must be made in compliance with
Section 6.09;

 

(c)          sales, transfers, and dispositions of Accounts that are not Credit
Card Accounts in connection with the compromise, settlement, or collection
thereof;

 

(d)          sales, transfers, and dispositions of Permitted Investments and
other investments permitted by Section 6.04;

 

(e)          Sale and Leaseback Transactions permitted by Section 6.06;

 

(f)          dispositions resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Borrower or any Subsidiary;

 

(g)          sales, transfers, and other dispositions of assets (other than
Equity Interests in a Subsidiary unless all Equity Interests in such Subsidiary
are sold, and other than Inventory and Credit Card Accounts) that are not
permitted by any other clause of this Section, provided that the aggregate fair
market value of all assets sold, transferred, or otherwise disposed of in
reliance upon this clause (g) do not exceed (x) $500,000 during a Dominion
Period or (y) $2,500,000 at all other times, during any Fiscal Year of FHC;

 

(h)          licenses of Intellectual Property in the ordinary course of
business;

 

(i)          a true lease or sublease of real property that is no longer
necessary or desirable to the business of any Loan Party or any Subsidiary and
that does not interfere with the ordinary course of business of the Loan Parties
and their Subsidiaries;

 

(j)          (i) any sale or issuance by a Borrower of its own Equity Interests
to its parent, (ii) any sale or issuance by any Subsidiary of a Borrower of its
own Equity Interests to any Loan Party, provided that the proportion of such
Equity Interests and each class of such Equity Interests (both on an outstanding
and fully diluted basis) held by such Loan Party does not change as a result of
such sale or issuance, and (iii) to the extent necessary to satisfy any
Requirement of Law in the jurisdiction of incorporation of any Subsidiary, any
sale or issuance by such Subsidiary of its own Equity Interests constituting
directors’ qualifying shares or nominal holdings;

 

 78 

 



 

(k)          the sale of defaulted receivables in the ordinary course of
business and not as part of an accounts receivable financing transaction; and

 

(l)          dispositions of assets that constitute Restricted Payments that are
permitted pursuant to Section 6.08;

 

provided that, all sales, transfers, leases, and other dispositions permitted by
clauses (g) and (k) must be made for fair value and for at least 75.0% cash
consideration.

 

Section 6.06         Sale and Leaseback Transactions. No Loan Party will, nor
will it permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it sells or transfers any property, real or personal, used
or useful in its business, whether now owned or hereafter acquired, and
thereafter rents or leases such property or other property that it intends to
use for substantially the same purpose or purposes as the property sold or
transferred (a “Sale and Leaseback Transaction”), except for any such sale of
any fixed or capital assets by any Borrower or any Subsidiary that is made for
cash consideration in an amount not less than the fair value of such fixed or
capital asset and is consummated within 180 days after such Borrower or such
Subsidiary acquires or completes the construction of such fixed or capital
asset.

 

Section 6.07         Swap Agreement. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement.

 

Section 6.08         Restricted Payments; Certain Payments of Indebtedness.

 

(a)          No Loan Party will, nor will it permit any Subsidiary to, declare
or make, or agree to declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
(i) each of the Loan Parties may declare and pay dividends with respect to its
common stock payable solely in additional shares of its common stock, and, with
respect to its preferred stock, payable solely in additional shares of such
preferred stock or in shares of its common stock, (ii) Subsidiaries of the
Borrower may declare and pay dividends ratably with respect to their Equity
Interests, (iii) so long as no Event of Default has occurred and is continuing
or would result immediately after giving effect to such Restricted Payment, FHC
may make Restricted Payments pursuant to and in accordance with stock option
plans or other benefit plans for management or employees of the Loan Parties in
an amount not to exceed $2,500,000 during the term of this Agreement, plus the
amount of cash settlements in respect of stock-based awards granted to any
Person who replaces the interim chief executive officer of the Loan Parties, and
(iv) subject to the satisfaction of the Payment Conditions, FHC may make other
Restricted Payments.

 

(b)          No Loan Party will, nor will it permit any Subsidiary to, make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities, or other property) of or in respect of principal
of or interest on any Indebtedness, or any payment or other distribution
(whether in cash, securities, or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation, or termination of any Indebtedness, except:

 

 79 

 

 

(i)          payment of Indebtedness created under the Loan Documents;

 

(ii)         (x) payment of regularly scheduled interest and principal payments
as and when due in respect of any Indebtedness permitted under Section 6.01,
other than payments in respect of the Subordinated Indebtedness prohibited by
the subordination provisions thereof and (y) payments and prepayments of the
Revolver Debt, subject in all respects to the terms of the Intercreditor
Agreement;

 

(iii)        refinancings of Indebtedness to the extent permitted by
Section 6.01;

 

(iv)        payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
to the extent such sale or transfer is permitted by the terms of Section 6.05;
and

 

(v)         subject to the satisfaction of the Payment Conditions, payment of
other Indebtedness not otherwise permitted under this Section 6.08(b).

 

Section 6.09         Transactions with Affiliates. No Loan Party will, nor will
it permit any Subsidiary to, sell, lease, or otherwise transfer any property or
assets to, or purchase, lease, or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except:

 

(a)          transactions that are at prices and on terms and conditions not
less favorable to such Loan Party or such Subsidiary than could be obtained on
an arm’s-length basis from unrelated third parties; provided that this
clause (a) will not limit the indemnification of directors of any Loan Party or
any Subsidiary in accordance with customary practice;

 

(b)          transactions between or among any Loan Parties not involving any
other Affiliate;

 

(c)          any investment permitted by Section 6.04(c) or Section 6.04(d) and
loans or advances to employees of any Loan Party or any of Subsidiary in
accordance with Section 6.04(f);

 

(d)          any Indebtedness permitted under Section 6.01(b) through
Section 6.01(d) and Section 6.01(l);

 

(e)          any Restricted Payment permitted by Section 6.08;

 

(f)          loans or advances to employees permitted under Section 6.04;

 

(g)          the payment of reasonable fees and indemnities to any direct or
indirect parent of a Loan Party and directors, officers, and employees of any
Loan Party or Subsidiary and compensation and employee benefit arrangements paid
to, and indemnities provided for the benefit of, directors, officers, or
employees of the Loan Parties and their Subsidiaries in the ordinary course of
business;

 

 80 

 



 

(h)          any issuances of securities or other payments, awards, or grants in
cash, securities, or otherwise pursuant to, or the funding of, employment
agreements, stock options, and stock ownership plans approved by a Loan Party’s
board of directors;

 

(i)          (A) employment agreements entered into by a Loan Party or any
Subsidiary in the ordinary course of business, (b) a subscription agreement or
similar agreement pertaining to the repurchase of Equity Interests pursuant to
put/call rights or similar rights with employees, officers, or directors
permitted under Section 6.08, and (c) any reasonable employee compensation,
benefit plan, or arrangement, any reasonable health, disability, or similar
insurance plan that covers employees, and any reasonable employment contract and
transactions pursuant thereto; and

 

(j)          any purchase by FHC or another Loan Party that is the parent of, or
contributions to, the equity capital of a Borrower; provided that any Equity
Interests of a Borrower purchased by such Loan Party are pledged to the
Administrative Agent pursuant to the Security Agreement.

 

Section 6.10         Restrictive Agreements. No Loan Party will, nor will it
permit any Subsidiary to, directly or indirectly, enter into, incur, or permit
to exist any agreement or other arrangement that prohibits, restricts, or
imposes any condition upon:

 

(a)          the ability of such Loan Party or any Subsidiary to create, incur,
or permit to exist any Lien upon any of its property or assets; or

 

(b)          the ability of any Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to any Borrower or any other Subsidiary or to Guarantee
Indebtedness of any Borrower or any other Subsidiary;

 

provided that (i) the foregoing will not apply to (A) restrictions and
conditions imposed by any Requirement of Law, by any Loan Document or by the
Revolver Documents (as in effect as of the date hereof or as amended in
accordance with the Intercreditor Agreement), (B) restrictions and conditions
existing on the date hereof identified on Schedule 6.10 (but will apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition), (C) customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided that, such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (D) any
agreement in effect at the time any Subsidiary becomes a Subsidiary, so long as
such agreement was not entered into in contemplation of such Person becoming a
Subsidiary, (E) Permitted Payment Restrictions contained in any documents
evidencing or governing Indebtedness permitted hereunder of any Subsidiary of a
Loan Party that is not a Loan Party (provided that such restrictions are not
applicable to any Loan Party or the properties of any Loan Party), and
(F) customary restrictions or encumbrances under Indebtedness incurred pursuant
to Section 6.01(i) to the extent not more restrictive than the comparable
restrictions or encumbrances contained under this Agreement (ii) clause (a)
preceding will not apply to (A) restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets (excluding
Accounts and Inventory) securing such Indebtedness, (B) customary provisions in
leases with respect to the leased property or restricting the assignment of such
lease, (C) customary provisions in licenses of intellectual property with
respect to such intellectual property, (D) customary provisions in any other
agreement entered into in the ordinary course of business that restricts the
assignment of such agreement, (E) customary restrictions and conditions
contained in any agreement relating to the sale of any asset permitted under
Section 6.05 pending the consummation of such sale, (F) customary restrictions
and conditions contained in the document relating to any Lien, so long as
(y) such Lien is permitted under Section 6.02 and such restrictions or
conditions relate only to the specific asset subject to such Lien and (z) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.10.

 

 81 

 



 

Section 6.11         Amendment of Material Documents. No Loan Party will, nor
will it permit any Subsidiary to, amend, modify, or waive any of its rights
under (a) any agreement relating to any Subordinated Indebtedness (b) its
charter, articles, or certificate of incorporation or organization, by-laws,
operating, management or partnership agreement, or other organizational or
governing documents, in each case to the extent any such amendment,
modification, or waiver would materially and adversely affect the interests of
any Secured Party under the Loan Documents or in the Collateral, or (c) the
Revolver Documents except as not prohibited by the Intercreditor Agreement.

 

Section 6.12         Combined Borrowing Base. The Loan Parties will not permit
(i) Revolver Exposure plus Aggregate Term Loan Exposure at any time to exceed
(ii) the Combined Borrowing Base at such time, provided that, if the forgoing
shall occur, the Borrowers will promptly prepay the Revolver Exposure in an
aggregate amount equal to such excess.

 

Section 6.13         Capital Expenditures. The Loan Parties shall not contract
for, purchase or make any expenditure or commitments for Capital Expenditures in
excess of: (i) $6,000,000 for Fiscal Year 2019; (ii) the lesser of (x)
$7,000,000 and (y) the Retained Cash Flow for Fiscal Year 2020 and (iii) the
lesser of (x) $18,000,000; and (y) the Retained Cash Flow for Fiscal Year 2021;
provided that, notwithstanding the foregoing, the Loan Parties are permitted to
incur not greater than $4,000,000 of Capital Expenditures with respect to each
of Fiscal Year 2020 and Fiscal Year 2021; provided further, that the Loan
Parties may contract for, purchase or make expenditures or commitments for
additional Capital Expenditures to the extent the Payment Conditions are
satisfied at the applicable time.

 

ARTICLE 7

 

Events of Default

 

If any of the following events (“Events of Default”) occur:

 

(a)          the Borrowers fail to pay any principal of the Term Loans when and
as the same becomes due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;

 

(b)          the Borrowers fail to (i) pay any interest on the Term Loans when
and as the same becomes due and payable or (ii) pay any fee or any other amount
(other than an amount referred to in clause (a) of this Article or clause (ii)
immediately preceding) payable under this Agreement or any other Loan Document
when and as the same becomes due and payable and such failure continues
unremedied for a period of three Business Days;

 

 82 

 



 

(c)          any representation or warranty made or deemed made by or on behalf
of any Loan Party in this Agreement or any other Loan Document or any amendment
or modification hereof or thereof or waiver hereunder or thereunder, or in any
report, certificate, financial statement, or other document furnished pursuant
to or in connection with this Agreement or any other Loan Document or any
amendment or modification hereof or thereof or waiver hereunder or thereunder,
proves to have been materially incorrect when made or deemed made;

 

(d)          any Loan Party fails to observe or perform any covenant, condition,
or agreement contained in Section 5.01(g), Section 5.02(a), Section 5.03 (with
respect to a Loan Party’s existence), Section 5.08, Section 5.15 or in
Article 6;

 

(e)          (i) any Loan Party fails to observe or perform any covenant,
condition, or agreement contained in this Agreement (other than those that
constitute a default under another Section of this Article), and such failure
continues unremedied for a period of (A) ten days after the earlier of any Loan
Party’s knowledge of such breach or notice thereof from the Administrative Agent
(which notice will be given at the request of any Lender) if such breach relates
to terms or provisions of Section 5.01 (other than Section 5.01(g)),
Section 5.02 (other than Section 5.02(a)), Section 5.03 through Section 5.07,
Section 5.10, Section 5.11, or Section 5.13 or (B) 30 days after the earlier of
any Loan Party’s knowledge of such breach or notice thereof from the
Administrative Agent (which notice will be given at the request of any Lender)
if such breach relates to terms or provisions of any other Section of this
Agreement or (ii) the occurrence of any event of default, as defined in any Loan
Document (other than this Agreement) or the breach of any of the terms or
provisions of any Loan Document (other than this Agreement), which event of
default or breach continues beyond any period of grace therein provided;

 

(f)          any Loan Party or Subsidiary fails to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same becomes due and payable and after giving
effect to any applicable grace period with respect thereto;

 

(g)          any (i) “Event of Default” (as defined in the Revolver Loan
Agreement) occurs under the Revolver Loan Agreement, or (ii) event or condition
occurs that results in any Material Indebtedness (other than the Revolver Debt)
becoming due prior to its scheduled maturity or that enables or permits (with
all applicable grace periods, if any, having expired) the holder or holders of
any Material Indebtedness (other than the Revolver Debt) or any trustee or agent
on its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption, or defeasance thereof, prior to
its scheduled maturity; provided that, this clause (g) will not apply to secured
Indebtedness (other than the Revolver Debt) that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
to the extent such sale or transfer is permitted by Section 6.05; provided that,
notwithstanding the foregoing, to the extent that an Event of Default under this
clause (g) is solely the result of a cross-default to the Revolver Loan
Agreement, then any cure or waiver of the event of default under the Revolver
Loan Agreement shall eliminate such cross-default hereunder.

 

 83 

 



 

(h)          an involuntary proceeding is commenced or an involuntary petition
is filed seeking (i) liquidation, reorganization, or other relief in respect of
a Loan Party or Subsidiary or its debts, or of a substantial part of its assets,
under any Federal, state, or foreign bankruptcy, insolvency, receivership, or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator, or similar official for any Loan
Party or Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition continues undismissed for 60 days or an order
or decree approving or ordering any of the foregoing is entered;

 

(i)          any Loan Party or Subsidiary (i) voluntarily commences any
proceeding or files any petition seeking liquidation, reorganization, or other
relief under any Federal, state, or foreign bankruptcy, insolvency,
receivership, or similar law now or hereafter in effect, (ii) consent, to the
institution of, or fail, to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) applies
for or consents to the appointment of a receiver, trustee, custodian,
sequestrator, conservator, or similar official for such Loan Party or Subsidiary
or for a substantial part of its assets, (iv) files an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) makes a general assignment for the benefit of creditors, or (vi) takes any
action for the purpose of effecting any of the foregoing;

 

(j)          any Loan Party or Subsidiary becomes unable, admits in writing its
inability, or publicly declares its intention not to, or fails generally to pay
its debts as they become due;

 

(k)          (i) one or more judgments for the payment of money in an aggregate
amount in excess of (x) $500,000 during a Dominion Period or (y) $1,500,000 at
all other times, are rendered against any Loan Party, any Subsidiary or any
combination thereof and the same remain undischarged for a period of 30
consecutive days during which execution is not effectively stayed, or any action
is legally taken by a judgment creditor to attach or levy upon any assets of any
Loan Party or Subsidiary to enforce any such judgment or (ii) any Loan Party or
Subsidiary fails within 30 days to discharge one or more non-monetary judgments
or orders that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect, which judgments or orders, in any such case,
are not stayed on appeal or otherwise being appropriately contested in good
faith by proper proceedings diligently pursued;

 

(l)          an ERISA Event occurs that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties and their Subsidiaries in an aggregate amount
exceeding (i) $500,000 in any year or (ii) $500,000 for all periods;

 

(m)          a Change in Control occurs or a “Change of Control” or similar
event under the Revolver Loan Agreement occurs;

 

 84 

 



 

(n)          [Reserved];

 

(o)          the Loan Guaranty or any Obligation Guaranty fails to remain in
full force or effect or any action is taken to discontinue or to assert the
invalidity or unenforceability of the Loan Guaranty or any Obligation Guaranty,
or any Guarantor fails to comply with any of the terms or provisions of the Loan
Guaranty or any Obligation Guaranty to which it is a party, or any Guarantor
denies that it has any further liability under the Loan Guaranty or any
Obligation Guaranty to which it is a party, or gives notice to such effect,
including, but not limited to notice of termination delivered pursuant to
Section 10.08 or any notice of termination delivered pursuant to the terms of
any Obligation Guaranty;

 

(p)          except as specifically permitted by the terms of this Agreement or
any Collateral Document, (i) any Collateral Document for any reason fails to
create a valid security interest in Accounts, Inventory, or any other material
portion of the other Collateral purported to be covered thereby or (ii) any Lien
securing any Secured Obligation ceases to be a perfected Lien;

 

(q)          any Collateral Document fails to remain in full force or effect or
any action is taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document;

 

(r)          any material provision of any Loan Document or the Intercreditor
Agreement for any reason ceases to be valid, binding, and enforceable in
accordance with its terms (or any Loan Party or other party to the foregoing
challenges the enforceability of any Loan Document or the Intercreditor
Agreement or asserts in writing, or engages in any action or inaction that
evidences its assertion, that any provision of any of the Loan Documents or the
Intercreditor Agreement has ceased to be or otherwise is not valid, binding, and
enforceable in accordance with its terms); or

 

(s)          any Loan Party is criminally indicted or convicted under any law
that may reasonably be expected to lead to a forfeiture of (i) any property
constituting Inventory or Credit Card Accounts of such Loan Party or (ii) any
other property of such Loan Party having a fair market value in excess of
$500,000;

 

then, and in every such event (other than an event with respect to the Borrowers
described in clause (h) or clause (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders will, by notice to the Borrower
Representative, declare the Term Loans then outstanding to be due and payable in
whole, whereupon the principal of the Term Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, will become due and payable
immediately, in each case without presentment, demand, protest, or other notice
of any kind, all of which are hereby waived by the Borrowers; and in the case of
any event with respect to the Borrowers described in clause (h) or clause (i) of
this Article, the principal of the Term Loans then outstanding, together with
accrued interest thereon and all fees (including any Prepayment Premium) and
other obligations of the Borrowers accrued hereunder, will automatically become
due and payable, in each case without presentment, demand, protest, or other
notice of any kind, all of which are hereby waived by the Borrowers. During the
existence of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders will, increase the rate of interest applicable
to the Term Loans and other Obligations as set forth in this Agreement and
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.

 

 85 

 

 

ARTICLE 8

 

The Administrative Agent

 

Section 8.01         Appointment. Each of the Lenders, on behalf of itself and
any of its Affiliates that are Secured Parties, hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. In addition, to the extent required under
the laws of any jurisdiction other than the U.S., each of the Lenders hereby
grants to the Administrative Agent any required powers of attorney to execute
any Collateral Document governed by the laws of such jurisdiction on such
Lender’s behalf. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and the Loan Parties will not have
rights as a third party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” as used herein or in any other Loan
Documents (or any similar term) with reference to the Administrative Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties. Following
Payment in Full of the Revolver Debt, the Administrative Agent alone is
authorized to determine whether any Credit Card Accounts or Inventory constitute
Eligible Credit Card Accounts or Eligible Inventory, whether to impose or
release any Reserve, which determinations and judgments if exercised in the
Administrative Agent’s Permitted Discretion will exonerate the Administrative
Agent from liability to any Lender or other Person for any error in judgment.

 

Section 8.02         Rights as a Lender. The entity serving as the
Administrative Agent hereunder will have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such entity and its Affiliates may, if
applicable, accept deposits from, lend money to, and generally engage in any
kind of business with any Loan Party or any Subsidiary or any Affiliate thereof
as if it were not the Administrative Agent hereunder.

 

 86 

 



 

Section 8.03         Duties and Obligations. The Administrative Agent will not
have any duties or obligations except those expressly set forth in the Loan
Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent will not be subject to any fiduciary or other implied
duties, regardless of whether a Default exists, (b) the Administrative Agent
will not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as is necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent will not have any duty to disclose, and will not be liable
for the failure to disclose, any information relating to any Loan Party or any
Subsidiary that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent will not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as is necessary under the circumstances as provided
in Section 9.02) or in the absence of its own gross negligence or willful
misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction. The Administrative Agent will be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower Representative or a Lender, and the
Administrative Agent will not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty, or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report,
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements, or
other terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness, or genuineness of any Loan Document or any other
agreement, instrument, or document, (v) the creation, perfection, or priority of
Liens on the Collateral or the existence of the Collateral, or (vi) the
satisfaction of any condition set forth in Article 4 or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

Section 8.04         Reliance. The Administrative Agent will be entitled to rely
upon, and will not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document, or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and will not incur
any liability for relying thereon. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants,
and other experts selected by it, and will not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants,
or experts.

 

Section 8.05         Actions through Sub-Agents. The Administrative Agent may
perform any and all of its duties and exercise its rights and powers by or
through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of the preceding Sections will apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and will apply to their respective activities in connection with
the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.

 

 87 

 

 

Section 8.06         Resignation. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this Section, the Administrative
Agent may resign at any time by notifying the Lenders and the Borrower
Representative. Upon any such resignation, the Required Lenders will have the
right, in consultation with the Borrowers, to appoint a successor. If no
successor has been so appointed by the Required Lenders and has accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders appoint a successor Administrative Agent that will be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by its
successor, such successor will succeed to and become vested with all the rights,
powers, privileges, and duties of the retiring Administrative Agent, and the
retiring Administrative Agent will be discharged from its duties and obligations
hereunder and under the other Loan Documents. The fees payable by the Borrowers
to a successor Administrative Agent will be the same as those payable to its
predecessor, unless otherwise agreed by the Borrowers and such successor.
Notwithstanding the foregoing, in the event no successor Administrative Agent
has been so appointed and has accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its intent to resign, the retiring
Administrative Agent may give notice of the effectiveness of its resignation to
the Lenders and the Borrowers, whereupon, on the date of effectiveness of such
resignation stated in such notice, (a) the retiring Administrative Agent will be
discharged from its duties and obligations hereunder and under the other Loan
Documents, provided that, solely for purposes of maintaining any security
interest granted to the Administrative Agent under any Collateral Document for
the benefit of the Secured Parties, the retiring Administrative Agent will
continue to be vested with such security interest as collateral agent for the
benefit of the Secured Parties and, in the case of any Collateral in the
possession of the Administrative Agent, will continue to hold such Collateral,
in each case until such time as a successor Administrative Agent is appointed
and accepts such appointment in accordance with this Section (it being
understood and agreed that the retiring Administrative Agent will have no duty
or obligation to take any further action under any Collateral Document,
including any action required to maintain the perfection of any such security
interest) and (b) the Required Lenders will succeed to and become vested with
all the rights, powers, privileges, and duties of the retiring Administrative
Agent, provided that (i) all payments required to be made hereunder or under any
other Loan Document to the Administrative Agent for the account of any Person
other than the Administrative Agent will be made directly to such Person and
(ii) all notices and other communications required or contemplated to be given
or made to the Administrative Agent will also directly be given or made to each
Lender. Following the effectiveness of the Administrative Agent’s resignation
from its capacity as such, the provisions of this Article, Section 2.17(d), and
Section 9.03, as well as any exculpatory, reimbursement, and indemnification
provisions set forth in any other Loan Document, will continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents, and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (a) above.

 

 88 

 

 

Section 8.07         Non-Reliance.

 

(a)          Each Lender acknowledges and agrees that the extensions of credit
made hereunder are commercial loans and not investments in a business enterprise
or securities. Each Lender further represents that it is engaged in making,
acquiring, or holding commercial loans in the ordinary course of its business
and has, independently and without reliance upon the Administrative Agent, any
arranger of this credit facility, or any amendment thereto, or any other Lender
and their respective Related Parties and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement as a Lender, and to make, acquire, or hold Loans hereunder.
Each Lender will, independently and without reliance upon the Administrative
Agent, any arranger of this credit facility, or any amendment thereto, or any
other Lender and their respective Related Parties and based on such documents
and information (that may contain material, non-public information within the
meaning of the U.S. securities laws concerning the Borrowers and their
Affiliates) as it from time to time deems appropriate, continue to make its own
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document, any related agreement, or any document furnished hereunder
or thereunder and in deciding whether or to the extent to which it will continue
as a Lender or assign or otherwise transfer its rights, interests, and
obligations hereunder.

 

(b)          Each Lender hereby agrees that: (i) it has requested a copy of each
Report prepared by or on behalf of the Administrative Agent; (ii) the
Administrative Agent (A) makes no representation or warranty, express or
implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to a Report and (B) will not be liable for any information contained in
any Report; (iii) the Reports are not comprehensive audits or examinations, and
that any Person performing any field examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel and that the Administrative Agent undertakes no obligation to update,
correct, or supplement the Reports; (iv) it will keep all Reports confidential
and strictly for its internal use, not share the Report with any Loan Party or
any other Person except as otherwise permitted pursuant to this Agreement; and
(v) without limiting the generality of any other indemnification provision
contained in this Agreement, (A) it will hold the Administrative Agent and any
such other Person preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any extension of credit that the indemnifying Lender
has made or may make to the Borrower, or the indemnifying Lender’s participation
in, or the indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will
pay and protect, and indemnify, defend, and hold the Administrative Agent and
any such other Person preparing a Report harmless from and against, the claims,
actions, proceedings, damages, costs, expenses, and other amounts (including
reasonable attorneys’ fees) incurred by the Administrative Agent or any such
other Person as the direct or indirect result of any third parties who might
obtain all or part of any Report through the indemnifying Lender.

 

Section 8.08         [Reserved].

 

Section 8.09         Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties.

 

(a)          The Lenders are not partners or co-venturers, and no Lender will be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent has the exclusive right on behalf of the Lenders to enforce
the payment of the principal of and interest on any Loan after the date such
principal or interest has become due and payable pursuant to the terms of this
Agreement.

 

 89 

 



 

(b)          In its capacity, the Administrative Agent is a “representative” of
the Secured Parties within the meaning of the term “secured party” as defined in
the New York Uniform Commercial Code. Each Lender authorizes the Administrative
Agent to enter into each of the Collateral Documents to which it is a party and
to take all action contemplated by such documents. Each Lender agrees that no
Secured Party (other than the Administrative Agent) will have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents. In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.

 

Section 8.10         [Reserved].

 

ARTICLE 9

 

Miscellaneous

 

Section 9.01         Notices.

 

(a)          

 

(i)          Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject in each case to clause (b)
following), all notices and other communications provided for herein must be in
writing and be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile or Electronic Systems, as
follows:

 

·if to any Loan Party, to the Borrower Representative at:

 

Francesca’s Collections, Inc.

8760 Clay Road, Suite 100

Houston, Texas 77080

Attention: Cindy Thomassee

E-Mail: cindy.thomassee@francescas.com

Facsimile No: 713-863-0098

 

·if to the Administrative Agent, at:

 

Tiger Finance, LLC

60 State Street, 11th Floor

Boston, MA 02109

Attention: Bob DeAngelis

E-Mail: bdeangelis@tigerfinance.com

Facsimile No: 617-523-3007

 

 90 

 



 

with a copy to:

 

Greenberg Traurig, LLP

One International Place

Boston, MA 02110

Attention: Jeffrey M. Wolf, Esq.

E-Mail: wolfje@gtlaw.com

Facsimile No: 617-610-6001

 

·if to any other Lender, to it at its address or facsimile number set forth in
its Administrative Questionnaire or as otherwise on file with the Administrative
Agent and provided to the Borrower Representative;

 

All such notices and other communications (A) sent by hand or overnight courier
service, or mailed by certified or registered mail, will be deemed to have been
given when received, (B) sent by facsimile will be deemed to have been given
when sent, provided that, if not given during normal business hours of the
recipient, such notice or communication will be deemed to have been given at the
opening of business on the next Business Day of the recipient, or (C) delivered
through Electronic Systems will be effective as provided in clause (b)
following.

 

(ii)         In connection with any notice from the Administrative Agent to the
Loan Parties with respect to the occurrence of an Event of Default, an exercise
of remedies by any Credit Party, or an assignment of the Obligations under
Section 9.04, the Administrative Agent will also endeavor to provide a copy of
such notice to:

 

Francesca’s Collections, Inc.

8760 Clay Road, Suite 100

Houston, Texas 77080

Attention: Cindy Thomassee

E-Mail: cindy.thomassee@francescas.com

Facsimile No: 713-863-0098

 

and

 

O’Melveny & Myers LLP

7 Times Square

New York, New York 10036

Attention: Sung Pak

Email: spak@omm.com

Facsimile No: (212) 326-2061

 

provided that failure or delay in delivering a copy of any such notice to any
such Person will not adversely affect the effectiveness of such notice or
constitute a breach by the Administrative Agent of any provision of this
Agreement.

 

 91 

 



 

(b)          Notices and other communications to the Lenders hereunder may be
delivered or furnished by Electronic Systems pursuant to procedures approved by
the Administrative Agent; provided that the foregoing will not apply to notices
pursuant to Article 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent and the Borrower
Representative (on behalf of the Loan Parties) may, in its discretion, agree to
accept notices and other communications to it hereunder by Electronic Systems
pursuant to procedures approved by it; provided that, approval of such
procedures may be limited to particular notices or communications. Unless the
recipient otherwise proscribes, all notices and other communications (i) sent to
an e-mail address will be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail, or other written
acknowledgement), provided that, if not given during the normal business hours
of the recipient, such notice or communication will be deemed to have been given
at the opening of business on the next Business Day for the recipient, and
(ii) posted to an Internet or intranet website will be deemed received upon the
deemed receipt by the intended recipient, at its e-mail address as described in
the foregoing clause (i), of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clause (i) and clause (ii) preceding, if such notice, e-mail, or other
communication is not sent during the normal business hours of the recipient,
such notice or communication will be deemed to have been sent at the opening of
business on the next Business Day of the recipient.

 

(c)          Any party hereto may change its address, facsimile number, or
e-mail address for notices and other communications hereunder by notice to the
other parties hereto.

 

(d)          Electronic Systems.

 

(i)          Each Loan Party agrees that the Administrative Agent may, but will
not be obligated to, make Communications (as defined below) available to the
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak,
ClearPar, or a substantially similar Electronic System.

 

(ii)         Any Electronic System used by the Administrative Agent is provided
“as is” and “as available.” The Agent Parties (as defined below) do not warrant
the adequacy of such Electronic Systems and expressly disclaim liability for
errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System. In no event will the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Loan Party, any Lender or any other Person or entity for
damages of any kind, including direct or indirect, special, incidental, or
consequential damages, losses, or expenses (whether in tort, contract, or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of communications through an Electronic System. “Communications”
means, collectively, any notice, demand, communication, information, document,
or other material provided by or on behalf of any Loan Party pursuant to any
Loan Document or the transactions contemplated therein that is distributed by
the Administrative Agent or any Lender by means of electronic communications
pursuant to this Section, including through an Electronic System.

 

 92 

 



 

Section 9.02         Waivers; Amendments.

 

(a)          No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document will
operate as a waiver thereof, nor will any single or partial exercise of any such
right or power, or any abandonment or discontinuance of steps to enforce such a
right or power, preclude any other or further exercise thereof or the exercise
of any other right or power. The rights and remedies of the Administrative Agent
and the Lenders hereunder and under any other Loan Document are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom will in any event be effective unless the same is permitted
by Section 9.02(b), and then such waiver or consent will be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Term Loan or any Protective Advance
will not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

 

(b)          Subject to Section 2.14(c), neither this Agreement nor any other
Loan Document nor any provision hereof or thereof may be waived, amended, or
modified except (x) in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Borrowers and the Required Lenders or
(y) in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Loan
Party or Loan Parties that are parties thereto, with the consent of the Required
Lenders; provided that, no such agreement will (i) increase the Term Loan
Commitment of any Lender without the written consent of such Lender, (ii) reduce
or forgive the principal amount of any Term Loan or reduce the rate of interest
thereon, or reduce or forgive any interest or fees payable hereunder, without
the written consent of each Lender directly affected thereby (provided that any
amendment or modification of the financial covenants in this Agreement (or any
defined term used therein) will not constitute a reduction in the rate of
interest or fees for purposes of this clause (ii)), (iii) postpone any scheduled
date of payment of the principal amount of any Term Loan, or any date for the
payment of any interest, fees, or other Obligations payable hereunder, or reduce
the amount of, waive, or excuse any such payment, or postpone the scheduled date
of expiration of any Term Loan Commitment, without the written consent of each
Lender directly affected thereby, (iv) change Section 2.18(b) or Section 2.18(d)
in a manner that would alter the manner in which payments are shared, without
the written consent of each Lender, (v) increase the advance rates set forth in
the definition of Term Loan Borrowing Base, change any component definition
thereof if as a result thereof the amounts available to be borrowed by the
Borrowers would be increased, or add new categories of eligible assets, without
the written consent of each Lender, (vi) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision of any
Loan Document specifying the number or percentage of Lenders required to waive,
amend, or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender directly affected
thereby, (vii) [reserved], (viii) release any Guarantor from its obligation
under its Loan Guaranty or Obligation Guaranty (except as otherwise permitted
herein or in the other Loan Documents), without the written consent of each
Lender, or (ix) except as provided in clause (c) of this Section or in any
Collateral Document, release all or substantially all of the Collateral, without
the written consent of each Lender; provided, further, that no such agreement
will amend, modify, or otherwise affect the rights or duties of the
Administrative Agent hereunder without the prior written consent of the
Administrative Agent. The Administrative Agent may also amend the Commitment
Schedule to reflect assignments entered into pursuant to Section 9.04.

 

 93 

 

 

(c)          The Lenders hereby irrevocably authorize the Administrative Agent,
at its option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon Payment in
Full of all Secured Obligations, and the cash collateralization of all
Unliquidated Obligations in a manner satisfactory to each affected Lender,
(ii) constituting property being sold or disposed of if the Loan Party disposing
of such property certifies to the Administrative Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), and to the extent that the property being sold or disposed of
constitutes 100% of the Equity Interests of a Subsidiary, the Administrative
Agent is authorized to release any Loan Guaranty or Obligation Guaranty provided
by such Subsidiary, (iii) constituting property leased to a Loan Party under a
lease that has expired or been terminated in a transaction permitted under this
Agreement, (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article 7, or (v) in accordance with the
Intercreditor Agreement. Except as provided in the preceding sentence, the
Administrative Agent will not release any Liens on Collateral without the prior
written authorization of the Required Lenders; provided that, the Administrative
Agent may in its discretion, release its Liens on Collateral valued in the
aggregate not in excess of $1,000,000 during any calendar year without the prior
written authorization of the Required Lenders (it being agreed that the
Administrative Agent may rely conclusively on one or more certificates of the
Borrowers as to the value of any Collateral to be so released, without further
inquiry). Any such release will not in any manner discharge, affect, or impair
the Obligations or any Liens (other than those expressly being released) upon
(or obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which will continue to
constitute part of the Collateral. Any execution and delivery by the
Administrative Agent of documents in connection with any such release will be
without recourse to or warranty by the Administrative Agent.

 

 94 

 



 

(d)          If, in connection with any proposed amendment, waiver, or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but has not
been obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrowers may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity that is reasonably satisfactory to the Borrowers, the
Administrative Agent agrees, as of such date, to purchase for cash the Loans and
other Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Assumption and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date and to comply with the requirements of clause (b) of Section 9.04, and
(ii) the Borrowers will pay to such Non-Consenting Lender in same day funds on
the day of such replacement (1) all interest, fees, and other amounts then
accrued but unpaid to such Non-Consenting Lender by the Borrowers hereunder to
and including the date of termination, including payments due to such
Non-Consenting Lender under Section 2.15 and Section 2.17, and (2) an amount, if
any, equal to the payment that would have been due to such Lender on the day of
such replacement under Section 2.16 had the Loans of such Non-Consenting Lender
been prepaid on such date rather than sold to the replacement Lender.

 

(e)          Notwithstanding anything to the contrary herein the Administrative
Agent may, with the consent of the Borrower Representative only, amend, modify,
or supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect, or inconsistency.

 

Section 9.03         Expenses; Indemnity; Damage Waiver.

 

(a)          The Loan Parties will, jointly and severally, pay all
(x) reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges,
and disbursements of one legal counsel (and one local counsel in each relevant
jurisdiction, or two in the case of any conflict preventing the use of only one
local counsel) for the Administrative Agent, in connection with the syndication
and distribution (including via the internet or through an Electronic System) of
the credit facilities provided for herein, the preparation and administration of
the Loan Documents and any amendments, modifications, or waivers of the
provisions of the Loan Documents (whether or not the transactions contemplated
hereby or thereby are consummated) and (y)  documented out-of-pocket expenses
incurred by the Administrative Agent or any Lender, including the fees, charges,
and disbursements of any counsel for the Administrative Agent or any Lender in
connection with the enforcement, collection, or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Term Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring, or
negotiations in respect of such Term Loans. Expenses being reimbursed by the
Loan Parties under this Section include, without limiting the generality of the
foregoing, fees, costs, and expenses incurred in connection with:

 

(i)          appraisals and insurance reviews, subject to the limitations set
forth in Section 5.12;

 

 95 

 



 

(ii)         field examinations and the preparation of Reports based on the fees
charged by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination, subject to the limitations set forth in Section 5.06;

 

(iii)        background checks regarding senior management and/or key investors,
as deemed necessary or appropriate in the sole discretion of the Administrative
Agent;

 

(iv)        Taxes, fees, and other charges for (A) lien and title searches and
title insurance and (B) filing financing statements and continuations, and
(C) other actions to perfect, protect, and continue the Administrative Agent’s
Liens;

 

(v)         sums paid or incurred to take any action required of any Loan Party
under the Loan Documents that such Loan Party fails to pay or take; and

 

(vi)        forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the accounts and lock boxes, and costs
and expenses of preserving and protecting the Collateral.

 

All of the foregoing fees, costs, and expenses may be charged to the Borrowers
as Term Loans or to another deposit account, all as described in
Section 2.18(c).

 

(b)          The Loan Parties will, jointly and severally, indemnify the
Administrative Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, incremental taxes, liabilities, and related expenses, including the
fees, charges, and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Term Loan or the use of
the proceeds therefrom, (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by a Loan Party or
a Subsidiary, or any Environmental Liability related in any way to a Loan Party
or a Subsidiary, (iv) the failure of a Loan Party to deliver to the
Administrative Agent the required receipts or other required documentary
evidence with respect to a payment made by a Loan Party for Taxes pursuant to
Section 2.17, or (v) any actual or prospective claim, litigation, investigation,
or proceeding relating to any of the foregoing, whether or not such claim,
litigation, investigation, or proceeding is brought by any Loan Party or their
respective equity holders, Affiliates, creditors, or any other third Person and
whether based on contract, tort, or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity will not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities, or related expenses are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee. WITHOUT
LIMITATION OF THE FOREGOING, IT IS THE INTENTION OF THE LOAN PARTIES AND THE
EACH OF THE LOAN PARTIES AGREES THAT THE FOREGOING INDEMNITIES WILL APPLY TO
EACH INDEMNITEE WITH RESPECT TO LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES,
AND RELATED EXPENSES (INCLUDING ALL EXPENSES OF LITIGATION OR PREPARATION
THEREFOR), WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF THE
NEGLIGENCE OF SUCH (AND/OR ANY OTHER) INDEMNITEE. This Section 9.03(b) will not
apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim.

 

 96 

 



 

(c)          To the extent that any Loan Party fails to pay any amount required
to be paid by it to the Administrative Agent (or any sub-agent thereof)(or any
Related Party of the Administrative Agent) under Section 9.03(a) or
Section 9.03(b), each Lender severally agrees to pay to the Administrative Agent
(or any Related Party of the Administrative Agent), as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that any such payment by the Lenders will not relieve any Loan
Party of any default in the payment thereof); provided that the unreimbursed
expense or indemnified loss, claim, damage, penalty, liability, or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.

 

(d)          To the extent permitted by applicable law, no party hereto will
assert, and each party hereto hereby waives, any claim against any other party,
including any claim against any Indemnitee, (i) for any damages arising from the
use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet) or (ii) on any theory of liability, for special,
indirect, consequential, or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document, or any agreement or instrument contemplated hereby or
thereby, the Transactions, the Term Loan, or the use of the proceeds thereof;
provided that, nothing in this Section 9.03(d) will relieve any Loan Party of
any obligation it may have to indemnify an Indemnitee against special, indirect,
consequential, or punitive damages asserted against such Indemnitee by a third
party.

 

(e)          All amounts due under this Section will be payable promptly after
written demand therefor.

 

Section 9.04         Successors and Assigns.

 

(a)          The provisions of this Agreement are binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that (i) no Borrower may assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of each Lender (and
any attempted assignment or transfer by any Borrower without such consent will
be null and void) and (ii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, will be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in Section 9.03(c)) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy, or
claim under or by reason of this Agreement.

 

 97 

 

 

(b)

 

(i)          Subject to the conditions set forth in Section 9.04(b)(ii), any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Term Loan Commitment, and the Term Loans at the time
owing to it) with the prior written consent (such consent not to be unreasonably
withheld) of:

 

(A)         the Borrower Representative, provided that the Borrower
Representative will be deemed to have consented to any such assignment unless it
objects thereto by written notice to the Administrative Agent within five
Business Days after having received notice thereof, and provided, further, that
no consent of the Borrower Representative will be required for an assignment to
a Lender, an Affiliate of a Lender, an Approved Fund, or, if an Event of Default
exists, any other assignee; and

 

(B)         the Administrative Agent.

 

(ii)         Assignments will be subject to the following additional conditions:

 

(A)         except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Term Loan, the amount of the Term Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) will not be less than $1,000,000 unless each of the
Borrower Representative and the Administrative Agent otherwise consents,
provided that no such consent of the Borrower Representative will be required if
an Event of Default exists;

 

(B)         each partial assignment will be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(C)         the parties to each assignment will execute and deliver to the
Administrative Agent (y) an Assignment and Assumption or (z) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500; and

 

 98 

 

 

(D)         the assignee, if it is not a Lender, will deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(that may contain material non-public information about FHC, the other Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

 

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding, or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (x) a Lender, (y) an Affiliate of a Lender, or (z) an
entity or an Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means a (w) natural person, (x) holding company,
investment vehicle, or trust for, or owned and operated for the primary benefit
of, a natural person or relative(s) thereof; provided that, such holding
company, investment vehicle, or trust will not constitute an Ineligible
Institution if it (1) has not been established for the primary purpose of
acquiring any Term Loans or Term Loan Commitments, (2) is managed by a
professional advisor, who is not such natural person or a relative thereof,
having significant experience in the business of making or purchasing commercial
loans, and (3) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business, (y) a Loan Party or
a Subsidiary or other Affiliate of a Loan Party, or (z) any competitor
(including any controlling Affiliate thereof) of a Loan Party; provided that any
such competitor (or controlling Affiliate thereof) will not constitute an
Ineligible Institution if at the time of any transfer or assignment under this
Section any Event of Default under clause (a), clause (b), or clause (h) through
clause (j) of Article 7 exists.

 

(iii)        Subject to acceptance and recording thereof pursuant to
Section 9.04(b)(iv), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder will be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder will, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender will cease to
be a party hereto but will continue to be entitled to the benefits of
Section 2.15, Section 2.16, Section 2.17, and Section 9.03). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.04 will be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with Section 9.04(c).

 

 99 

 



 

(iv)        The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrowers, will maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Term Loan Commitment of, and
principal amount of the Term Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register will be
conclusive, and the Borrowers, the Administrative Agent and the Lenders will
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register will be available for inspection by the
Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(v)         Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee is already a Lender
hereunder), the processing and recordation fee referred to in Section 9.04(b)
and any written consent to such assignment required by Section 9.04(b), the
Administrative Agent will accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment will be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this clause (v).

 

(c)          Any Lender may, without the consent of the Borrowers, the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) other than an Ineligible Institution in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Term Loan Commitment and the Term Loans owing to it); provided
that, (i) such Lender’s obligations under this Agreement will remain unchanged;
(ii) such Lender will remain solely responsible to the other parties hereto for
the performance of such obligations; and (iii) the Borrowers, the Administrative
Agent and the other Lenders will continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation will provide that such Lender will retain the sole right to
enforce this Agreement and to approve any amendment, modification, or waiver of
any provision of this Agreement; provided that, such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification, or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrowers agree that each
Participant will be entitled to the benefits of Section 2.15, Section 2.16, and
Section 2.17 (subject to the requirements and limitations therein, including the
requirements under Section 2.17(f) and Section 2.17(g) (it being understood that
the documentation required under Section 2.17(f) will be delivered to the
participating Lender and the information and documentation required under
Section 2.17(g) will be delivered to the Borrowers and the Administrative
Agent)) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 9.04(b); provided that, such Participant
(y) agrees to be subject to the provisions of Section 2.18 and Section 2.19 as
if it were an assignee under Section 9.04(b) and (z) will not be entitled to
receive any greater payment under Section 2.15 or Section 2.17, with respect to
any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.

 

 100 

 



 

Each Lender that sells a participation agrees, at the Borrowers’ request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also will be entitled to the benefits of
Section 9.08 as though it were a Lender, provided that such Participant agrees
to be subject to Section 2.18(c) as though it were a Lender. Each Lender that
sells a participation will, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided that no Lender
will have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Term Loan Commitments, Term Loans, or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such Term Loan Commitment,
Term Loan, or other obligation is in registered form under Section 5f.103-1(c)
of the United States Treasury Regulations. The entries in the Participant
Register will be conclusive absent manifest error, and such Lender will treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) will have no responsibility for maintaining a
Participant Register.

 

(d)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section will not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest will release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

 101 

 



 

Section 9.05         Survival. All covenants, agreements, representations, and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document will be considered to have been relied
upon by the other parties hereto and will survive the execution and delivery of
the Loan Documents and the making of the Term Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and will continue in full force and effect as long as the
principal of or any accrued interest on the Term Loan or any fee or any other
amount payable under this Agreement is outstanding and unpaid. The provisions of
Section 2.15, Section 2.16, Section 2.17, and Section 9.03 and Article 8 will
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Term Loans, or the
termination of this Agreement or any other Loan Document or any provision hereof
or thereof.

 

Section 9.06         Counterparts; Integration; Effectiveness; Electronic
Execution.

 

(a)          This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which will constitute an
original, but all of which when taken together will constitute a single
contract. This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement will become effective when it has been executed by the Administrative
Agent and when the Administrative Agent has received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter will be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

(b)          Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed pdf., or any other electronic means that
reproduces an image of the actual executed signature page will be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby or thereby will be deemed to include Electronic
Signatures, deliveries, or the keeping of records in electronic form, each of
which will be of the same legal effect, validity, or enforceability as a
manually executed signature, physical delivery thereof, or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein will require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

Section 9.07         Severability. Any provision of any Loan Document held to be
invalid, illegal, or unenforceable in any jurisdiction will, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality, or
unenforceability without affecting the validity, legality, and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction will not invalidate such provision in any other
jurisdiction.

 

 102 

 



 

Section 9.08         Right of Setoff. Subject to the terms of the Intercreditor
Agreement, if an Event of Default has occurred and is continuing, each Lender
and each of its Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of any Loan Party against any of and all the
Secured Obligations held by such Lender, irrespective of whether or not such
Lender has made any demand under the Loan Documents and although such
obligations may be unmatured. The applicable Lender will notify the Borrower
Representative and the Administrative Agent of such set-off or application,
provided that any failure to give or any delay in giving such notice will not
affect the validity of any such set-off or application under this Section. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender may have.

 

Section 9.09         Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)          The Loan Documents (other than those containing a contrary express
choice of law provision) will be governed by and construed in accordance with
the internal laws of the State of New York, but giving effect to federal laws
applicable to national banks.

 

(b)          Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any U.S. Federal or
New York State court sitting in New York, New York in any action or proceeding
arising out of or relating to any Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding will be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document will
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

 

(c)          Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action, or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 9.09(b). Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(d)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

 103 

 

 

Section 9.10         Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER
THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE OR OTHER AGENT
(INCLUDING ANY ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.11         Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and will not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.12         Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees, and agents, including accountants, legal
counsel, and other advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority claiming jurisdiction over the
Administrative Agent or such Lender (including any self-regulatory authority,
such as the National Association of Insurance Commissioners), (c) to the extent
required by any Requirement of Law or by any subpoena or similar legal process
(provided that the Administrative Agent or such Lender, as applicable, will
endeavor to promptly notify the Borrower Representative in the event of any such
disclosure by such Person (other than any such disclosure requested by any
Governmental Authority claiming jurisdiction over the Administrative Agent or
such Lender, as applicable) unless such notification is prohibited by applicable
law, rule, regulation, court order, or administrative proceeding), (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action, or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions at least as restrictive as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations,
(g) with the consent of the Borrower Representative, or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent or any Lender
on a non-confidential basis from a source other than the Borrowers and other
than as a result of a breach of this Section that the Administrative Agent or
such Lender, as applicable, has knowledge of. For the purposes of this Section,
“Information” means all information received from the Borrowers or any of their
Affiliates relating to the Borrowers, FHC, any of their subsidiaries, or their
business, other than (y) any such information that is available to the
Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Borrowers and other than as a result of a breach of this
Section that the Administrative Agent or such Lender, as applicable, has
knowledge of and (z) other than information pertaining to this Agreement
provided by arrangers to data service providers, including league table
providers, that serve the lending industry. Any Person required to maintain the
confidentiality of Information as provided in this Section will be considered to
have complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

 104 

 



 

EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN THIS SECTION 9.12)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING FHC, ITS AFFILIATES, THE OTHER LOAN PARTIES, AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT SUCH LENDER
HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, THAT MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT FHC, THE LOAN PARTIES, AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT SUCH LENDER HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

Section 9.13         Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Term Loan or perform any of its
obligations hereunder will not relieve any other Lender from any of its
obligations hereunder. Each Lender hereby represents that it is not relying on
or looking to any margin stock (as defined in Regulation U of the Board) for the
repayment of the Term Loans provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, no Lender will be obligated to extend
credit to the Borrowers in violation of any Requirement of Law.

 

Section 9.14         USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act hereby notifies each Loan Party that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify, and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender to identify such Loan Party in
accordance with the USA PATRIOT Act.

 

 105 

 

 

Section 9.15        Disclosure. Each Loan Party and each Lender hereby
acknowledges and agrees that the Administrative Agent and/or its Affiliates from
time to time may hold investments in, make other loans to, or have other
relationships with any of the Loan Parties and their respective Affiliates.

 

Section 9.16         Appointment for Perfection. Each Lender hereby appoints
each other Lender as its agent for the purpose of perfecting Liens, for the
benefit of the Administrative Agent and the other Secured Parties, in assets
that, in accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender will notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor will deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

 

Section 9.17         Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Term Loan,
together with all fees, charges, and other amounts that are treated as interest
on such Term Loan under applicable law (collectively the “Charges”), exceed the
maximum lawful rate (the “Maximum Rate”) that may be contracted for, charged,
taken, received, or reserved by the Lender holding such Term Loan in accordance
with applicable law, the rate of interest payable in respect of such Term Loan
hereunder, together with all Charges payable in respect thereof, will be limited
to the Maximum Rate and, to the extent lawful, the interest and Charges that
would have been payable in respect of such Loan but were not payable as a result
of the operation of this Section will be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods will be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, will have been received by such Lender.

 

Section 9.18         Marketing Consent. The Borrowers hereby authorize
Administrative Agent and its affiliates, at their respective sole expense, but
without any prior approval by the Borrowers, to publish such tombstones and give
such other publicity to this Agreement as each may from time to time determine
in its sole discretion. The foregoing authorization will remain in effect unless
and until the Borrower Representative notifies Administrative Agent in writing
that such authorization is revoked.

 

Section 9.19         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

 106 

 



 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 9.20         No Fiduciary Duty, Etc.. Each Borrower acknowledges and
agrees, and acknowledges its subsidiaries’ understanding, that no Credit Party
will have any obligations except those obligations expressly set forth herein
and in the other Loan Documents and each Credit Party is acting solely in the
capacity of an arm’s length contractual counterparty to each Borrower with
respect to the Loan Documents and the transaction contemplated therein and not
as a financial advisor or a fiduciary to, or an agent of, any Borrower or any
other Person. Each Borrower agrees that it will not assert any claim against any
Credit Party based on an alleged breach of fiduciary duty by such Credit Party
in connection with this Agreement and the transactions contemplated hereby.
Additionally, each Borrower acknowledges and agrees that no Credit Party is
advising any Borrower as to any legal, tax, investment, accounting, regulatory,
or any other matters in any jurisdiction. Each Borrower will consult with its
own advisors concerning such matters and will be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and the Credit Parties will have no responsibility or liability to any Borrower
with respect thereto. Each Borrower further acknowledges and agrees, and
acknowledges its subsidiaries’ understanding, that each Credit Party, together
with its affiliates, is a full service securities or banking firm engaged in
securities trading and brokerage activities as well as providing investment
banking and other financial services. In the ordinary course of business, any
Credit Party may provide investment banking and other financial services to,
and/or acquire, hold, or sell, for its own accounts and the accounts of
customers, equity, debt, and other securities and financial instruments
(including bank loans and other obligations) of, any Borrower and other
companies with which any Borrower may have commercial or other relationships.
With respect to any securities and/or financial instruments so held by any
Credit Party or any of its customers, all rights in respect of such securities
and financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion. In addition, each Borrower
acknowledges and agrees, and acknowledges its subsidiaries’ understanding, that
each Credit Party and its affiliates may be providing debt financing, equity
capital, or other services (including financial advisory services) to other
companies in respect of which a Borrower may have conflicting interests
regarding the transactions described herein and otherwise. No Credit Party will
use confidential information obtained from any Borrower by virtue of the
transactions contemplated by the Loan Documents or its other relationships with
such Borrower in connection with the performance by such Credit Party of
services for other companies, and no Credit Party will furnish any such
information to other companies. Each Borrower also acknowledges that no Credit
Party has any obligation to use in connection with the transactions contemplated
by the Loan Documents, or to furnish to any Borrower, confidential information
obtained from other companies.

 

 107 

 



 

ARTICLE 10

 

Loan Guaranty

 

Section 10.01       Guaranty. Each Loan Guarantor (other than those, if any,
that have delivered a separate Guaranty) hereby agrees that it is jointly and
severally liable for, and, as a primary obligor and not merely as surety,
absolutely, unconditionally, and irrevocably guarantees to the Secured Parties,
the prompt payment when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, of the Secured Obligations and all costs
and expenses, including all court costs and attorneys’ and paralegals’ fees
(including allocated costs of in-house counsel and paralegals) and expenses paid
or incurred by the Administrative Agent, and the Lenders in endeavoring to
collect all or any part of the Secured Obligations from, or in prosecuting any
action against, any Borrower, any Loan Guarantor, or any other guarantor of all
or any part of the Secured Obligations (such costs and expenses, together with
the Secured Obligations, collectively the “Guaranteed Obligations”. Each Loan
Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal. All terms of this Loan Guaranty apply to and may be enforced by or on
behalf of any domestic or foreign branch or Affiliate of any Lender that
extended any portion of the Guaranteed Obligations.

 

Section 10.02       Guaranty of Payment. This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
the Administrative Agent or any Lender to sue any Borrower, any Loan Guarantor,
any other guarantor of, or any other Person obligated for, all or any part of
the Guaranteed Obligations (each, an “Obligated Party”), or otherwise to enforce
its payment against any collateral securing all or any part of the Guaranteed
Obligations.

 

Section 10.03       No Discharge or Diminishment of Loan Guaranty.

 

(a)          Except as otherwise provided for herein, the obligations of each
Loan Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment, or termination for any reason (other than
Payment in Full of the Guaranteed Obligations), including: (i) any claim of
waiver, release, extension, renewal, settlement, surrender, alteration, or
compromise of any of the Guaranteed Obligations, by operation of law or
otherwise; (ii) any change in the corporate existence, structure, or ownership
of any Borrower or any other Obligated Party liable for any of the Guaranteed
Obligations; (iii) any insolvency, bankruptcy, reorganization, or other similar
proceeding affecting any Obligated Party or their assets or any resulting
release or discharge of any obligation of any Obligated Party; or (iv) the
existence of any claim, setoff, or other rights that any Loan Guarantor may have
at any time against any Obligated Party, the Administrative Agent any Lender, or
any other Person, whether in connection herewith or in any unrelated
transactions.

 

 108 

 



 

(b)          The obligations of each Loan Guarantor hereunder are not subject to
any defense or setoff, counterclaim, recoupment, or termination whatsoever by
reason of the invalidity, illegality, or unenforceability of any of the
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof.

 

(c)          Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent or any Lender to assert any claim or demand or to enforce
any remedy with respect to all or any part of the Guaranteed Obligations;
(ii) any waiver or modification of or supplement to any provision of any
agreement relating to the Guaranteed Obligations; (iii) any release,
non-perfection, or invalidity of any indirect or direct security for the
obligations of any Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent or
any Lender with respect to any collateral securing any part of the Guaranteed
Obligations; or (v) any default, failure, or delay, willful or otherwise, in the
payment or performance of any of the Guaranteed Obligations, or any other
circumstance, act, omission, or delay that might in any manner or to any extent
vary the risk of such Loan Guarantor or that would otherwise operate as a
discharge of any Loan Guarantor as a matter of law or equity (other than Payment
in Full of the Guaranteed Obligations).

 

Section 10.04      Defenses Waived. To the fullest extent permitted by
applicable law, each Loan Guarantor hereby waives any defense based on or
arising out of any defense of any Borrower or any Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of any Borrower, any
Loan Guarantor or any other Obligated Party, other than Payment in Full of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest, and, to the fullest extent permitted by law, any notice not provided
for herein, as well as any requirement that at any time any action be taken by
any Person against any Obligated Party or any other Person. Each Loan Guarantor
confirms that it is not a surety under any state law and will not raise any such
law as a defense to its obligations hereunder. The Administrative Agent may, at
its election, foreclose on any Collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such Collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Guaranteed Obligations, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any
Obligated Party or exercise any other right or remedy available to it against
any Obligated Party, without affecting or impairing in any way the liability of
such Loan Guarantor under this Loan Guaranty except to the extent the Guaranteed
Obligations have been Paid in Full. To the fullest extent permitted by
applicable law, each Loan Guarantor waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Guarantor against any Obligated Party or any security.

 

 109 

 

 

Section 10.05       Rights of Subrogation. No Loan Guarantor will assert any
right, claim, or cause of action, including a claim of subrogation,
contribution, or indemnification, that it has against any Obligated Party or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent and the Lenders.

 

Section 10.06       Reinstatement; Stay of Acceleration. If at any time any
payment of any portion of the Guaranteed Obligations (including a payment
effected through exercise of a right of setoff) is rescinded, or must otherwise
be restored or returned upon the insolvency, bankruptcy, or reorganization of
any Borrower or otherwise (including pursuant to any settlement entered into by
a Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guaranty with respect to that payment will be reinstated at such time as
though the payment had not been made and whether or not the Administrative Agent
and the Lenders are in possession of this Loan Guaranty. If acceleration of the
time for payment of any of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy, or reorganization of any Borrower, all such amounts
otherwise subject to acceleration under the terms of any agreement relating to
the Guaranteed Obligations will nonetheless be payable by the Loan Guarantors
forthwith on demand by the Administrative Agent.

 

Section 10.07       Information. Each Loan Guarantor assumes all responsibility
for being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope, and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
none of the Administrative Agent or any Lender will have any duty to advise any
Loan Guarantor of information known to it regarding those circumstances or
risks.

 

Section 10.08      Termination. Each of the Lenders may continue to make loans
or extend credit to the Borrowers based on this Loan Guaranty until five days
after it receives written notice of termination from any Loan Guarantor.
Notwithstanding receipt of any such notice, each Loan Guarantor will continue to
be liable to the Lenders for any Guaranteed Obligations created, assumed, or
committed to prior to the fifth day after receipt of the notice, and all
subsequent renewals, extensions, modifications, and amendments with respect to,
or substitutions for, all or any part of such Guaranteed Obligations. Nothing in
this Section 10.08 will be deemed to constitute a waiver of, or eliminate,
limit, reduce, or otherwise impair any rights or remedies the Administrative
Agent or any Lender may have in respect of, any Default or Event of Default that
exists under clause (o) of Article 7 as a result of any such notice of
termination.

 

Section 10.09       Taxes. Each payment of the Guaranteed Obligations will be
made by each Loan Guarantor without withholding for any Taxes, unless such
withholding is required by law. If any Loan Guarantor determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Loan Guarantor may so withhold and will timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Guarantor will be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the Administrative Agent, or any Lender (as the case may
be) receives the amount it would have received had no such withholding been
made.

 

 110 

 



 

Section 10.10      Maximum Liability. Notwithstanding any other provision of
this Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder will
be limited to the extent, if any, required so that its obligations hereunder
will not be subject to avoidance under Section 548 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act, Uniform Voidable Transaction Act, or similar statute or common
law. In determining the limitations, if any, on the amount of any Loan
Guarantor’s obligations hereunder pursuant to the preceding sentence, it is the
intention of the parties hereto that any rights of subrogation, indemnification,
or contribution that such Loan Guarantor may have under this Loan Guaranty, any
other agreement, or applicable law will be taken into account.

 

Section 10.11        Contribution.

 

(a)          To the extent that any Loan Guarantor makes a payment under this
Loan Guaranty (a “Guarantor Payment”) that, taking into account all other
Guarantor Payments then previously or concurrently made by any other Loan
Guarantor, exceeds the amount that otherwise would have been paid by or
attributable to such Loan Guarantor if each Loan Guarantor had paid the
aggregate Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Loan Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Loan Guarantors as determined immediately prior
to the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Guarantor Payment and the Payment in Full of the Guaranteed
Obligations and the termination of this Agreement, such Loan Guarantor will be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Loan Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.

 

(b)          As of any date of determination, the “Allocable Amount” of any Loan
Guarantor will be equal to the excess of the fair saleable value of the property
of such Loan Guarantor over the total liabilities of such Loan Guarantor
(including the maximum amount reasonably expected to become due in respect of
contingent liabilities, calculated, without duplication, assuming each other
Loan Guarantor that is also liable for such contingent liability pays its
ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.

 

(c)          This Section 10.11 is intended only to define the relative rights
of the Loan Guarantors, and nothing set forth in this Section 10.11 is intended
to or will impair the obligations of the Loan Guarantors, jointly and severally,
to pay any amounts as and when the same become due and payable in accordance
with the terms of this Loan Guaranty.

 

(d)          The parties hereto acknowledge that the rights of contribution and
indemnification hereunder constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.

 

 111 

 



 

(e)          The rights of the indemnifying Loan Guarantors against other Loan
Guarantors under this Section 10.11 will be exercisable upon Payment in Full and
the termination of this Agreement.

 

Section 10.12       Liability Cumulative. The liability of each Loan Party as a
Loan Guarantor under this Article 10 is in addition to, and is cumulative with,
all liabilities of each Loan Party to the Administrative Agent and the Lenders
under this Agreement and the other Loan Documents to which such Loan Party is a
party or in respect of any obligations or liabilities of the other Loan Parties,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.

 

Section 10.13       [Reserved].

 

ARTICLE 11

 

The Borrower Representative

 

Section 11.01      Appointment; Nature of Relationship. FSC is hereby appointed
by each Loan Party as its contractual representative (herein referred to as the
“Borrower Representative”) hereunder and under each other Loan Document, and
each Loan Party irrevocably authorizes the Borrower Representative to act as the
contractual representative of such Loan Party with the rights and duties
expressly set forth herein and in the other Loan Documents. The Borrower
Representative agrees to act as such contractual representative upon the express
conditions contained in this Article 11. Additionally, each Borrower hereby
appoints the Borrower Representative as such Borrower’s agent to receive all of
the proceeds of the Term Loans in the Funding Account(s), at which time the
Borrower Representative will promptly disburse such Term Loans to the
appropriate Borrower(s). The Administrative Agent and the Lenders, and their
respective officers, directors, agents, or employees, will not be liable to the
Borrower Representative or any Loan Party for any action taken or omitted to be
taken by the Borrower Representative or the Loan Parties pursuant to this
Section 11.01.

 

Section 11.02      Powers. The Borrower Representative will have and may
exercise such powers under the Loan Documents as are specifically delegated to
the Borrower Representative by the terms of each thereof, together with such
powers as are reasonably incidental thereto. The Borrower Representative will
have no implied duties to the Borrowers, or any obligation to the Lenders to
take any action thereunder except any action specifically provided by the Loan
Documents to be taken by the Borrower Representative. Without affecting in any
respect the joint and several nature of the liabilities of each Loan Party
hereunder and under the Loan Documents, the Borrower Representative will have
the right to designate one or more of the Borrowers as the “borrower” under the
Obligations solely for the purpose of the internal accounting and administrative
purposes of the Borrowers.

 

Section 11.03       Employment of Agents. The Borrower Representative may
execute any of its duties as the Borrower Representative hereunder and under any
other Loan Document by or through authorized officers.

 

 112 

 



 

Section 11.04       Notices. Each Borrower will immediately notify the Borrower
Representative of the occurrence of any Default or Unmatured Default hereunder
referring to this Agreement describing such Default or Unmatured Default and
stating that such notice is a “notice of default”. In the event that the
Borrower Representative receives such a notice, the Borrower Representative will
give prompt notice thereof to the Administrative Agent and the Lenders. Any
notice provided to the Borrower Representative hereunder will constitute notice
to each Borrower on the date received by the Borrower Representative.

 

Section 11.05       Successor Borrower Representative. Upon the prior written
consent of the Administrative Agent, the Borrower Representative may resign at
any time, such resignation to be effective upon the appointment of a successor
Borrower Representative. The Administrative Agent will give prompt written
notice of such resignation to the Lenders.

 

Section 11.06       Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Administrative Agent and the
Lenders the Loan Documents and all related agreements, certificates, documents,
or instruments as are necessary or appropriate to effect the purposes of the
Loan Documents, including the Compliance Certificates. Each Borrower agrees that
any action taken by the Borrower Representative or the Borrowers in accordance
with the terms of this Agreement or the other Loan Documents, and the exercise
by the Borrower Representative of its powers set forth therein or herein,
together with such other powers that are reasonably incidental thereto, will be
binding upon all of the Borrowers.

 

Section 11.07       Reporting. Each Borrower hereby agrees that such Borrower
will furnish promptly after each fiscal month (unless sooner required pursuant
to Section 5.01) to the Borrower Representative a copy of its Borrowing Base
Certificate and any other certificate or report required hereunder or requested
by the Borrower Representative on which the Borrower Representative will rely to
prepare the Borrowing Base Certificates and Compliance Certificate required
pursuant to the provisions of this Agreement.

 

(Signature Pages Follow)

 

 113 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  BORROWERS:       FRANCESCA’S SERVICES CORPORATION   FRANCESCA’S COLLECTIONS,
INC.         By: /s/ Cynthia Thomassee   Name: Cynthia Thomassee   Title:
Executive Vice President and Chief Financial Officer         OTHER LOAN PARTIES:
      FRANCESCA’S HOLDINGS CORPORATION   FRANCESCA’S LLC         By: /s/ Cynthia
Thomassee   Name: Cynthia Thomassee   Title: Executive Vice President and Chief
Financial Officer

 

 

 

 

  TIGER FINANCE, LLC,   as the Administrative Agent       By: /s/ Robert
DeAngelis   Name: Robert DeAngelis   Title: Executive Managing Director      
TIGER FINANCE, LLC,   as Lender       By: /s/ Robert DeAngelis   Name: Robert
DeAngelis   Title: Executive Managing Director

 

 

